Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20 Page 1 of 122

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

WAEL MUHAMMAD BAZZI,
Plaintiff,

v. Civil Action No. 1:19-cv-01940

ANDREA M. GACKI, Director,

Office of Foreign Assets Control, et al.

Defendants.

Nave? Ne” “me” me” et” “Nae? Smee” Ne” eet” ee et” See”

 

CERTIFICATION OF ADMINISTRATIVE RECORD
I, Ripley Quinby, declare as follows:

1. Tamcurrently employed as the acting Deputy Associate Director in the Office of Global
Targeting at the U.S. Department of the Treasury, Office of Foreign Assets Control (OFAC).

2. Ihave been with OFAC as either a contractor or an OFAC government employee since
2015, first as a Sanctions Investigator and later as a Section Chief for OFAC’s Strategic
Targeting Section, before assuming my current position. In my present role, I oversee the
production of evidentiary memoranda for the purposes of sanctions actions across all of OFAC’s
sanctions programs, including those pursuant to Executive Order 13224 of September 23, 2001,
“Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit, or Support Terrorism,” as amended by Executive Order 13886 of September 9, 2019,
“Modernizing Sanctions To Combat Terrorism.” Further, I supervise the provision of the

unclassified, non-privileged version of the evidentiary memoranda to designees and their
Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20 Page 2 of 122

counsel, upon request. As such, I am authorized to certify the truth and correctness of official
records of OFAC, and of other documents recorded or filed with OFAC.

3. The facts attested to herein are based on my personal knowledge or information made
available to me in the course of my official! duties.

4. [hereby certify to the best of my knowledge and belief that the documents described in
the attached index constitute a true, correct, and complete copy of the non-privileged documents
that were directly or indirectly considered in connection with OFAC’s decision to designate
Plaintiff Wael Muhammad Bazzi. OFAC redacted the administrative record and index to remove
classified, privileged, or otherwise protected information before production to Plaintiff Bazzi.
Also prior to production, OFAC redacted non-responsive information about designated entities

that are not parties to this lawsuit.

In accordance with 28 U.S.C. § 1746, I certify under penalty of perjury that the foregoing

is true and correct.

Dated: September 30, 2019 ez Bal)

Ripley Quinby

Acting Deputy Associate a
Office of Global Targeting

Office of Foreign Assets Control
U.S. Department of the Treasury
1500 Pennsylvania Avenue, N.W.
Freedman’s Bank Building
Washington, DC 20220
Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20 Page 3 of 122
ShCRE Ty

(U) Certified Index — Wael Bazzi v. Gacki, et al., 19-01940 (D.D.C.

Bates No(s).
A. (U) Press Release 0001-0008
B. (U) Blocking Memorandum 0009-0011
C. (U) Revised Blocking Memorandum . 0012-0014
D. (U) Federal Register Notice 0015-0016
E. (U) Evidentiary Memorandum and Exhibit List 0017-0029
Ex.1 (U) Executive Order 13224 of September 23, 2001, “Blocking 0030-0035
Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism,” 66 Fed. Reg. 49079
(Sept. 24 2001). (U)
Ex.2 (U) U.S. Department of the Treasury website, Press Release, 0036-0044
“Treasury Targets Key Hizballah Financing Network and
Iranian Conduit,” May 17, 2018, available at
https://www.treasury.gov/news/press-releases/sm0388. (U)
Ex. (U) aa 0045-0048
ee ee ee (|)
Ex.4 (U) Department of State, Office of the Coordinator for 0049-0051
Counterterrorism, “Designation of Terrorists and Terrorist
Organizations Pursuant to Executive Order 13224 of
September 23, 2001,” 67 Fed. Reg. 12633 (Mar. 19, 2002). (U)
Ex.5 (U) Department of State website, Bureau of Counterterrorism, 0052-0058
Foreign Terrorist Organizations,
https://www.state. gov/j/ct/rls/other/des/123085.htm,
accessed Mar. 8, 2018. (U)
Ex.6 (U) Executive Order 12947 of January 23, 1995, “Prohibiting 0059-0061

Transactions With Terrorists Who Threaten To Disrupt the
Middle East Peace Process,” 60 Fed. Reg. 5079 (Jan. 25, 1995). (U)

 
Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20 Page 4 of 122

SEChe

Ex.7 (U) Department of the Treasury, Office of Foreign Assets Control,
“Designation of One (1) Entity Pursuant to Executive
Order 13582 of August 17, 2011,” 77 Fed. Reg. 49864
(Aug. 17, 2012). (U)

Ex.8  (U/POUC aa (Se

Ex.9 (UPOUC) a (SE

Ex.10 (U#POU-C nn
CT

Ex.11 (U/-°OU © aaa
es

Ex.12 (UsPOUC)
TT

Ex.13 (U#POUO} aa
sd

Ex.14 Non-Responsive
Ex.15
Ex.16
Ex.17
Ex.18
Ex.19

Ex.20

 

Ex.21 (U) The Registrar of Companies for England and Wales,
Certificate of Incorporation of a Private Limited Company,
Company Number 11207847, BSQRD Limited, February 15, 2018.

(U)

0062-0063

0064-0067

0068-0072

0073-0076

0077-0081

0082-0086

0087-0089

0090-0091

0092-0094

0095-0096

0097-0100

0101-0102

0103-0104

0105-0107

0108-0125
Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20 Page 5 of 122

SECRET

Ex.22 Non-Responsive

Ex.23

Ex.24
Ex.25

Ex.26 (UMEES) Biographic Information Request, CBP/NT Qa
Wael Bazzi. (U/EESS

Ex.27  (U/4°OUC ) a
a

Ex.28 Non-Responsive

Ex.29

Ex.30 (U) Definition of Druze, www.merriam-webster.com
/dictionary/Druze, accessed March 11, 2019. (U)

Ex.31 (U) [ee
<a

Ex.32 (U) [I
Oo

EX.33 ~<a
ES (SE

Ex.34 (U) Definition of FIU, The Egmont Group of
Financial Intelligence Units, www.fincen.gov. (U)

Ex.35  (U/PCtC ) ll
OS

SECRET

 

 

0126-0127

0128-0129

0130-0133

0134-0138

0139

0140-0141

0142

0143-0146

0147-0148

0149-0150

0151-0154

0155-0156

0157-0162

0163-0170
Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20 Page 6 of 122

SECRET

Ex.36 (U/FOUC) ina
a

Ex.37 (U/POUC) ia
sf

Ex.38  (U)
a
[|

a
i el A ee UD

Ex.39 (U) [a
pd
So
ee
|)

Ex.40 (U) [a
(
—
ee
es ()

0171-0175

0176-0181

0182-0188

0189-0200

0201-0202
Treasury targels Sanctions Evasion Conduits for Major Hizbatiah Maancrers | OS. Dépar—-

NEWS

Press Releases
Statements & Remarks
Readouts

Testimonies

 

Featured Stories

 

Press Contacts

PRESS RELEASES

Treasury Targets Sanctions Evasion Conduits for Major
Hizballah Financiers )

April 24, 2019

Washington ~ Today, the U.S. Department of the Treasury’s Office of Foreign Assets
Control (GFAC) further targeted the global business operations of Hizballah by
designating two individuals and three entities acting as conduits for sanctions evasion

SDGT-15665 0001
https://home.treasury.gov/news/press-releases/sm668 9/4/2019
-19-cy- - - 8 of 122
Treasuty Merges Satine Buasian CARAT SE Major Hizbsitah Heer ers 7 PRS . Depar.,

schemes. Spacifically, OFAC designated Belgium-based Wael Bazzi for acting for or on
behalf of his *..*ner and Hizballah financier, Mohammad Bazzi, OFAC designated
Belgium-based Voltra Transcor Energy BVBA, Belgium-based OFFISCOOP NV, and
United Kingdom-based BSQRD Limited for being owned or controlled by Wael Bazzi.
OFAC is also adding Energy Engineers Procurement and Construction as an alias for
Global Trading Group NV (GTG), one of Mohammad Bazzi’s companies, which was
designated in May 2018. Additionally, OFAC designated Lebanon-based Hassan
Tabaja for acting for or on behalf of his brother and Hizballah member and financier,
Adham Tabaja. These individuals and entities were designated under Executive Order

(E.O.) 13224, which targets terrorists and those providing support to terrorists or acts
of terrorism.

“Treasury is relentlessly pursuing Hizballah’s financial facilitators by dismantling two
of Hizballah’s most important financial networks. As Hizballah continues to attempt
to obscure its activities by using seemingly legitimate businesses, we will continue to
take action against the front persons who hide the movement of money, including the
relatives of designated terrorists,” said Sigal Mandelker, Treasury Under Secretary for
Terrorism and Financial Intelligence. “By targeting Hassan Tabaja and Wael Bazzi and
their European-based companies, this Administration is continuing to disrupt all
avenues of financial support relied upon by Hizballah.”

DESIGNATIONS BUILD ON REWARDS FOR JUSTICE
PROGRAM

Today’s designation of Hassan Tabaja and Wael Bazzi and his companies builds on the
State Department’s April 22, 2019 announcement of a Rewards for Justice (REJ)
reward offer for information leading to the disruption of Hizballah’s financial
mechanisms. The program provides rewards for information that helps bring
terrorists to justice, prevents international acts of terrorism against U.S. persons or
property, leads to the identification or location of a key terrorist leader, ord isrupts
terrorist financing. OFAC is designating individuals and entities connected to two of
the financiers highlighted in that announcement, Mohammad Bazzi and Adham

SDGT-15665 0002
https://home.treasury.gov/news/press-releases/sm668 9/4/2019
Case 1:19-cv-01940-TNM_ Document 18-1 Filed 01/28/20 Page 9 of 122
Treasury Targets Sanctions Evasion Con uils for Major Hizballah Financiers | U.S. Depar...

Tabaja, For more information about the reward offer or to submit information on
Hizballah’s f;.ancial networks, visit the Rewards for Justice website at
www.rewardsforjustice.net or contact the Rewards for Justice office via the
confidential e-mail at LH@rewardsforjustice.net.

Today’s action also builds on the unprecedented number of designations taken in
2018 exposing Hizballah’s terrorist support networks and pervasive use of seemingly
legitimate businesses to launder money and foment regional conflict. Hizballah and
its proxies continue to use deceptive practices to circumvent sanctions, such as the
use of family members and others to gain access to the formal financial system both
in Lebanon and beyond. As a standard practice, the regulated public should
undertake know-your-customer due diligence to ensure awareness of the ultimate
beneficiaries of transactions. In cases with known links to designated terrorists,
enhanced due diligence should be applied to ensure that the underlying activity is not
in violation of U.S. sanctions. The Treasury Department is determined to protect the
integrity of the U.S., Lebanese, and international financial system to ensure that
Hizballah cannot exploit them ta further its political, financial, or operational
agenda.

Asa result of today’s action, all property and interests in property of these persons,
and of any entities that are owned, directly or indirectly, 50 percent or more by the
designated persons, that are in the United States or in the possession or control of
U.S. persons are blocked and must be reported to OFAC. OFAC’s regulations generally
prohibit all dealings by U.S. persons or within (or transiting) the United States that
involve any property or interests in property of blocked or designated persons.

Additionally, the two individuals and three entities designated today are subject to
secondary sanctions pursuant to the Hizballah Financial Sanctions Regulations, which
implements the Hizballah International Financing Prevention Act of 2015. Pursuant to
this authority, OFAC can prohibit or impose strict conditions on the opening or
maintaining in the United States of a correspondent account or a payable-through
account by a foreign financial institution that knowingly facilitates a significant
transaction for Hizballah, or a person acting on behalf of or at the direction of, or
owned or controlled by, Hizballah.

SDGT-15665 0003
https://home.treasury.gov/news/press-releases/sm668 9/4/2019
"19-cy- - - 8/20 P 10 of 122
Treasuly Patgets Sane Pd eerie Major Hizbstiah 1 ee ers | test Depar..

Hizballah was designated by the Department of State as a Foreign Terrorist
Organizatior <1 October 1997 and as a Specially Designated Global Terrorist (SDGT)
pursuant to E.0, 13224 in October 2001. It was listed in January 1995 in the Annex to
E.0. 12947, which targets terrorists who threaten to disrupt the Middle East peace
process, and also designated in August 2012 pursuant to E.0. 13582, which targets the
Government of Syria and its supporters.

BACKGROUND ON ADHAM TABAJA AND MOHAMMAD
BAZZI

OFAC designated Adham Tabaja as an SDGT in June 2015 for providing support and
services to Hizballah, Adham Tabaja is a Hizballah member and majority owner of the
designated Lebanon-based real estate development and construction firm Al-Inmaa
Group for Tourism Works and its subsidiaries, His company has been used by
Hizballah as an investment mechanism. He maintains direct ties to senior Hizballah
organizational elements, including the terrorist group’s operational component, the
Islamic Jihad, the unit responsible for carrying out the group’s overseas terrorist
activities. Specifically, Islamic Jihad member Husayn Ali Faour, whom OFAC
designated concurrently with Adham Tabaja in June 2015, has worked with Adham
Tabaja to secure and manage construction, oil, and other projects in Iraq. Adham
Tabaja’s global network of seemingly legitimate businesses combined with his ties to
Hizballah’s terrorist unit make it critically important that his access to the
international financial system is severed to ensure that he cannot fund this terrorist
group.

Adham Tabaja maintains ties to other major Hizballah financiers, including
Mohammad Bazzi, whom OFAC designated as an SDGT in May 2018 for assisting in,
sponsoring, or providing financial, material, or technological support for, or financial
or other services to or in support of, Hizballah. Mohammad Bazzi, who operates or
transacts in or through Belgium, Lebanon, Iraq, and several countries in West Africa,
provided Hizballah financial assistance for many years and has provided millions of
dollars to Hizballah generated from his business activities. In addition, Mohammad
Bazzi was a close associate of Yahya Jammeh who was identified on December 20,

SDGT-15665 0004
https://home.treasury.gov/news/press-releases/sm668 9/4/2019
Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20 Page 11 of 122
Treasury Targets Sanctions Evasion Conduits for Major Hizballah Financiers | U.S. Depar...

2017, in the annex to E.0, 13818, which implemented the Global Magnitsky Human
Rights Accou; ‘ability Act. Since his designation in May 2018, Mohammad Bazzi has
continued to work with other Treasury-designated, senior Hizballah members. |

WAEL BAZZI

Wael Bazzi was designated for acting for or on behalf of Mohammad Bazzi,

Since his designation in May 2018, Mohammad Bazzi has turned to his son, Wael Bazzi,
to continue doing business in the Gambia. Mohammad Bazzi has been able to
conduct business through Wael Bazzi, upon whom he has continued to rely on to
register new businesses and bid on Gambian government contracts. Wael Bazzi
formed a petroleum company to maintain his father’s access to the oil industry.
Additionally, Mohammad Bazzi coordinated with Wael Bazzi and a Belgium-based GTG
employee to change GTG’s name after GTG’s designation. Wael Bazzi was the
purported owner of this new company, likely to obscure Mohammad Bazzi’s
involvement and circumvent Mohammad Bazzi‘s designation.

Wael Bazzi has helped Mohammad Bazzi and a Lebanon-based associate facilitate
payments for a business contract. Additionally, Wael Bazzi likely established an
account for Voltra Transcor Energy, in connection with Mohammad Bazzi’s attempted
use of an intermediary company to move money to GTG and circumvent OFAC
sanctions. In 2017, Mohammad Bazzi planned to submit his son, Wael Bazzi, to fill the
Lebanese Consular position in the Gambia because he could exert his influence over
Wael. As of at least early 2018, Wael Bazzi has been witting of Mohammad Bazzi’s
involvement in illicit activity.

On August 9, 2018, GTG changed its name to Energy Engineers Procurement and
Construction.

DESIGNATED WAEL BAZZI-OWNED OR -CONTROLLED
COMPANIES .

Voltra Transcor Energy BVBA

SDGT-15665 0005
https://home.treasury.gov/news/press-releases/sm668 9/4/2019
P 12 of 122
TreastrP Targers. SGvetbRS Pog oot Rl Maiot Hi alah Finmocters | i s. Depar..

Voltra Transcor Energy BVBA was designated for being owned or controlled by Wael
Bazzi.

Wael Bazzi is the Chief Executive of Belgium-based Voltra Transcor Energy BVBA,
which is involved in the petroleum products industry. Wael Bazzi established an
account for Voltra Transcor Energy, which Mohammad Bazzi attempted to use as an
intermediary company to move money to GTG and circumvent OFAC sanctions.

OFFISCOOP NV

OFFISCOOP NV was designated for being owned or controlled by Wael Bazzi.

Wael Bazzi is the Chief Executive, Managing Director, and Director of Belgium-based
OFFISCOOP NV, which is involved in the management consulting services industry.

BSQRD Limited

BSQRD Limited was designated for being owned or controlled by Wael Bazzi.

Wael Bazzi is the Chief Executive, Director, and 50% owner of United Kingdom-based
BSQRD Limited, which is involved in the computer-related services industry.

HASSAN TABAJA

Hassan Tabaja was designated for acting for or on behalf of Adham Tabaja.

Hassan Tabaja managed multiple properties in the United Arab Emirates (UAE)
belonging to his brother, Adham Tabaja; however, in the summer of 2018 Emirati
authorities took swift action against Hassan Tabaja and the assets he controlled asa
result of his nefarious activities. Hassan Tabaja is the legal representative for Adham
Tabaja, has Power of Attorney (PoA) for him, and is named the executor of his
property. Accordingly, Hassan Tabaja was granted the power to make legal, real
estate, and financial decisions; sign for business matters; buy and sell vehicles: take
out loans; take out insurance policies; and cancel the PoA and any agreements in
conjunction with and on behalf of Adham Tabaja.

SOGT-15665 0006
hitps://home.treasury.gov/news/press-releases/sm668 9/4/2019
Case 1:19-cv-Q1940-TNM _ Document 18-1. Filed 01/28/20 Page 13 of 122
Treasury Targets Senchons vasion Conduits or Major Hizballah Financiers | US. Depar...

Hassan Tabaia, likely on behalf of Adham Tabaja, has also pursued business
transactions «ith Mohamad Noureddine, a Lebanese money launderer, whom OFAC
designated as a SDGT pursuant to E.0. 13224 in January 2016, for providing financial
services to or in support of, Hizballah.

View identifying information on the individuals and entities designated today.

Hite

LATEST NEWS

September 4, 2019

Treasury Designates Vast Iranian Petroleum Shipping Network That Supports IRGC-OF and Terror
Proxies

September 3, 2019

Readout from a Treasury Spokesperson of Secretary Mnuchin’s Meeting with French Finance
Minister Bruno Le Maire

August 30, 2019

Treasury Targets Oil Tanker Adrian Darya 1 and its Captain

Preliminary Annual Report on U.S. Holdings of Foreign Securities

Treasury Announces Action on Tax Protocols with Two Key Trading Partners

BUREAUS
Aicohol and Tobacco Tax and Trade (TTB}

SDGT-15665 0007
https://home.treasury .gov/news/press-releases/sm668 9/4/2019
TreasutyPirdebSINeRae Bday CROGHEEE Mato HELRHaR Hel a oar] PPS. Decree

Bureau of Engr=-ing and Printing (BEP)

Bureau ofthe * — a! Service (BFS)

Financial Crimes Enforcernent Network (FiInCEN}
internal Revenue Service (RS)

Office of the Comptroller of the Currency (OCC)

U.S. Mint

INSPECTOR GENERAL SITES

Office of inspector General (O1G}
Treasury inspector General for Tax Administration (TIGTA}
special inspector General, Troubled Asset Relief Program (SIGTARP)

Report Sranis, Fraud, Waste & Abuse
t 3

U.S. GOVERNMENT SHARED

Enterprise Business Solutions
Administrative Resource Center (ARC)- Bureau of the Fiscal Service

Treasury Direct Services for Governments

ADDITIONAL RESOURCES
Privacy Act

Smal! Business Contacts

Budget and Performance

TreasuryD rect. gov Securities/Bands
Freedom of Information Act (FOIA)
No FEAR Act Data

Whistleblower Protection

. SDGT-15665 0008
https://home.treasury.gov/news/press-releases/sm668 9/4/2019
Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20 Page 15 of 122

6000 S99Sl-LOaS

~69€-ZZ JOQUINN S-N-f1-q ‘suonendey suolourg jeroueULy YyeTpeqzipy ay) 0} WeENsINg
suonours Arepuodas 0} joalqns - uoNeuLOsUy suoKouRS [euONIppy ‘wopsuny pay
‘MUP VIVAL UISeYD weYysULNTY ‘peoy Jojsayoury] esnoy vorsuey! ‘QELIAIT GuOSa

Saud

“(wuTyRaq] peummmeyow ‘IZZY :OL Peyury) [LOas] Genprarpul) 1ZeOST £0168

‘ON CI euonen ‘(uint8]agq) 1OZZLENA Uodsseg ‘ayes Jopuay ‘suonendsy

suonourg [ejoueuly Yeljeqziy oy] 0} JUeNsing suoToURNg ATepuooas 0} yalqns

- UONeULIOJUT suoTjoURS feUOHIppYy ‘unidjog Aujeuoneu ‘ouoa’y] Bats ‘UMO}9aI-4 FOd

‘6861 Od “1 ‘6861 fo coo Od ‘wny3jag ‘ozoz uadiemuy
‘¢] UeepanuEldg “(peummeynyl eA TZZV a TEA IZZVE He) PEA IZZVE *Z

“(ukesny WeUPY ‘WEVA. °OL PayWT) LLOGS] (Tenpratpmn) (sare gery pawn)

69801229 JaquinNy Kouapisoy ‘(uouRGeT) EZ6ILE JOqUINN UOHEoIZNUAPT “(uouRGeT)

LOLEL6O TH Hodsseg ‘ope Jepuary ‘suonensay suorjourg jeroueUty yeyeqZiy

ay] o} JURNSINg SUOTOUBS Lrepuddas oO} joalgng - NOTBULOJUT suOTOURS |EUOHIppy

‘uouEqay ‘YeIUD Od $126 fa dO ‘uouegeT “(uressng uesseH ‘WIVEVL
‘eye tukesnyy uesey VIVAL AE UCSEH WIVEVL PAP) URSseH VIVAL "I

s[enplAIpuy

“suosiag poyYso]g pure speucneN poleusisag Ayjeraads

Jo 3SI[ (DYHO) 8,JoUOD siessy ustalo, Jo 39yJO oy) UO Jeadde Mou ja pue JapicE sy)

0} juensind payeuSisap are Mojaq paist] suossod ayy ‘asojaray], “IOPIO 9} Ul YWOy tas uoLeUdIsap
JO BLJO1U9 a1OUs JO UO IBA ‘(S99ST--LOCS ‘S91 EI-~LOAS ‘98SS1-LOGS) epueowou
Arenuspiad payorne oy) UI puke MOjaq PalJHuep! sannus ¢ pur sTeNprAlpul Z 9Yj DAT]AQ

0} UOSwal Si 2394] JeYY ‘feIaUeND AawWoHY a1} pue a781g Jo Arwyaroag ayy YIM UONeINsUoD Jaye
‘guiuajep Aqaisy | ‘peg Hed “W'A'D TE ‘suoneinsoy suonoues wsnouay, [eqolH a1 JO 708 76S
UOT}DeS PUL ‘por sag palUCy ‘¢ BG JO [OE uoNoas ‘(bas 72 TOOT ‘D'S'N OS) PV SelouedIeuY
Teuonen 91) ‘9/87 § ‘D'S'N ZZ ‘SP6T JO DV UOHEdioNIeg suONeN PalUy ay) Jo ¢ woHoas

‘ZOLT § “D'S'D 0S OW SAMO MWOUOST KouaTiawY jeuoMeWelUy ay] JO COZ UoNDdes ‘(,.1apIO
au),,) (,lusoay Moddngy 40 ‘Ynutlor of uaJvady, “YUMOD OA SUOSJad YI SUONIDSUDL [
Sunigijoig pup Caadotg 8ury901g,,) 1OOT ‘EZ Joquiaidag Jo pZZE] Jopig eaNnoaxg o7 ueNnsing

 

WNdONVaOWaA SNDIOOTE GNV NOLLVNOISEG
TOULNOD SLASSV NOWYOS AO dDIdAO

SOSSI-LOS ‘S9TEI-LOCS ‘98SSI-LOS CI aseD

OfZO7 °9'0 ‘NOLONIHSYM
AYMNSVAYL AHL AO LNSWLYVdad

 
Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20 Page 16 of 122

0100 S99St-LOdS

-O}-

“(unyeIQ] peumureyoYl ‘IZZ VE :0,1, peywrT)

[LDCS] 61PI-21I-LE 2qUnN §-N--C ‘suonensey suonsueg jeloueury yeyyeqziH

ay} 0} JUBNSINg sUOOUeS ATepUcaas oj Joolqns—vOHEWIOJU] suOTOURS JeUOHIppy

MOT MNOITSTIpDADqGO[a MAM ayisqam ulueg ‘nouoI0g 'pL.zZP IO7] ‘TT [neg wear odeg

BNUAAY ‘81911090 Saf JOUUNd ‘oloAy Pp 20D ‘uelpigy ‘OSZIdA10 ‘Dp BUOZ EEO ‘TeurD

ap ony ‘emquien ayy, ‘infueg ‘ony eqeirey ‘Io0]J puz ‘Surping yueg paroyeyD prepurig

‘sU09T BLIDIS ‘UMOJeaI ‘J90NS OOdIaATY] 77 ‘winisjog ‘qogz uedieniuy ‘“I00],J puz ‘6
fopyfinjuery ‘(dNOUD ONIGVUL TVEOTD '8'Y2) AN dNOUD ONIGVUL TVAOID I

 

AU

iWiod payepdn ag pM Sunsiy s Aue oy,
"PZZEI JOPIQ SatNIexY 0} JuLNsInd payeusisap Ajsnotaaid sem yey) AUS UO Jo ysIT] sUOSIAg
poyxo0[g pue sfeuoney poieusisaq Ayeroads ou) uo Sunsy ayy Zunepdn st ayao ‘Afeuonippy

‘IapPIQ ayy ut suonrqryoid

ay) Jo Aue ayejora 0} pautioy Aovridsuoa Aur (Zz) pue ‘sapi9 ay) ul yo] yas suonqryoid

9y) JO Aue ayejora 0} syduiaye Jo ‘Jo uONejOIA B sasnea ‘SuIpIOAR JO Surpeaa Jo asodind ay}

Sey ‘SPIOAv JO Sapead ley} UOHORsuel) Aue (]) :poyqiyoid ore Surmojjoj at ‘OVO Aq pozoyine
SSIMIOIIO JO pasuaoiy ssojun Jo wey Aq papraoid astaviayyo qwazxe ay) 0} }Wdaoxe ‘Afreuonppy

*paniqryoid

ST @AOge powell sanius pue sjenprlatpul ay} yo Ayodad ur sysaiajut zo Ayadoid ur saqeg poun,
9Y) UTA Jo uosied ‘SQ eB Aq Buleap 10 UONoesuEN Aue (Z) pur ‘ul Yeap asIMJOYIO JO UMTIpYyTI
‘povodxa ‘pred ‘payiajsursy oq jou Atul puv payoo(g ase ‘sayouvsg usio10y Aue Surpnyout ‘uosiad
"S’f Aur jo jonuoa Jo uotssassod ou) UNIIM QWIOD JoYyRoIoY JO ore WU 40 ‘saye]g payup, ey)

UNG BUIOD Jayyearay JY] ‘Saye}S PoyruA ou) Ul ore Jey} DAOQE poweU Sanus puv speNpIATpUl su}
jo Aywadod ui sysozajut pue Ayadoid soyi0 Aue put ‘jeuosiad ‘peas ye (1) ‘OvAO Aq pazoyjne
ASIMIZYIO JO pasuao] ssapuNn 10 Mey Aq popracid asimsoyjo yua}xa ayy 07 Jdaoxe ‘A[Sulpsco9y

‘(PRA ‘IZZVE OL payury) LLOds] (uinisjog) ELpos9erro FequinN

astiduayug ‘(wind}eq) L7LZPETSOT Joquinn Muy) Yoursg “(wuNIBjeq) ELpOSIEPPOAT

JOQUINN “L'W'A ‘SL9P-6EE-LE JOQUINN S-N-f1-q ‘suonendoy suopourg [eloueuLy

YLT[eqzIE] ay) 0) UENSINg suOTIAURG ATEpUasas 0} JOalqng - UONeULOJUT suOTIOULS

euonippy ‘wnisjeg ‘oo0t uedramiuy “(Asps) 9ST lopylirquciy “(ANT TAOS, ‘OX
‘ADUANA YOOSNVUL VULTIOA 842) VEAE ADYANA YOOSNVUL VALIOA “€

‘(etd IZZVA

‘OL payury) [LOaS] (wnis[=q) LPOSOEELPO Joquinn ssiidiowg ‘(wints}aq) LZLELEE60T

Jaquinhy Wwuy qoutlg SOOT-E9I-LE TSQuINNy SN-Ard ‘suone[nsay suonours [eioueuly

yeyeqziy] ou} 07] JUenSINg suonsaueg Azepuooas 0} yoafqns - UOTJOULIOJ UY suotjouts
Jeuonippy ‘wnisjag ‘og07 usdiemiuy ‘prsaag ‘ogy lepyfinjueny ‘AN dOODSIddO ‘7

"(2B
IZZVa ‘OL pexyrp [Lods] (wopsuny piu) 2p8Z0711 equian Aueduios ‘9600
Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20 Page 17 of 122

L400 S99SL-LOdS

Aimsvary, at) jo juouredag “gy
pou? Syassy USTAIO JO 9oNjO
Joyal

pie Boipuy aed

“ew Let ke pea

‘yENjIaTJOUL SamMseawW soy) Jopual pnom ‘Ajjuanbasuod ‘pur

sopig ayy Aq pazisoyine sainsveut ay) peas 03 Aiunyoddo ue opracid pjnom os op 0} esneoaq
SAGE palleu San qua JO S[ENpraIput ay) 0} papsoyye 9q P[noys sanou JoLd ou yA pUly OS|E

] ‘J@pio at} 0} jensind suoyeunusayap ssayi SuPew uy “voTeUrULIa}ap B Yons jo a2n0U Joyid ou
ag pasu J19Y1 Jey) psuUlUajop JUapisalg ay} ‘Aloywayy, “|ENIIajJau! Sainsval Asay} JOpUas Pjnom
JEPIO ayy 0} juensind uayE) aq 0) SaInseatt Jo sayEIg payUp) oy} UL souasaid jeEUoHNNSUOD B DALY
USI OY JepPiO ay) O} JUeNsind payeuSisap suosiad 0} aonOU Jond ‘AjsnaguvjuRjsur sjasse 10
spuny aysues 01 Aqpiqe ayy Jo asnvoaq ‘IeY} Jap1C ayy Jo O] UONoas Ul poufUajep Weplsod SUL

 

“(unjyeIgy peummeyow ‘TZZVa
(Of, POYUT) LLOAS] 6IPI-LII-LE 42QUINN S-N-N-C ‘suonEfNsey suopoueg [elouRULy
YeTTEqZIE] ay7 0} Juensing suoTURg Krepuodag Oj Joa[qng - UOHeULOJUT suOHoUES
jevonippy ‘woo'dnossZurpenyego|s ama ayisqa my :WwNIa [og ‘0007 uadiomquy ‘(ooly
Ins) 9S] lepfinuesy Sulusg ‘nouo}0D ‘pLZp 101 ‘TL ned uvar advg snuaay ‘si9n0902
sa] JalWend ‘astoay p 2102 ‘uelpiqy ‘OSZIdd10 ‘Or SUOZ EBD ‘feuED ep any -eIquiesy
ayy ‘[nfueg ‘say equirey ‘“ooy pug ‘Suipping yueg pasoyeyD prepurig sauoa’] BLAIS
‘umojsany jeans Joodieary Zz suNIZjag ‘9007 Uadiemy ‘100],] PUZ “GE fopyfiyuely
‘(.Odag, BYE SAN dNOUD ONIGVAL TVAOTO BAe NOD ONIGVAL
TWEOTD "8 '2) NOILONULSNOD UNV LNSWFaNOOdd SUFANIOND ADVAN ‘1
Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20 Page 18 of 122

e100 S99S--LOAS

JOQUINN S-N-f1-C {suonengay suonoues eloueUTy yereqzizy ay) 0) JUBNsINg SuOTOUES
Arepuosag 0} jalqng - voreuojuy suoHouRS jeuOTIppy ‘wopsury pawug ‘Myr
PIVAA BIYseyD WeYyouITY ‘peoy Jo\soyouey] asnoy voIsUR ‘CALINIT GuOSd 1

sou

“(WyypIq] pewUNeYOYY ‘IZZVE :OL poyLTT) [LOGS] (lenprarpuy) 1ZEOST C0168

‘ON CI] [euonenN ‘uniZjeq) 1[9ZZT ENA Vodsseg faye] Japusy ‘suonrinday

suoTOURS pLIDULULY Ye[TeqZIH Uy) Oj JUeNsIng suonaUS Arepuasag 0} Joalqns

- UOMRULOJUY suOHoURS jeuONIppY ‘unISjag Aitpeuoneu fave] Bets ‘UMO}901,] Od

‘686 BE dod “1 ‘686 RE © 6861 EM aod ‘wni8jeg ‘ozoz uadiomuy
‘S] uvepanuelsy ‘(peUEQNyA [LBA IZZVE PAT CAA IZZVE EN) PM IZZVE 7

‘(udesny WeUpY ‘WVIVEVL °OL P2xUITD) [LOGS] (jenptaipuy (saratug qery pag)

69804279 J9quinNy Aouapisay ‘(uouRge]) £761 LE JoquINN UONROYNUApy ‘(uoUege7)

LOLETOO TH Hodsseg ‘ayeyal Jopuey ‘suonepngay suoouRg peloueUL, YyeTeqziy

oy) 01 JueNsing suOTJoURS Arepuoaag 0} jalqng - UONeOJUT suCHOURS [eUONIppy

‘uouRge’] ‘Yer Od 1.61 RR OC ‘ourgey ‘(uressny uesseH ‘VIVEVL
‘eye cudusny uBsey ‘YIVEVL VY Uesey ‘YEVAVL EHR) uRsseH VIVEVL ‘1

s[eNpIAIpUy

“suosiag payoo]g pure sjvuoneN pareudisag Ayjeiads

JO ISI] (OVHO) §,[oNUOD sissy UsIa10,4 Jo aaj ou} UO Jeadde Mou [TM pur JapsE au}

0} juensind paleudisap ore Moja payst] suosiad ayy ‘aiojoray,], “Japs O42 UI YAO] Jas UOLTeUBIsap
JO] BjJa}1J9 SOU JO UO eal “(CO9C1-LOCS ‘S91 ET-LOCS ‘98SS1-LOGS) epuriowaw
Asenuopiaa payseye oy] Ul pue Molag palyuep! sannus ¢ pu speNpIAIpUT Z 34) DATI[Eq

0] UOStaL SI aJaty EY] ‘JRIIUaH AsuIONY oy) pue a7e7g Jo Arejajoag ayy YIM UOTE] NSUOD Jaye
‘guiuualap Aqalay | ‘p6S W&d “W'y'D [¢ ‘SuONE[Nsey suoHauES WisHOaL [eqo[D a4) JO ZO8'P6S
uonoas pue ‘apor saleig panun ‘E e110 JO [OE UONO—s ‘(Bas 7a 1091 “D'S'N OS) oY satouasiowY
euoneNn sy) 92 8Z § “D'S'N ZZ ‘SGT JO 1 UONEdIoNwY suONeN Pau ay Jo ¢ UoNoas

‘ZOLI 8 ‘O'S'N OS ‘POV Slamod owOUOTg AouaSsauig [euoNeUIUy ay) JO COZ UONeS “( JepIC)
oui,,) (,Wisosas doddng 10 ‘NINO O} UalDady ZL WUNUOD OY SUOSIagd YIIAA SUOLIDSUDA J
Buniqujosg puv Cadosg 8uryoo}g,,) |O0Z ‘EZ soquiaidas JO pZZEI JapsO aatnoaxg o} JueNsindg

 

WNGNVUOWAIA ONDIOO TH UNV NOLLVNOISad

TOULNOD SLASSV NOWYOd 4O FOO

SO9SI-LOCS ‘891 E1-LOCS ‘98SS1-LOdS CI 9seD

02202 ‘3'G 'NOLONIHSYM
AYNSVEUL AHL JO LNAWLYVdsaa

 
Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20 Page 19 of 122

€L00 S99SL-LOadS

-O}-

“(wresgy pewumeyow ‘IZZ Va ‘OL paxury)
[LOGS] 6IbI-L1I1-LE 2quUINN §-N-A-d ‘suoneinsey suonoueg eIoueULy YeeqziT
aU} 0} JUeNSINg suOTOUES ATEpuOdss 0) }0efqng—uoNBWOJUT suOTOURS foUONIppy
WIPDADGO[S MMA ssgem ‘uluag ‘nowojOD “pL Zp JOT ‘TI [neg uvos odeg
ONUAAY ‘SI9NODOD saj JorUUNg ‘adloay p M02 ‘uelpiqy ‘O8Z1dA10 ‘Ov eUOZ EBD ‘TEURD
ap any ‘viquied ayy, ‘Infueg ‘aay equiley ‘Iooy puz “‘Burpling yueg pesreweyD prepurys
‘quoa’y BLUaIg ‘uMmO}saL ‘aang joodsaary Zz ‘uni8jog ‘9007 uedismiuy “100]4 puz ‘6¢
ropyfiuely (qNOUD ONIGVUL TVGOTD 8X2) AN dNOUD ONIGVUL TVEOTD I

 

Aynuy

sWOJ] payepdn aq [pia Surysty S,Ay qua UL,
“"PZZE] JOpIO SaNNoaxg 0} JUUNSINd payeusisap Ajsnoraaid sem yyy AyUa uO Jo Ist] suasieg
pexooTg pur speuonrN payusisaq Ayjeroads oy} uo Buysty oy Zunepdn si QyAO ‘Ajjeuonrppy

“I9PIO ayi UT suonTqiyord

ayy jo Aue ayepora 0} paunoy Aovsrdsuoa Aur (Z) pue ‘Japig ay ul yoy jas suoniqiyod

ay) Jo Aue ayefora o} sidwone Jo ‘Jo uoNtjora & sasnes ‘Zuiptoar Jo Suypeaa Jo ssodind amy

SUY ‘SPIOAB JO SapLAs Jey} UOTORSUBN Aue ([) :payqiyold aze Burmoyjoy aut ‘QVAO Aq pozuoyne
ASIALIOIIO JO pasuaor] ssayuin 310 Mel Xq papraoid asrzayjo 3u9}X9 oy 0} Jdaoxe ‘AyPeEuONIppY

“pauqiyord

SI SA0ge palweu sara pue spenpiArpul ati Jo Ayadord uy sisazsqur 10 Ayadoud ur sayeyg payug
a4) Ua Jo uosied *¢'q e Aq Buyeap Jo uo ese Aue (7) pu ‘Ul esp asiaatio JO UMPApYyTM
‘poyodxe ‘pied ‘posiajsuen 9q jou Avul pu poysoyq ore ‘soyourig uste10} Aue Surpnpou ‘uosiad
“S'F Aut jo JoUOD Jo uOyssassod St} UUILA BWIOD JOWvaIaY JO av IY) JO ‘saywlg payup sy)
UIYIIM JUWOS Joyealsy Jey] ‘sayeig paul] ay) Ul ose Jey) GAGE pauleU Sonus put STENPIAIPU! oY}
jo Avedord ut sysosayut pue Ayadoid sayjo Aur pue ‘yeuosied ‘year qe (1) ‘OWAO Aq pazoyine
ASIMIOYJO JO pasuadl] Ssaqun Jo Mey Aq papraold astauiayjo juaIxs at] 0} }dgoxe ‘A[BuIpso.NV

“(2B AK ‘IZZVE °OL poxury) [LLOCS] (winis}9g) ELPOR9EPyO JequiNN

asyidsoyug ‘(WinIs|oq) LOLTPETSOT FOQUINN Wu Your “{wINIZ}Eq) ELPOSSEPPOAE

JOQUINN “L'V'A ‘SLOP-GEE-LE JOQUINN S-N-1-q ‘suonE|Nsey suotaurg [eIoURULy

YR]FEQZU 9Yi 0} JueNsINg SuONOUES ATEpUodas 0} yoalqns - UOTeWOJUl suOTOULS

[euonIppy ‘umisjag ‘900z Uediamauy ‘(A2eps) oct epifiuexy ‘(ANITLIOS, “OAS
‘ADYANE YOOSNVUL VALIOA BYE) VEAM ADYANA UOOSNVEL VULIOA “€

(PA ‘IZZVE
“OL payury) [LLOaS] (winisyag) LPOSOEEL PO Joquinyy asuidiajuy ‘(winByjag) LZ ELEL60Z
ASqQuinyl yu qourig ‘ROOI-E9I-LE Jaqminyy SRO {suOne[Nsoyy suonsues jetoutulLy
geyyeqzipy oy) QO} JurnSsIOd suoyoues Arepuovas 0} yoafqng - UONVULOJUL SUOTBULS

euch Ippy ‘wunisyjeg ‘oo0g uediamiuy ‘preAsg og] iepyfinyuely ‘AN dOOOSISHO ‘7%

“(Pt IZZVE
20 peyalD) LLOdS] (wopsury postu) {p8Loz11 Jequinyy Auedwioz ‘9g00-69¢-72z
Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20 Page 20 of 122

¥LOO S99GS}l-LOaS

Ainspaly ayy Jo juswyedag “s"fh
JoNUOD sJassy USIAIOY Jo aayJO
IOI

pjoey vopuy ag

py | eee ey

*‘TenjooJJoul SaINsvIW 2sOY) Japual pynom ‘Ajuanbesuod ‘pue

JapiQ ayy Aq pozioysne saimszaur ayy apes o} Aqunwoddo ux apiaoid pjnom os op 0} ssnesaq
DAOGE PAULU SaTNUS JO S[ENPIAIPUL 9Y} 0} paployje 9q Pynoys sanou Joud ou Wy} puly osye

] ‘@pPiQ 94} 0} JUENsInd suoHeUTUAlEp sou) BUIyeLU UT “"UONPUTWIa}Ep B YONs jo so110U Jouid ou
OQ paau doy) ey] PAUTWOJap JWopIsalg ay} ‘AOJQIayL, “[BNJOaIJou! SainsBou Asal} Jopud! PINOM
TOPIC oy} 0} JWENsInd uaye) aq 0} SAINsBeU Jo SaqeIg pallu] eq) UY soUasald ;eUONNNSUOD B aALY
jst oyM JapPIO 9") 0} JUeNsInd poyustsap suosied oj eonou JOLsd ‘A[snoauEUESUT Syesse JO
spury sazsuey 0} Ayqiqe ay) Jo asneoag Fey JIpIC ey) JOO] VO!NDes Wy pausUojep WapIsar SUL,

 

. “(uyyRg] peumEYyoW ‘TZZV 2
:OL payurD) [LOS] 6IPI-L1I-LE J9qWNN §-N-N-C ‘suopEindoy suotjourg [e;ouRUly
ULTeAZIH ay) 0} JeNsing sUaTOUeS Arepuorag 0} joalqng - UOFeULIOJUL SUONOULS
jeuonippy ‘woo'dnorsdurpenpeqojs: mam oysqaay ‘wns lag ‘0002 uadiamjuy ‘(ool
wis) 9g] lepyfunuery ‘uruag ‘nou00D ‘pLZy 10°] ‘TT [ned eer adeg onuaay ‘sranos05
saj Jarumend ‘eroay p aoz ‘uelpiqy ‘O8Z1 dA 10 ‘Dp OZ Ego ‘TeuRD ep ony -viquiey
ayy, ‘Infueg ‘say eqesiey ‘100 puz ‘Surpjing yue_ pasoweyD prepuels ‘ouosy BLUeIg
‘umolsany ‘ang joodieary Zz swNIs}ag ‘QQOT UadsamuUY “JOO]J pug ‘GE Tepyfiuely
‘(ddd CN? SAN dlOUD ONIGVUL TVEOTD “8? *dNOUD ONIAVAL
“IVEOTD '81'8) NOLLONULSNOOD ONY LNFNTENDOUd SUSENIONA AODWANA “C
  

Federal Register/Vol. 84, No. 95/ Thursday, May 16, 2019/ Notices

=, Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20 Page 21 of 122

222.23

 

By the Board, Allison C. Davis, Acting
Director, Office of Proceedings.

Brendetta Jones,

Clearance Clerk.

IFR Doc. 2019-10144 Filed 5-15-19; 8:45 am]
BILLING CODE 4915-01-P

 

SURFACE TRANSPORTATION BOARD
[Docket No. FD 36267]

Grand Trunk Western Railroad
Company—Trackage Rights
Exemption—Norfolk Southern Railway
Company and Grand Elk Railroad LLC

Grand Trunk Western Railroad
Company (GTW) has filed a verified
notice of exemption under 49 CFR
1180.2(d){7) to acquire trackage rights
on a line of railroad in Kalamazoo,
Mich., owned by Norfolk Southern
Railway Company (NSR), and leased to
Grand Elk Railroad LLC (GDLK).1 GTW
states that NSR and GDLK have agreed,
pursuant to a written amendment to a
trackage rights agreement, to grant GTW
additional overhead trackage rights from
milepost 2.17 at Miller Road southward
to milepost 3.67 at Kilgore Road, a
distance of approximately 1.50 miles.?

The verified. notice states that the
proposed transaction will afford GTW
the ability to use the siding positioned
between Miller Road and Kilgore Road
to run around its railroad equipment to
permit greater operating efficiency in its
provision of common carrier service.

The transaction may be consummated
on or after May 30, 2019, the effective
date of the exemption (30 days after the
verified notice of exemption was filed).

As a condition to this exemption, any
employees affected by the trackage
rights will be protected by the
conditions imposed in Norfolk &
Western Railway—Trackage Rights—
Burlington Northern, Inc., 354 1.C.C. 605
(1978), as modified in Mendocino Coast
Railway—Lease & Operate—California
Western Railroad, 360 I.C.C. 653 (1980).

If the verified notice contains false or
misleading information, the exemption
is void ab initio. Petitions to revoke the
exemption under 49 U.S.C. 10502(d)
may be filed at any time. The filing of
a petition to revoke will not
automatically stay the effectiveness of
the exemption. Petitions for stay must

1GTW filed a supplement to its notice on May 9,
2019, to clarify the mileposts for the trackage rights
to be acquired, and to submit a revised map.

? A redacted version of the agreement between
GTW and NSR was filed with GTW’s verified notice
of exemption. GTW simultaneously filed a motion
for a protective order to protect the confidential and
commercially sensitive information in the
unredacted version of the agreement, which GW
submitted under seal. That motion will be
addressed in a separate decision.

be filed by May 23, 2019 (at least seven
days before the exemption becomes
effective).

All pleadings, referring to Docket No.
FD 36267, must be filed with the
Surface Transportation Board, either via
e-filing or in writing addressed to 395 E
Street SW, Washington, DC 20423-0001.
In addition, a copy of each pleading
must be served on GTW’s
representative, Bradon J. Smith, Fletcher
& Sippel LLC, 29 North Wacker Drive,
Suite 800, Chicago, IL 60606-3208.

According to GTW, this action is
categorically excluded from
environmental review under 49 CFR
1105.6{c), and from historic reporting
under 49 CFR 1105.8(b)(3).

Board decisions and notices are
available at www.stb.gov.

Decided: May 13, 2019.

By the Board, Allison C. Davis, Acting
Director, Office of Proceedings.

Jeffrey Herzig,

Clearance Clerk.

{FR Doc. 2019-10155 Filed 5-15-19; 8:45 am]
BILLING CODE 4915-01-P

 

 

DEPARTMENT OF THE TREASURY
Office of Foreign Assets Control

Notice of OFAC Sanctions Actions

AGENCY: Office of Foreign Assets
Control, Treasury.

ACTION: Notice.

 

SUMMARY: The Department of the
Treasury’s Office of Foreign Assets
Control (OFAC) is publishing the names
of five persons that have been placed on
OFAC’s Specially Designated Nationals
and Blocked Persons List based on
OFAC’s determination that one or more
applicable legal criteria were satisfied.
All property and interests in property
subject to U.S. jurisdiction of these
persons are blocked, and U.S. persons
are generally prohibited from engaging
in transactions with them. Additionally,
OFAC is publishing an update to the
identifying information of an entity
currently on the Specially Designated
Nationals and Blocked Persons List.
DATES: See SUPPLEMENTARY INFORMATION
section.

FOR FURTHER INFORMATION CONTACT:
OFAC: Associate Director for Global
Targeting, tel.: 202-622-2420; Assistant

Director for Sanctions Compliance &
Evaluation, tel.: 202-622~2490;
Assistant Director for Licensing, tel.:
202-622-2480; Assistant Director for
Regulatory Affairs, tel.: 202-622-4855;
or the Department of the Treasury’s
Office of the General Counsel: Office of

the Chief Counsel (Foreign Assets
Control), tel.; 202-622-2410.
SUPPLEMENTARY INFORMATION:

Electronic Availability

The Specially Designated Nationals
and Blocked Persons List and additional
information concerning OFAC sanctions
programs are available on OFAC’s
website (https://www.treasury.gov/ofac).

Notice of OFAC Action{s)

On April 24, 2019, OFAC determined
that the property and interests in
property subject to U.S. jurisdiction of
the following five persons are blocked
under the relevant sanctions authorities
listed below.

Individuals

1. TABAJA, Hassan (a.k.a. TABAJA, Hasan;
a.k.a. TABAJA, Hasan Husayn; a.k.a.
TABAJA, Hassan Hussain), Lebanon; DO

1971; POB Chiah, Lebanon; Additiona

anctions Information—Subject to Secondary

Sanctions Pursuant to the Hizballah
Financial Sanctions Regulations; Gender
Male; Passport RL 0913767 (Lebanon);
Identification Number 371923 (Lebanon);
Residency Number 62270869 (United Arab
Emirates) (individual) [SDGT] (Linked To:
TABAJA, Adham Husayn),

Designated pursuant to section 1{c) of
Executive Order 13224 of September 23,
2001, “Blocking Property and Prohibiting
Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism”
(E.O. 13224) for acting for or on behalf of
TABAJA, Adham Husayn, an individual
whose property and interests in property are
blocked pursuant to E.O. 13224.

2. BAZZI, Wael (a.k.a. BAZZI, Wa’el; a.k.a.
BAZZI, Wa’il Muhammad), Eglantierlaan 15,
Antwerpen 2020, Belgium; DOB 1989
to Fy 19809; alt. DOB gagggmm 1989; POB
Freetown, Sierra Leone; nationality Belgium;
Additional Sanctions Information—Subject
to Secondary Sanctions Pursuant to the
Hizballah Financial Sanctions Regulations;
Gender Male; Passport EN312261 (Belgium);
National ID No. 89103150321 (individual)
{[SDGT] (Linked To: BAZZI, Mohammad
Ibrahim).

Designated pursuant to section 1(c) of
E.0.13224 for acting for or on behalf BAZZI,
Mohammad Ibrahim, an individual whose
property and interests in property are
blocked pursuant to E.O. 13224.

Entities

1, BSQRD LIMITED, Mansion House
Manchester Road, Altrincham Cheshire
WA14 4RW, United Kingdom; Additional
Sanctions Information—Subject to Secondary
Sanctions Pursuant to the Hizballah
Financial Sanctions Regulations; D-U-—N-S
Number 22—369-0096; Company Number
11207847 (United Kingdom) [SDGT] (Linked
To: BAZZI, Wael).

Designated pursuant to section i(c) of E.O.
13224 for being owned or controlled by
BAZZI, Wael, an individual whose property
and interests in property are blocked
pursuant to E.O. 13224.

SDGT-15665 0015
Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20 Page 22 of 122

22224

Federal Register/Vol. 84, No. 95/Thursday, May 16, 2019/ Notices

 

2, OFFISCOOP NV, Frankrijklei 156,
5eVerd, Antwerpen 2000, Belgium;
Additional Sanctions Information—Subject
to Secondary Sanctions Pursuant to the
Hizballah Financial Sanctions Regulations;
D-U-N-S Number 37-163-1008; Branch
Unit Number 2093373727 (Belgium);
Enterprise Number 0473365047 (Belgium)
[SDGT] (Linked To: BAZZI, Wael),

Designated pursuant to section 1(c) of
E.0.13224 for being owned or controlled by
BAZZI, Wael, an individual whose property
and interests in property are blocked
pursuant to E.O. 13224.

3. VOLTRA TRANSCOR ENERGY BVBA
(a.k.a, VOLTRA TRANSCOR ENERGY; f.k.a.
“SOFTLINE”), Frankrijklei 156 (SdeV),
Antwerpen 2000, Belgium; Additional
Sanctions Information—Subject to Secondary
Sanctions Pursuant to the Hizballah
Financial Sanctions Regulations; D-U-N-S
Number 37—339-4675; V.A.T. Number
BE0443680473 (Belgium); Branch Unit
Number 2052342727 (Belgium); Enterprise
Number 0443680473 (Belgium) [SDGT]
(Linked To: BAZZI, Wael).

Designated pursuant to section 1(c) of
E.0.13224 for being owned or controlled by
BAZZI, Wael, an individual whose property
and interests in property are blocked
pursuant to £.0. 13224.

Additionally, on April 24, 2019, OFAC
updated the listing on the Specially
Designated Nationals and Blocked Persons
List for the following entity, whose property
and interests in property subject to U.S.
jurisdiction continue to be blocked under the
relevant sanctions authorities listed below.

Entity

1. GLOBAL TRADING GROUP NV (a.k.a.
GLOBAL TRADING GROUP), Frankrijklei 39,
2nd Floor, Antwerpen 2000, Belgium; 22
Liverpool Street, Freetown, Sierra Leone;
Standard Chartered Bank Building, 2nd floor,
Kairaba Ave, Banjul, The Gambia; Rue de
Canal, G83 Zone 4G, 01BP1280, Abidjan,
Cote d Ivoire; Quartier les Cocotiers, Avenue
Pape Jean Paul II, Lot 4274, Cotonou, Benin;
website www.globaltradinggroup.com;
Additional Sanctions Information—Subject
to Secondary Sanctions Pursuant to the
Hizballah Financial Sanctions Regulations;
D-U-N-S Number 37—117-1419 [SDGT]
(Linked To: BAZZI, Mohammad Ibrahim).

Designated pursuant to section 1{c) of E.O.
13224 for being owned or controlled by
BAZZI, Mohammad Ibrahim, an individual
determined to be subject to E.O. 13224,

The listing for this previously
designated entity now appears as
follows:

1. ENERGY ENGINEERS PROCUREMENT
AND CONSTRUCTION (a.k.a. GLOBAL
TRADING GROUP; a.k.a, GLOBAL TRADING
GROUP NV; a.k.a, “EEPC”)}, Frankrijklei 39,
2nd Floor, Antwerpen 2000, Belgium; 22
Liverpool Street, Freetown, Sierra Leone;
Standard Chartered Bank Building, 2nd floor,
Kairaba Ave, Banjul, The Gambia; Rue de
Canal, G83 Zone 4G, 01BP1280, Abidjan,
Cote d Ivoire; Quartier les Cocotiers, Avenue
Pape Jean Paul II, Lot 4274, Cotonou, Benin;
Frankrijklei 156 (5th floor), Antwerpen 2000,
Belgium; website
www.globaltradinggroup.com; Additional
Sanctions Information—Subject to Secondary
Sanctions Pursuant to the Hizballah
Financial Sanctions Regulations; D-U—N-S
Number 37-117-1419 [SDGT] (Linked To:
BAZZI, Mohammad Ibrahim).

Designated pursuant to section 1(c) of E.O.
13224 for being owned or controlled by
BAZZI, Mohammad Ibrahim, an individual
whose property and interests in property are
blocked pursuant to E.O. 13224.

Dated: April 24, 2019.
Andrea Gacki,
Director, Office of Foreign Assets Control.
(FR Doc. 2019-10134 Filed 5-15-19; 8:45 am]
BILLING CODE 4810-AL-P

SDGT-15665 0016
Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20 Page 23 of 122

 

DEPARTMENT OF THE TREASURY
WASHINGTON, D.C. 20220

 

OFFICE OF FOREIGN ASSETS CONTROL

SDGT-15665

EVIDENTIARY MEMORANDUM

(U) MEMORANDUM FOR: ANDREA GACKI
DIRECTOR
OFFICE OF FOREIGN ASSETS CONTROL

(U) THROUGH: GREGORY GATJANIS
ASSOCIATE DIRECTOR
OFFICE OF GLOBAL TARGETING

TODD CONKLIN
DEPUTY ASSOCIATE DIRECTOR
OFFICE OF GLOBAL TARGETING

NIKOLE THOMAS

ASSISTANT DIRECTOR
COUNTERTERRORISM, HUMAN RIGHTS AND
CORRUPTION

SECTION CHIEF
COUNTERTERRORISM SECTION

(U) FROM:
SANCTIONS INVESTIGATOR
COUNTERTERRORISM SECTION

(U) SUBJECT: WAEL BAZZI Non-Responsive

A dditional
Designations Pursuant to Executive Order 13224 of September
23, 2001

 

SDGT-15665 0017
Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20 Page 24 of 122

(U) On September 23, 2001, the President issued Executive Order 13224, “Blocking Property
and Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism” (“E.O. 13224” or the “Order”). [Exhibit 1]

 

(U) L. INTRODUCTION

(U) The Order, as amended, blocks the property and interests in property of any person
determined by the Secretary of the Treasury, in consultation with the Secretary of State, the

Secretary of Homeland Security, and the Attorney General, to meet one or more of the criteria in
the Order. [Exhibit 1]

Information presented in this memorandum and the accompanying exhibits provides
reason to believe that:

e WAEL BAZZI' acts for or on behalf ofp MOHAMMAD IBRAHIM

BAZZI*,* a person whose property and interests in property are blocked pursuant to E.O.
13224.

Non-Responsive

 

   
   

    

herefore, WAEL ZZ) Non-Responsive

hould be added to the list of Specially Designated Nationals and
Blocked Persons.

(U) H. IDENTIFYING INFORMATION

1. (U)WAEL BAZZI (Individual) [Exhibit 21, p. 3}
.K.A.: Wa’el Bazzi [Exhibit 9, p. 3]

A.K.A.: Wa’il Muhammad Bazzi [Exhibit 10, p. 2]
1989 [Exhibit 21, p. 3]

, 1989 [Exhibit 26, p. 1]

  
 
    

(U) Alt. D.O.B.

 

' (U) The names of proposed targets will appear in BOLD CAPITAL letters. Throughout this memorandum, an

asterisk (*) following a name in All CAPS denotes an individual or entity whose property and interests in property
have been blocked.

* (U) On May 17, 2018, OFAC designated MOHAMMAD IBRAHIM BAZZI* pursuant to E.O. 13224 for assisting

in, sponsoring, or providing financial, material, or technological support for, or financial or other services to or in
support of, HIZBALLAH*. [Exhibit 2, p. 3]

2

— 0018
Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20 Page 25 of 122

P.O.B.: Freetown, Sierra Leone [Exhibit 33, p. 1]

Eglantierlaan 15, Antwerp, Antwerpen 2020, Belgium [Exhibit 33, p. 1]
Gender: Male [Exhibit 33, p. 1]

(U) = Nationality: Belgian [Exhibit 21, p. 3]

(U) Passport Number: EN312261 (Belgium) [Exhibit 26, p. 1]

ERE scion ID Number: 89103150321 [Exhibit 33, p. 1]

 
  
   
   

Non-Responsive

 

(U) III. BASIS FOR DETERMINATION
1. (U) WAEL BAZZI (Individual) (WAEL)

WAEL BAZZI acts for or on behalf of MOHAMMAD IBRAHIM BAZZI*, a person
whose property and interests in property are blocked pursuant to E.O. 13224.

 

Non-Responsive

 

[Exhibit 36, p. 1]
3

 
Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20 Page 26 of 122

[Exhibit 36, pp. 1-2]

[Exhibit 8, p. 2]

5 Oe oe May 17, ete OFAC ceseneed, Gh ORAL. TRADING GROUP NV* pursuant to E.O. 13224 for being

8 (U) The Department of State designated HIZBALLAH* pursuant to E.O. 13224 on October 31, 2001, [Exhibit 4,
pp. 1-2] and section 219 of the Immigration and Nationality Act, as amended, 8 U.S.C. § 1189, on October 8, 1997.
[Exhibit 5, p. 1] HIZBALLAH* is also listed in the Annex to E.O. 12947 of ater 23, 1995. [Exhibit 6, p. 3]
OF AG designated HIZBALLAH* pursuant to E.O. 13582 on Au xhibi

4

 
Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20 Page 27 of 122

{Exhibit 10, pp. 12]

Exhibit 11, pp. 12]

Exhibit 31, p. 2].

[Exhibit 12, p. 4]
5

 
Case 1:19-cv-01940-TNM Document 18-1. Filed 01/28/20 Page 28 of 122

'S (U) According to Merriam-Webster, a Druze is a member of a re igious sect originating among Muslims an
centered in Lebanon and Syria. [Exhibit 30, p. 2]

6

oe ....... 0022

 
Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20 Page 29 of 122

(U) ADDITIONAL INFORMATION

[Exhibit 35, p. 4]

[Exhibit 37, pp. 2-3]

Non-Responsive

Exhibit 38, p. 4]
| [Exhibit 39, p. 9] |

Exhibit 40
7

iii SDGT-15665 0023

 
Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20 Page 30 of 122

eae.

Non-Responsive

8

a i a 5865 0024

 
Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20 Page 31 of 122

Non-Responsive

9

ie 5665 0025

 
Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20 Page 32 of 122

Non-Responsive

10

= lle SDGT-15665 0026

 
Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20 Page 33 of 122

(U) Exhibit 1:

(U) Exhibit 2:

(U) Exhibit 3:

(U) Exhibit 4:

(U) Exhibit 5:

(U) Exhibit 6:

(U) Exhibit 7:

(U) Exhibit 8:

(U) Exhibit 9:

(U) Exhibit 10:
(U) Exhibit 11:
(U) Exhibit 12:

(U) Exhibit 13:

LIST OF EXHIBITS

Executive Order 13224 of September 23, 2001, “Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism,” 66 Fed. Reg. 49079 (Sept. 24, 2001) (U)

U.S. Department of the Treasury website, Press Release, “Treasury
Targets Key Hizballah Financing Network and Iranian Conduit,” May 17,
2018, available at https://www.treasury.gov/news/press-releases/sm0388.

(U)

 

U)

Department of State, Office of the Coordinator for Counterterrorism,
“Designation of Terrorists and Terrorist Organizations Pursuant to
Executive Order 13224 of September 23, 2001,” 67 Fed. Reg. 12633 (Mar.
19, 2002) (U)

Department of State website, Bureau of Counterterrorism, Foreign
Terrorist Organizations,
https://www.state.gov/j/ct/rls/other/des/123085.htm, accessed Mar. 8,
2018 (U)

Executive Order 12947 of January 23, 1995, “Prohibiting Transactions
With Terrorists Who Threaten To Disrupt the Middle East Peace Process,”
60 Fed. Reg. 5079 (Jan. 25, 1995) (U)

Department of the Treasury, Office of Foreign Assets Control,
“Designation of One (1) Entity Pursuant to Executive Order 13582 of
August 17, 2011,” 77 Fed. Reg. 49864 (Aug. 17, 2012) (U)

 

I]

os ll SDGT-15665 0027
Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20 Page 34 of 122

Exhibit 14:

Exhibit 15:

Exhibit 16:

Exhibit 17:

Exhibit 18:

Exhibit 19:

Exhibit 20:

(U) Exhibit 21:

Exhibit 22:

Exhibit 23:

Exhibit 24:

Exhibit 25:

(U) Exhibit 26:
(VU) Exhibit 27:

Exhibit 28:

Exhibit 29:

 

Non-Responsive

The Registrar of Companies for England and Wales, Certificate of
Incorporation of a private limited Company, company number 11207847,
BSQRD Limited, February 15, 2018 (U)

Non-Responsive

Biographic Information Request, cppinTCiiW ac! Bazzi (U/4sES}-

 

Non-Responsive

12

ee SDGT-15665 0028

 
Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20 Page 35 of 122

(U) Exhibit 30: Definition of Druze, www.merriam-webster.com/dictionary/Druze,
accessed March 11, 2019 (U)

 
 

(U) Exhibit 32:
(U)
(U) Exhibit 34: Definition of FIU, The Egmont Group of Financial Intelligence Units,
www.fincen.gov (U)
(U) Exhibit 35:

(U
(U) Exhibit 36:
(U) Exhibit 37:

(U) Exhibit 38:

(U)

(U) Exhibit 39:

(U) Exhibit 40:

 

13

DGT-15665 0029

 
Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20 Page 36 of 122

Exhibit 1

 

Tuesday,
September 25, 2001

 

Part IV

The President

 

Executive Order 13224—Blocking
Property and Prohibiting Transactions
With Persons Who Commit, Threaten To
Commit, or Support Terrorism

Notice of September 24, 2001—
Continuation of Emergency With Respect
to UNITA

 

SDGT-15665 0030
Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20 Page 37 of 122

Exhibit 4
49079

 

Federal Register
Vol. 66, No. 186

Tuesday, September 25, 2001

Presidential Documents

 

Tithe 3—

The President

Executive Order 13224 of September 23, 2001

Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten To Commit, or Support Terrorism

By the authority vested in me as President by the Constitution and the
laws of the United States of America, including the International Emergency
Economic Powers Act (50 U.S.C. 1701 et seq.)(IEEPA), the National Emer-
gencies Act (50 U.S.C. 1601 et seq.), section 5 of the United Nations Participa-
tion Act of 1945, as amended (22 U.S.C. 287c) (UNPA), and section 301
of title 3, United States Code, and in view of United Nations Security
Council Resolution (UNSCR) 1214 of December 8, 1998, UNSCR 1267 of
October 15, 1999, UNSCR 1333 of December 19, 2000, and the multilateral
sanctions contained therein, and UNSCR 1363 of July 30, 2001, establishing
a mechanism to monitor the implementation of UNSCR 1333,

I, GEORGE W. BUSH, President of the United States of America, find that
grave acts of terrorism and threats of terrorism committed by foreign terrorists,
including the terrorist attacks in New York, Pennsylvania, and the Pentagon
committed on September 11, 2001, acts recognized and condemned in UNSCR
1368 of September 12, 2001, and UNSCR 1269 of October 19, 1999, and
the continuing and immediate threat of further attacks on United States
nationals or the United States constitute an unusual and extraordinary threat
to the national security, foreign policy, and economy of the United States,
and in furtherance of my proclamation of September 14, 2001, Declaration
of National Emergency by Reason of Certain Terrorist Attacks, hereby declare
a national emergency to deal with that threat. I also find that because
of the pervasiveness and expansiveness of the financial foundation of foreign
terrorists, financial sanctions may be appropriate for those foreign persons
that support or otherwise associate with these foreign terrorists. I also find
that a need exists for further consultation and cooperation with, and sharing
of information by, United States and foreign financial institutions as an

additional tool to enable the United States to combat the financing of ter-
rorism.

I hereby order:

Section 1. Except to the extent required by section 203(b) of IEEPA (50
U.S.C. 1702(b)), or provided in regulations, orders, directives, or licenses
that may be issued pursuant to this order, and notwithstanding any contract
entered into or any license or permit granted prior to the effective date
of this order, all property and interests in property of the following persons
that are in the United States or that hereafter come within the United
States, or that hereafter come within the possession or control of United
States persons are blocked:

(a) foreign persons listed in the Annex to this order;

(b) foreign persons determined by the Secretary of State, in consultation
with the Secretary of the Treasury and the Attorney General, to have com-
mitted, or to pose a significant risk of committing, acts of terrorism that
threaten the security of U.S. nationals or the national security, foreign policy,
or economy of the United States;

(c) persons determined by the Secretary of the Treasury, in consultation
with the Secretary of State and the Attorney General, to be owned or con-
trolled by, or to act for or on behalf of those persons listed in the Annex
to this order or those persons determined to be subject to subsection 1(b),
1(c), or 1(d)(i) of this order:

SDGT-15665 0031
49080

Federal Register/Vol. 66, No. 186/Tuesday, September 25, 2001/Presidential Documents

Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20 Page 38 of 122

Exhibit 1

 

(d) except as provided in section 5 of this order and after such consultation,
if any, with foreign authorities as the Secretary of State, in consultation
with the Secretary of the Treasury and the Attorney General, deems appro-
priate in the exercise of his discretion, persons determined by the Secretary
of the Treasury, in consultation with the Secretary of State and the Attorney
General;

(i) to assist in, sponsor, or provide financial, material, or technological
support for, or financial or other services to or in support of, such acts
of terrorism or those persons listed in the Annex to this order or determined
to be subject to this order; or

(ii) to be otherwise associated with those persons listed in the Annex
to this order or those persons determined to be subject to subsection
1(b), 1(c}, or i(d)(i) of this order.

Sec. 2. Except to the extent required by section 203(b) of IEEPA (50 U.S.C.
1702(b)), or provided in regulations, orders, directives, or licenses that may
be issued pursuant to this order, and notwithstanding any contract entered
into or any license or permit granted prior to the effective date:

(a) any transaction or dealing by United States persons or within the
United States in property or interests in property blocked pursuant to this
order is prohibited, including but not limited to the making or receiving
of any contribution of funds, goods, or services to or for the benefit of

those persons listed in the Annex to this order or determined to be subject
to this order;

(b) any transaction by any United States person or within the United
States that evades or avoids, or has the purpose of evading or avoiding,
or attempts to violate, any of the prohibitions set forth in this order is
prohibited; and

(c) any conspiracy formed to violate any of the prohibitions set forth
in this order is prohibited.

Sec. 3. For purposes of this order:
(a) the term “person” means an individual or entity;

(b) the term “entity” means a partnership, association, corporation, or
other organization, group, or subgroup;

(c) the term “United States person” means any United States citizen,
permanent resident alien, entity organized under the laws of the United

States (including foreign branches), or any person in the United States:
and

(d) the term “terrorism” means an activity that—

(i) involves a violent act or an act dangerous to human life, property,
or infrastructure; and

{ii) appears to be intended—
(A) to intimidate or coerce a civilian population;

(B) to influence the policy of a government by intimidation or coer-
cion; or
(C) to affect the conduct of a government by mass destruction, as-
sassination, kidnapping, or hostage-taking.
Sec. 4. I hereby determine that the making of donations of the type specified
in section 203(b)(2) of IEEPA (50 U.S.C. 1702(b)(2)) by United States persons
to persons determined to be subject to this order would seriously impair
my ability to deal with the national emergency declared in this order,
and would endanger Armed Forces of the United States that are in a situation
where imminent involvement in hostilities is clearly indicated by the cir-
cumstances, and hereby prohibit such donations as provided by section
1 of this order. Furthermore, I hereby determine that the Trade Sanctions
Reform and Export Enhancement Act of 2000 (title IX, Public Law 106—
387) shall not affect the imposition or the continuation of the imposition
of any unilateral agricultural sanction or unilateral medical sanction on

SDGT-15665 0032
Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20 Page 39 of 122

Exhibit 1
Federal Register/Vol. 66, No. 186/Tuesday, September 25, 2001/ Presidential Documents 49081

 

any person determined to be subject to this order because imminent involve-
ment of the Armed Forces of the United States in hostilities is clearly
indicated by the circumstances.

Sec. 5. With respect to those persons designated pursuant to subsection
1(d) of this order, the Secretary of the Treasury, in the exercise of his
discretion and in consultation with the Secretary of State and the Attorney
General, may take such other actions than the complete blocking of property
or interests in property as the President is authorized to take under IFEPA
and UNPA if the Secretary of the Treasury, in consultation with the Secretary
of State and the Attorney General, deems such other actions to be consistent
with the national interests of the United States, considering such factors
as he deems appropriate.

Sec. 6. The Secretary of State, the Secretary of the Treasury, and other
appropriate agencies shall make all relevant efforts to cooperate and coordi-
nate with other countries, including through technical assistance, as well
as bilateral and multilateral agreements and arrangements, to achieve the
objectives of this order, including the prevention and suppression of acts
of terrorism, the denial of financing and financial services to terrorists and
terrorist organizations, and the sharing of intelligence about funding activities
in support of terrorism.

Sec. 7. The Secretary of the Treasury, in consultation with the Secretary
of State and the Attorney General, is hereby authorized to take such actions,
including the promulgation of rules and regulations, and to employ all
powers granted to the President by IEEPA and UNPA as may be necessary
to carry out the purposes of this order. The Secretary of the Treasury
may redelegate any of these functions to other officers and agencies of
the United States Government. All agencies of the United States Government
are hereby directed to take all appropriate measures within their authority
to carry out the provisions of this order.

Sec. 8. Nothing in this order is intended to affect the continued effectiveness
of any rules, regulations, orders, licenses, or other forms of administrative
action issued, taken, or continued in effect heretofore or hereafter under
31 C.F.R. chapter V, except as expressly terminated, modified, or suspended
by or pursuant to this order.

Sec. 9. Nothing contained in this order is intended to create, nor does
it create, any right, benefit, or privilege, substantive or procedural, enforceable
at law by a party against the United States, its agencies, officers, employees
or any other person.

Sec. 10. For those persons listed in the Annex to this order or determined
to be subject to this order who might have a constitutional presence in
the United States, I find that because of the ability to transfer funds or
assets instantaneously, prior notice to such persons of measures to be taken
pursuant to this order would render these measures ineffectual. I therefore
determine that for these measures to be effective in addressing the national
emergency declared in this order, there need be no prior notice of a listing
or determination made pursuant to this order.

Sec. 11. (a) This order is effective at 12:01 a.m. eastern daylight time on
September 24, 2001.

SDGT-15665 0033
Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20 Page 40 of 122

Exhibit 1
49082 Federal Register/Vol. 66, No. 186/Tuesday, September 25, 2001 /Presidential Documents

 

(b) This order shall be transmitted to the Congress and published in
the Federal Register.

THE WHITE HOUSE,
September 23, 2001.

Billing code 3195-01-P

SDGT-15665 0034
Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20 Page 41 of 122

Exhibit 1
Federal Register/Vol. 66, No. 186/Tuesday, September 25, 2001/Presidential Documents 49083

 

ANNEX

Al Qaida/Islamic Army
Abu Sayyaf Group
Armed Islamic Group (GIA)
Harakat ul-Mujahidin (HUM)
Al-dJihad (Egyptian Islamic Jihad)
Islamic Movement of Uzbekistan (IMU)
Asbat al-Ansar
Salafist Group for Call and Combat (GSPC)
Libyan Islamic Fighting Group
Al-Itihaad al-Islamiya (ATAT)
Islamic Army of Aden
Usama bin Laden
Muhammad Atif (aka, Subhi Abu Sitta,
Abu Hafs Al Masri)
Sayf al-Adl
Shaykh Sai'tid (aka, Mustafa Muhammad Ahmad)
Abu Hafs the Mauritanian (aka, Mahfouz Ould al-Walid, Khalid Al-
Shangiti)
Ibn Al-Shaykh al-Libi
Abu Zubaydah (aka, Zayn al-Abidin Muhammad Husayn, Tariq)
Abd al-Hadi al-Iraqi (aka, Abu Abdallah)
Ayman al-Zawahiri
Thirwat Salah Shihata
Tariq Anwar al-Sayyid Ahmad (aka, Fathi, Amr al-Fatih)
Muhammad Salah (aka, Nasr Fahmi Nasr Hasanayn)
Makhtab Al-Khidamat/Al Kifah
Wafa Humanitarian Organization
Al Rashid Trust

Mamoun Darkazanli Import~Export Company

[FR Doc. 01-24205
Filed 9-24-01; 1:05 pm]
Billing code 4810-25-C

SDGT-15665 0035
Treasury dae dts BeGVENZR4A BhTINMnchgauenenk ir IrdnladQueagiad Paes Aimrel 12Bace 1 of 9
EXHIBIT 2

NEWS

Press Releases
Statements & Remarks
Readouts

Testimonies

 

Featured Stories

 

Press Contacts

PRESS RELEASES

Treasury Targets Key Hizballah Financing Network and
Iranian Conduit

May 17, 2018

Action disrupts Hizballah’s global business empire in Europe, Africa, and Middle East

SDGT-15665 003p

https://home.treasury.gov/news/press-releases/sm0388 12/3/2018
TreaswGasegtts Ov FOLOAGH NMindaeonenebidard trailed CddaGiAQs Paap Atel 12pa0¢ 2 of 9
EXHIBIT 2

Washington - Today, the U.S. Department of the Treasury’s Office of Foreign Assets
Control (OFA: designated Hizballah financier Mohammad Ibrahim Bazzi and
Hizballah’s representative to Iran Abdallah Safi-Al-Din as Specially Designated Global
Terrorists (SDGTs) pursuant to Executive Order (E.0.) 13224, which targets terrorists
and those providing support to terrorists or acts of terrorism. Also designated today
as SDGTs are five companies located in Europe, West Africa, and the Middle East for
being owned or controlled by Mohammad Bazzi and another SDGT. Specifically, OFAC
designated Belgian energy services conglomerate, Global Trading Group NV; a
Gambia-based petroleum and petroleum products company, Euro African Group LTD;
and Lebanon-based Africa Middle East Investment Holding SAL, Premier Investment
Group SAL Offshore; and Car Escort Services S.A.L. Off Shore (CES), an import/export
company based in Lebanon. This is the third action in the past week in which OFAC.

has designated terrorists with a connection to the Central Bank of Iran.

“This action highlights the duplicity and disgraceful conduct of Hizballah and its
lranian backers. Despite Nasrallah’s claims, Hizballah uses financiers like Bazzi who
are tied to drug dealers, and who launder money to fund terrorism,” said Secretary of
the Treasury Steven T. Mnuchin. “The savage and depraved acts of one of Hizballah’s
most prominent financiers cannot be tolerated. This Administration will expose and
disrupt Hizballah and Iranian terror networks at every turn, including those with ties
to the Central Bank of Iran.”

As a result of today’s action, all property and interests in property of these persons
that are in the United States or in the possession or control of US. persons must be
blocked and reported to OFAC. OFAC’s regulations generally prohibit all dealings by
U.S. persons or within (or transiting) the United States that involve any property or
interests in property of blocked or designated persons.

Today’s actions show the convergence of Iran’s support for terrorism with many
facets of illicit criminal activity, including narcotics trafficking. In addition to
providing millions of dollars to Hizballah, Mohammad Bazzi is a close associate of
Yanya Jammeh, the corrupt former leader of The Gambia who, in addition to ordering
targeted assassinations, plundered The Gambia’s state coffers for his personal gain.

In addition, Bazzi has business ties to the Ayman Joumaa Drug Trafficking and Money

SDGT-15665 00ay

https://home.treasury.gov/news/press-releases/sm0388 12/3/2018
Treasufyabe gbtd ey OLOdOT NWbndAQcNeIeotilend Irniiad OdAABI2CU Pad 4adnAl 12206 3 of 9
EXHIBIT 2

Laundering Organization. As Hizballah’s chief benefactor, lran is complicit in the
despicable b< savior of Bazzi. Specifically, Abdallah Safi-Al-Din, Hizballah’s
representative to Iran and cousin of Hasan Nasrallah, Hizballah’s Secretary General,
worked with Bazzi to reestablish a political relationship between The Gambia and
lran, Moreover, Bazzi and Safi-Al-Din previously worked with the Central Bank of Iran,
which OFAC recently identified as being complicit in facilitating the IRGC-QF’s access
to hundreds of millions of dollars in U.S. currency, to expand banking access between
lran and Lebanon.

These designations by OFAC follow President Trump’s decision last week to cease U.S.
participation in the Joint Comprehensive Plan of Action, and to begin reimposing U.S.
nuclear-related sanctions on the lranian regime. They are in furtherance of the goal of
addressing the totality of Iran’s malign activities and regionally destabilizing behavior,
including that of Hizballah. These designations complement the disruptive action
Treasury took last week to shut down an extensive currency exchange network in Iran
and the UAE that was transferring millions to Iran’s IRGC-QF. This action is also in
addition to two other actions taken this week targeting IRGC-OF and Hizballah
financing, including an action against Iran’s Central Bank Governor and an action
taken with Terrorist Financing Targeting Center partners designating Hizballah’s
Shura Council and other leaders and financiers. Today’s actions further restrict
Hizballah’s access to the U.S. financial system and the Iranian regime’s network of

regional proxy groups.

MOHAMMAD IBRAHIM BAZZI

Mohammad Ibrahim Bazzi (Bazzi) was designated for assisting in, sponsoring, or
providing financial, material, or technological support for, or financial or other

services to or in support of, Hizballah.

Bazzi, who operates or transacts in or through Belgium, Lebanon, Iraq, and several
countries in West Africa, is a key Hizballah financier who has provided Hizballah
financial assistance for many years and has provided millions of dollars to Hizballah

generated from his business activities.

SDGT-15665 008g

https://home.treasury.gov/news/press-releases/sm0388 12/3/2018
Treasufyaba geil & ey 08407 NiMbn AQENARBHLEnE IrbWlad CbhABl2Z0U Bagg en 12>a0e 4 of 9
EXHIBIT 2

Bazzi maintains ties to Hizballah financiers Adham Tabaja (Tabaja) and Ali Youssef
Charara (Ciie:.:ra), whom OFAC designated as SDGTs for providing material support to
Hizballah on June 10, 2015 and January 7, 2016, respectively. Between 2009 and 2010,
Abdallah Safi-Al-Din, also designated today, and Bazzi worked with the Central Bank
of Iran to expand banking access between Iran and Lebanon. Abdallah Safi-Al-Din was
previously identified by Treasury’s Financial Crimes Enforcement Network (FinCEN) as
being involved in Iranian officials’ access to former Lebanese Canadian Bank (LCB),
which FinCEN identified on February 10, 2011 as a financial institution of primary
money laundering concern under Section 311 of the USA PATRIOT Act for the bank’s
role in facilitating the money laundering activities of an international narcotics

trafficking and money laundering network.

In addition to providing millions of dollars to Hizballah, Mohammad Bazzi is a close
associate of Yahya Jammeh who was identified on December 20, 2017, in the annex to
E.O. 13818, which implemented the Global Magnitsky Human Rights Accountability
Act. Further, Bazzi has business ties to the Ayman Joumaa Drug Trafficking and
Money Laundering Organization, which OFAC designated on January 26, 2011
pursuant to the Foreign Narcotics Kingpin Designation Act. Bazzi also worked to

provide funds to Tabaja, with whom he held a joint line of credit.

ABDALLAH SAFI-AL-DIN

Abdallah Safi-Al-Din (Safi Al-Din) was designated for acting for or on behalf of
Hizballah. Safi Al-Din is Hizballah’s representative to Iran and acts as a conduit
between Iran and Hizballah. He has also has served as the interlocutor between
Hizballah and Iran on financial issues. As of 2011, Safi-Al-Din and Bazzi worked
together to resolve a dispute between Iran and The Gambia and reestablish a political
relationship between the two countries. Safi-Al-Din is the cousin of Hizballah’s
Secretary General Hasan Nasrallah (Nasrallah), whom OFAC designated pursuant to
E.O. 13224 on May 16, 2018, E.O. 13582 on September 13, 2012, and also pursuant to
E.O. 12947 on January 23, 1995.

SDGT-15665 003%

httos://home.treasurv.gov/news/press-releases/sm03 88 12/3/2018
TreasmGasegtid Ov 1020404 NMndapcNenwotdard Irdled OddehHAU PIagnaGial 12da¢e 5 of 9
EXHIBIT 2

DESIGNATED BAZZI-OWNED OR -CONTROLLED
COMPARES

GLOBAL TRADING GROUP NV

Global Trading Group NV (GTG) was designated for being owned or controlled by
Bazzi. Bazzi is one of the founders and a Managing Director of GTG, a global energy
products and services company headquartered in Antwerp, Belgium that also has
locations In Sierra Leone, The Gambia, lvory Coast, and Benin. As of 2015, Bazzi, as an
owner of GTG, had drafted two securities totaling approximately $1 million to operate

and maintain two power plants in Lebanon.

EURO AFRICAN GROUP LTD

Euro African Group LTD (EAGL) was designated for being owned or controlled by Bazzi.
Bazzi is the Chief Executive Officer and Managing Director and majority shareholder of
EAGL, a petroleum and petroleum products company located in Banjul, The Gambia.
GTG, in collaboration with EAGL, claims to have been the exclusive importer of all fuel
products into The Gambia since 2003.

AFRICA MIDDLE EAST INVESTMENT HOLDING SAL

Africa Middle East Investment Holding SAL (AME Investment) was designated for being
owned or controlled by Bazzi. Bazzi is the Chairman, Managing Director, and majority

shareholder of AME Investment, a holding company located in Beirut, Lebanon.

PREMIER INVESTMENT GROUP SAL OFFSHORE

Premier Investment Group SAL Offshore (PIG Offshore) was designated for being
owned or controlled by Bazzi. Bazzi is the founder, Chairman, Managing Director, and
majority shareholder of PIG Offshore, a financial services company in Beirut,
Lebanon.

SDGT-15665 008s

https://home.treasury.gov/news/press-releases/sm0388 12/3/2018
TreasuQebardets Key OiLBANal NianGocnMentiend rhiad CLeeeu Pas atrtl 120 6 of 9
EXHIBIT 2

CAR ESCORT SERVICES S.A.L. OFF SHORE

Car Escort Services S.A.L. Off Shore (CES), an import/export company based in

Lebanon, was designated for being owned or controlled by Bazzi and Charara, who
collectively own two-thirds of the company.

These five companies should not be viewed as an exhaustive list of companies owned
or controlled by Bazzi, and the regulated community remains responsible for

conducting necessary due diligence and maintaining compliance with OFAC’s 50
percent rule.

Each of the two individuals and five entities designated today are subject to
secondary sanctions pursuant to the Hizballah Financial Sanctions Regulations, which
implements the Hizballah International Financing Prevention Act of 2015. Pursuant to
this authority, OFAC can prohibit or impose strict conditions on the opening or
maintaining in the United States of a correspondent account ora payable-through
account by a foreign financial institution that knowingly facilitates a significant
transaction for Hizballah, or a person acting on behalf of or at the direction of, or
owned or controlled by, Hizballah.

Hizballah was designated by the Department of State asa Foreign Terrorist
Organization in October 1997 and as an SDGT pursuant to E.O. 13224 in October 2001.
It was listed in January 1995 in the Annex to E.O. 12947, which targets terrorists who
threaten to disrupt the Middle East peace process, and also designated in August 2012
pursuant to E.O. 13582, which targets the Government of Syria and its supporters.

Today’s action was conducted in coordination with several U.S. partners, including
the U.S. Drug Enforcement Administration’s Special Operations Division’s Counter-
Narcoterrorism Operations Center (CNTOC) and the U.S. Customs and Border
Protection’s National Targeting Center (NTC).

A network chart on the individuals and entities designated today
Identifying information on the individuals and entities designated today.

HHH

SDGT-15665 a a

https://home.treasury.gov/news/press-releases/sm0388 12/3/2018
Treas dsegttd S-ovi0z8a DHTINMncbedNeneotk1ed [rélad Onaai20.PageaAinel.12Page 7 of 9
EXHIBIT 2

LATEST S EWS

November 30, 2018
United States and Argentina Sign Energy Cooperation Framework

Joint Statement on the Establishment of the Canada-Mexico-United States Financial Regulatory
Forum

Treasury Secretary Mnuchin Statement on the Signing of the USMCA

Novernber 28, 2018

Treasury Issues Highly Anticipated Guidance on Foreign Tax Credits

U.S. and Jamaica Sign Energy Cooperation Framework

BUREAUS

Alcoholand Tobaccs Tax and Trade (TTB)
Bureau of Engraving and Printing (BEF)

Bureau of the Fiscal Service (BFS)

Financial Crimes Enforcoment Network (Find EM)
Internal Revenue Service (IRS:

Office of the Comptroller of the Currency (OCC)

US, Mint

INSPECTOR GENERAL SITES

Office of Inspector General [O1G)

Treasury Inspectar General far Tax Administration (TIGTA)

SDGT-15665 004?

https://home.treasury.gov/news/press-releases/sm0388 12/3/2018
Treasurt dgegttd Bqvi02O4 DATNDMncbedieneot rd [rdniiadOHesla 0). PageAGrel.12Bace 8 of 9
EXHIBIT 2

Special inspector General, Troubled Asset Relief Program (SIGTARP)

Report Scania, aud, Waste & Abuse

U.S. GOVERNMENT SHARED

enterprise Business Solutions
Administrative Resource Center (ARC)- Bureau of the Fiscal Service

Treasury Direct Services for Governments

ADDITIONAL RESOURCES

Privacy Act

Small Business Contacts

Budget and Performance
TreasuryDirect gov Securties/Bonds
Freeciom of Information Act (FOIA)
No FEAR Act Datla

Whistleblower Protection

OTHER GOVERNMENT SITES

USA give

USAJOBS. coy

OPM goy

hyMoney. gov
Data.goy

Fornis.£ov
Resulations gov
PaymentAccuracy.eoyv

my Social Security

SDGT-15665 00gs

https://home.treasury.gov/news/press-releases/sm0388 12/3/2018
Treasur¥ azegttd BeovHIZE4 BAN Mncdbecdioneotk ard [rdrilad ON2Si2 0). P dgpaOrel.12Page 9 of 9
EXHIBIT 2

dure | FRE enol , SO] Tagalog . Tiéngviéet

WE Pa e Se Pee pb ee Pe Poche

SDGT-15665 OOS

https://home.treasury.gov/news/press-releases/sm0388 12/3/2018
Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20 Page 51 of 122

Evidentiary Memorandum

Exhibit 3 Withheld in Full

Bates Numbers: SDGT-15665 0045-0048
Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20 Page 52 of 122

 

Federal Register/Vol. 67, No. 53/Tuesday, March 19, 2002/Notices

EXHIBIT 4

12633

 

C. Self-Regulatory Organization’s
Statement on Comments on the
Proposed Rule Change Received From
Members, Participants or Others

No written comments were solicited
or received with respect to the proposed
tule change.

Ill. Date of Effectiveness of the
Proposed Rule Change and Timing for
Commission Action

Within 35 days of the date of
publication of this notice in the Federal
Register or within such longer period (i)
as the Commission may designate up to
90 days of such date if it finds such
longer period to be appropriate and
publishes its reasons for so finding or
{ii) as to which the self-regulatory
organization consents, the Commission
will:

A. By order approve such proposed
rule change, or

B. Institute proceedings to determine
whether the proposed rule change
should be disapproved.

IV. Solicitation of Comments

Interested persons are invited to
submit written data, views, and
arguments concerning the foregoing,
including whether the proposed rule
change, as amended, is consistent with
the Act. Persons making written
submissions should file six copies
thereof with the Secretary, Securities
and Exchange Commission, 450 Fifth
Street, NW., Washington, DC 20549—
0609. Copies of the submission, all
subsequent amendments, all written
statements with respect to the proposed
rule change that are filed with the
Commission, and all written
communications relating to the
proposed rule change between the
Commission and any person, other than
those that may be withheld from the
public in accordance with the
provisions of 5 U.S.C. 552, will be
available for inspection and copying in
the Commission’s Public Reference
Room. Copies of such filing will also be
available for inspection and copying at
the principal office of the NASD. All
submissions should refer to File No.
SR-NASD-2001-97 and should be
submitted by April 9, 2002.

For the Commission, by the Division of

Market Regulation, pursuant to delegated
authority.9

Margaret H. McFarland,

Deputy Secretary.

{FR Doc. 02-6510 Filed 3-18-02; 8:45 am]
BILLING CODE 8010-01-P

917 CFR 200.30~3{a)}(12).

DEPARTMENT OF STATE

Office of the Coordinator for
Counterterrorism

[Public Notice 3947]

Designations of Terrorists and
Terrorist Organizations Pursuant to
Executive Order 13224 of September
23, 2001

AGENCY: Office of the Coordinator for
Counterterrorism, State.

ACTION: Notice.

 

SUMMARY: Notice is hereby given of the
designation by the Secretary of State of
foreign persons whose property and
interests in property have been blocked
pursuant to Executive Order 13224 of
September 23, 2001. These designations
comprise 8 individuals and 29
organizations determined to meet the
criteria set forth under subsection 1(b)
of Executive Order 13224.

DATES: These determinations were made
by the Secretary of State on October 12,
2001, October 31, 2001, December 18,
2001, and December 31, 2001, in
consultation with the Secretary of the
Treasury and Attorney General.

FOR FURTHER INFORMATION CONTACT:
Frederick W. Axelgard, Office of the
Coordinator for Counterterrorism,
Department of State; telephone: (202}
647-9892; fax: (202) 647-0221.
SUPPLEMENTARY INFORMATION:

Background

On September 23, 2001, President
Bush issued Executive Order 13224 (the
“Order’’) imposing economic sanctions
on persons (defined as including
individuals or entities) who, inter alia,
commit, threaten to commit, or support
certain acts of terrorism. In an annex to
the Order, President Bush identified 12
individuals and 15 entities whose assets
are blocked pursuant to the Order (66
FR 49079, September 25, 2001). The
property and interests in property of an
additional 33 individuals and 6 entities
were blocked pursuant to
determinations by the Secretary of State
and the Secretary of the Treasury
(effective October 12, 2001}, referenced
in a Federal Register Notice published
by the Office of Foreign Assets Control,
Department of the Treasury (66 FR
54404, October 26, 2001). Further
determinations made by the Secretary of
the Treasury, in consultation with the
Secretary of State and the Attorney
General, on November 7, 2001, and
December 4, 2001, December 20, 2001,
January 9, 2002, February 26, and March
11 are addressed in a separate notice
published elsewhere in this issue of the
Federal Register.

Pursuant to subsection 1(b) of the
Order, the Secretary of State, in
consultation with the Secretary of the
Treasury and the Attorney General, has
determined to date that 8 foreign
individuals and 29 foreign organizations
have been determined to have
committed, or to pose a significant risk
of committing, acts of terrorism that
threaten the security of U.S. nationals or
the national security, foreign policy, or
economy of the United States. The
Secretary of State’s determination that
each of these individuals and
organizations meets the criteria set forth
under subsection 1(b) of the Order

‘subjects each of these individuals and

organizations to sanctions. 23 of the
organizations determined on October
31, 2001 and December 18, 2001 to meet
the criteria set forth under subsection
1(b) of the Order are also subject to
sanctions imposed pursuant to their
designation as a Foreign Terrorist
Organization pursuant to section 219 of
the Immigration and Nationality Act, as
amended, 8 U.S.C. 1189.

Pursuant to the determination made
by the Secretary of State under
subsection 1(b) of the Order, all
property and interests in property of any
listed person that are in the United
States, that come within the United
States, or that come within the
possession or control of United States
persons, including their overseas
branches, are blocked. All transactions
or dealings by U.S. persons or within
the United States in property or
interests in property of any listed person
are prohibited unless licensed by the
Department of the Treasury’s Office of
Foreign Assets Control or exempted by
statute.

The determinations of the Secretary of
State were effective on October 12,

2001, October 31, 2001, December 18,
2001, and December 31, 2001.

In Section 10 of the Order, the
President determined that because of
the ability to transfer funds or assets
instantaneously, prior notice to persons
listed in the Annex to, or determined to
be subject to, the Order who might have
a constitutional presence in the United
States, would render ineffectual the
blocking and other measures authorized
in the Order. The President therefore
determined that for these measures to be
effective in addressing the national
emergency declared in the Order, no
prior notification of a listing or
determination pursuant to the Order
need be provided to any person who
might have a constitutional presence in
the United States.

The property and interests of property
of the following persons are blocked and
may not be transferred, paid, exported,

SDGT-15665 0049
Case 1:19-cv-01940-TNM. Document 18-1 Filed 01/28/20 Page 53 of 122

12634

EXHIBIT 4

Federal Register/Vol. 67, No. 53/Tuesday, March 19, 2002/Notices

 

withdrawn or otherwise dealt in except
as authorized by regulations, orders,
directives, rulings, instructions, licenses
or otherwise:

Designations by the Secretary of State
on October 12, 2001

ADBELKARIM HUSSEIN MOHAMMED
AL-NASSER

AHMAD IBRAHIM AL-MUGHASSIL

ALI SAED BIN ALI EL-HOORIE

IBRAHIM SALIH MOHAMMED AL-
YACOUB

ALI ATWA

HASAN IZZ-AL-DIN

IMAD FAYEZ MUGNIYAH

KHALID SHAIKH MOHAMMED

Designations by the Secretary of State
on October 31, 2001

ABU NIDAL ORGANIZATION
a.k.a. ANO;
a.k.a. BLACK SEPTEMBER
a.k.a. FATAH REVOLUTIONARY
COUNCIL
a.k.a. ARAB REVOLUTIONARY
COUNCIL
a.k.a. ARAB REVOLUTIONARY
BRIGADES
a.k.a, REVOLUTIONARY
ORGANIZATION OF SOCIALIST
MUSLIMS
AUM SHINRIKYO
a.k.a. A.LC. COMPREHENSIVE
RESEARCH INSTITUTE
a.k.a, A.C. SOGO KENKYUSHO
a.k.a. ALEPH
a.k.a. AUM SUPREME TRUTH
BASQUE FATHERLAND AND LIBERTY
a.k.a. ETA
a.k.a. EUZKADI TA ASKATASUNA
GAMA’A AL-ISLAMIYYA
a.k.a. GI
a.k.a. ISLAMIC GROUP
a.k.a. IG
a.k.a. AL-GAMA’AT
a.k.a. ISLAMIC GAMA’A
a.k.a. EGYPTIAN AL-GAMA’AT AL-
ISLAMIYYA
HAMAS
a.k.a. ISLAMIC RESISTANCE
MOVEMENT
a.k.a, HARAKAT AL-MUQAWAMA
AL-ISLAMIYA
a.k.a. STUDENTS OF AYYASH
a.k.a, STUDENT OF THE ENGINEER
a.k.a. YAHYA AYYASH UNITS
a.k.a. IZZ AL-DIN AL-QASSIM
BRIGADES
a.k.a. IZZ AL-DIN AL-QASSIM
FORCES .
a.k.a, IZZ AL-DIN AL-QASSIM
BATTALIONS
a.k.a. IZZ AL-DIN AL QASSAM
BRIGADES
a.k.a. IZZ AL-DIN AL QASSAM
FORCES
a.k.a. IZZ AL-DIN AL QASSAM
BATTALIONS

HIZBALLAH
a.k.a. PARTY OF GOD
a.k.a. ISLAMIC JIHAD
a.k.a. ISLAMIC JIHAD
ORGANIZATION
aka. REVOLUTIONARY JUSTICE
ORGANIZATION
a.k.a. ORGANIZATION OF THE
OPPRESSED ON EARTH
a.k.a. ISLAMIC JIHAD FOR THE
LIBERATION OF PALESTINE
a.k.a. ORGANIZATION OF RIGHT
AGAINST WRONG
a.k.a. ANSAR ALLAH
a.k.a. FOLLOWERS OF THE
PROPHET MUHAMMED
KAHANE CHAI
a.k.a, COMMITTEE FOR THE
SAFETY OF THE ROADS
a.k.a. DIKUY BOGDIM
a.k.a. DOV
a.k.a. FOREFRONT OF THE IDEA
a.k.a. JUDEA POLICE
a.k.a. KACH
a.k.a. KAHANE LIVES
a.k.a. KFAR TAPUAH FUND
a.k.a. KOACH
a.k.a. REPRESSION OF TRAITORS
a.k.a. STATE OF JUDEA
a.k.a. SWORD OF DAVID
a.k.a. THE JUDEAN LEGION
a.k.a. THE JUDEAN VOICE
a.k.a. THE QOMEMIYUT
MOVEMENT
a.k.a. THE WAY OF THE TORAH
a.k.a. THE YESHIVA OF THE JEWISH
IDEA
KURDISTAN WORKERS’ PARTY
a.k.a. HALU MESRU SAVUNMA
KUVVETI (HSK}
a.k.a. PARTIYA KARKERAN
KURDISTAN
a.k.a. PKK
a.k.a. THE PEOPLE’S DEFENSE
FORCE
LIBERATION TIGERS OF TAMIL
EELAM
a.k.a. LTTE
a.k.a. TAMIL TIGERS
a.k.a. ELLALAN FORCE
MUJAHEDIN-E KHALQ
a.k.a. MUJAHEDIN-E KHALQ
ORGANIZATION
a.k.a. MEK
a.k.a. MKO
a.k.a. NLA
a.k.a. ORGANIZATION OF THE
PEOPLE’S HOLY WARRIORS OF
IRAN
a.k.a. PEOPLE’S MUJAHEDIN
ORGANIZATION OF IRAN
a.k.a. PMOI
a.k.a, SAZEMAN-E MUJAHEDIN-E
KHALQ-E IRAN
a.k.a. THE NATIONAL LIBERATION
ARMY OF IRAN
NATIONAL LIBERATION ARMY
a.k.a. ELN
a.k.a. EIERCITO DE LIBERACION

NACIONAL
PALESTINE ISLAMIC JIHAD—
SHAQAQI FACTION
a.k.a, ABU GHUNAYM SQUAD OF
THE HIZBALLAH BAYT AL-
MAQDIS
a.k.a. AL-AWDAH BRIGADES
a.k.a. AL-QUDS BRIGADES
a.k.a. AL-QUDS SQUADS
a.k.a. ISLAMIC JIHAD IN PALESTINE
a.k.a. ISLAMIC JIHAD OF
PALESTINE
a.k.a, PALESTINIAN ISLAMIC JIHAD
aka. PY
a.k.a. PJ-SHALLAH FACTION
a.k.a. PJ-SHAQAOI FACTION
aka. SAYARA AL-QUDS
PALESTINE LIBERATION FRONT—
ABU ABBAS FACTION
a.k.a. PALESTINE LIBERATION
FRONT
a.k.a. PLF
a.k.a. PLF-ABU ABBAS
POPULAR FRONT FOR THE
LIBERATION OF PALESTINE—
GENERAL COMMAND
a.k.a. PFLP-GC
REAL IRA
a.k.a. 32 COUNTY SOVEREIGNTY
COMMITTEE
a.k.a. 32 COUNTY SOVEREIGNTY
MOVEMENT
a.k.a. IRISH REPUBLICAN
PRISONERS WELFARE
ASSOCIATION
a.k.a. REAL IRISH REPUBLICAN
ARMY
a.k.a. REAL OGLAIGH NA
HEIREANN
a.k.a. RIRA
REVOLUTIONARY ARMED FORCES
OF COLOMBIA
a.k.a. FARC
REVOLUTIONARY NUCLEI
a.k.a. POPULAR REVOLUTIONARY
STRUGGLE
a.k.a. EPANASTATIKOS LAIKOS
AGONAS
a.k.a. REVOLUTIONARY POPULAR
STRUGGLE
a.k.a. REVOLUTIONARY PEOPLE'S
STRUGGLE
a.k.a. JUNE 78
a.k.a. ORGANIZATION OF
REVOLUTIONARY
INTERNATIONALIST SOLIDARITY
a.k.a. ELA
a.k.a. REVOLUTIONARY CELLS
a.k.a. LIBERATION STRUGGLE
REVOLUTIONARY ORGANIZATION 17
NOVEMBER
a.k.a. 17 NOVEMBER
a.k.a. EPANASTATIKI ORGANOSI 17
NOEMVRI
REVOLUTIONARY PEOPLE’S
LIBERATION PARTY/FRONT
a.k.a. DEVRIMCI HALK KURTULUS
PARTISI-CEPHESI
a.k.a. DHKP/C;

SDGT-15665 0050
Case 1:19-cv-01940-TNM Document.18-1 . Filed 01/28/20. Page 54 of 122

Federal Register/Vol. 67, No. 53/Tuesday, March 19, 2002 /Notices

EXHIBIT 4

12635

 

a.k.a. DEVRIMCI SOL

a.k.a. REVOLUTIONARY LEFT

a.k.a. DEV SOL

a.k.a. DEV SOL SILAHLI DEVRIMCI
BIRLIKLERI

a.k.a. DEV SOL SDB

a.k.a. DEV SOL ARMED
REVOLUTIONARY UNITS

SHINING PATH

a.k.a. SENDERO LUMINOSO

a.k.a. SL

a.k.a. PARTIDO COMUNISTA DEL
PERU EN EL SENDERO
LUMINOSO DE JOSE CARLOS
MARIATEGUI (COMMUNIST
PARTY OF PERU ON THE
SHINING PATH OF JOSE CARLOS
MARIATEGUD

a.k.a. PARTIDO COMUNISTA DEL
PERU (COMMUNIST PARTY OF
PERU)

a.k.a. PCP

a.k.a. SOCORRO POPULAR DEL
PERU (PEOPLE’S AID OF PERU)

a.k.a. SPP

a.k.a. EFERCITO GUERRILLERO
POPULAR (PEOPLE’S GUERRILLA
ARMY)

a.k.a. EGP

a.k.a. EIERCITO POPULAR DE
LIBERACION (PEOPLE’S
LIBERATION ARMY)

a.k.a, EPL

UNITED SELF-DEFENSE FORCES OF
COLOMBIA

a.k.a, AUG

a.k.a, AUTODEFENSAS UNIDAS DE
COLOMBIA

Designation by the Secretary of State on
December 18, 2001

LASHKAR-E-TAIBA
a.k.a. LASHKAR E-TAYYIBA
a.k.a. LASKAR E-TOIBA
a.k.a. ARMY OF THE RIGHTEOUS

Designations by the Secretary of State
on December 31, 2001

CONTINUITY IRA (CIRA)
LOYALIST VOLUNTEER FORCE (LVF)
QRANGE VOLUNTEERS (OV)

RED HAND DEFENDERS (RHD)
ULSTER DEFENCE ASSOCIATION/
ULSTER FREEDOM FIGHTERS

(UDA/UFF)

FIRST OF OCTOBER ANTIFASCIST
RESISTANCE GROUP (GRAPO)
Dated: March 13, 2002.

Francis X. Taylor,

Coordinator for Counterterrorism,
Department of State.

[FR Doc. 02~6577 Filed 3-14-02; 3:48 pm]
BILLING CODE 4710-10-P

OFFICE OF THE UNITED STATES
TRADE REPRESENTATIVE

Technical Corrections to the
Harmonized Tariff Schedule of the
United States

AGENCY: Office of the United States
Trade Representative.

ACTION: Notice.

 

SUMMARY: The United States Trade
Representative (USTR) is making
technical corrections to the Harmonized
Tariff Schedule of the United States
(HTS) as set forth in the annex to this
notice, pursuant to authority delegated
to the USTR in Presidential
Proclamation 6969 of January 27, 1997
(62 FR 4415). These modifications
correct several inadvertent errors and
omissions in the Annex to Presidential
Proclamation 7529 of March 5, 2002 (67
FR 10553) so that the intended tariff
treatment is provided.
EFFECTIVE DATE: March 20, 2002.
FOR FURTHER INFORMATION CONTACT:
Office of Industry, Office of the United
States Trade Representative, 600 17th
Street, NW, Room 501, Washington DC,
20508. Telephone (202) 395-5656.
SUPPLEMENTARY INFORMATION: On March
5, 2002, Proclamation 7529 established
increases in duty and a tariff-rate quota
(safeguard measures) pursuant to
section 203 of the Trade Act of 1974 (19
U.S.C. 2253) on imports of certain steel
products described in paragraph 7 of
that proclamation. Effective with respect
to goods entered, or withdrawn from
warehouse for consumption, on or after
12:01 a.m., EST, on March 20, 2002,
Proclamation 7529 modifies the HTS so
as to provide for such increased duties
and a tariff-rate quota. The annex to this
notice makes technical corrections to
the HTS to remedy several technical
errors and omissions introduced
through the annex to Proclamation
7529, so that the intended tariff
treatment is provided. In particular, the
annex to this notice corrects (1) errors
in the physical dimensions or chemical
composition of certain products
excluded from the application of the
safepuard measures and (2) errors
regarding the exclusion of products of
certain developing country WTO
Members from the safeguard measures.
Proclamation 6969 authorized the
USTR to exercise the authority provided
to the President under section 604 of the
Trade Act of 1974 (19 U.S.C. 2483) to
embody rectifications, technical or
conforming changes, or similar
modifications in the HTS. Under
authority vested in the USTR by
Proclamation 6969, the rectifications,
technical and conforming changes, and

similar modifications set forth in the
annex to this notice shall be embodied
in the HTS with respect to goods
entered, or withdrawn from warehouse
for consumption, on or after March 20,
2002.

Peter F. Allgeier,
Deputy United States Trade Representative.

Annex

The Harmonized Tariff Schedule of the
United States (HTS) is modified as set forth
in this annex, effective with respect to
articles entered, or withdrawn from
warehouse for consumption, on or after 12:01
a.m., EST, on March 20, 2002. The following
provisions supersede matter now in the HTS:

(1) United States note 11(b) to subchapter
Ul of chapter 99 of the HTS is modified as
follows: (a) In subdivision (b)(xi), the
expression “ASTM 345 method A” is deleted
and “ASTM E45 method A” is inserted in
lieu thereof; (b) in subdivision (b)(xii), the
expression “‘Charpy-notch” is deleted and
“Charpy V-notch” is inserted in lieu thereof;
(c) in subdivision (b)(xiv), the expression
“measuring over 4.75 mm in thickness, not
in coils,” is inserted after “steel products”,
and the expression ‘“‘manufactured to” is
deleted and “‘suitable for use in the
manufacture of line pipe of’ is inserted in
lieu thereof; (d) in subdivision (b)(xvi)(A) the
unit of measure ‘4.55’ is deleted and “1.91”
is inserted in lieu thereof; (e) in the first line
of subdivision (b} (xvii), the expression “or
dual phase” is inserted after ‘(TRIP)’; and in
subdivisions (b)(xvii)(A)} through (C),
inclusive, the following modifications are
made at each appearance: “2000 mm to
2499” is deleted and “2.000 mm to 2.499” is
inserted in lieu thereof, ‘2500 mm to 3249”
is deleted and “2.500 mm to 3.249” is
inserted in lieu thereof, “3250 mm to 3999”
is deleted and “3.250 mm to 3.999” is
inserted in lieu thereof, and ‘‘4000 mm to
6000” is deleted and ‘‘4.000 mm to 6.000” is
inserted in lieu thereof; (f) in subdivision
(b)(xix}(B), the expression “aluminum of
0.015 percent TV” is deleted and “aluminum
of 0.04 percent typical value (TV)” is inserted
in lieu thereof; (g) in subdivision (b)(xxii)(B),
the expression “vanadium 0.15 percent,” is
inserted after “phosphorus 0.010 percent,”’;
(h) in the opening language of subdivision
(b) (xxiv), the word “hot-rolled” is inserted
before “flat-rolled”, the expression, ‘in
coils,” is inserted after “products”, the
parenthetical reference is deleted, and the
unit of measure ‘17.8” is deleted and
“19.65” is inserted in lieu thereof; (i) in
subdivision (b)(xxv), the parenthetical
expression “(per mm of width)” is modified
to read “(per 25.4 mm of width)"; (j) in
subdivision (b)(xxvi), subdivisions (A) and
(B) and their subordinate paragraphs are
deleted and the following new provisions
inserted in lieu thereof:

“(A} uncoated flat products, less than 4.75
mm in thickness, not further worked than
cold-rolled, comprising either—

(D certain uncoated cold-rolled flat-rolled
products (of Grade C80M), of a width less
than 300 mm and a thickness exceeding 0.25
mmm, produced with following chemistries (in
percent by weight): carbon content greater

SDGT-15665 0051
Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20. Page 55 of 122

Foreign Terrorist Organizations Page | of 7

EXHIBIT 5

U.S. Department of State
Diplomacy in Action

Foreign Terrorist Organizations
BUREAU OF COUNTERTERRORISM

Foreign Terrorist Organizations (FTOs) are foreign organizations that are designated by the Secretary of State in
accordance with section 219 of the Immigration and Nationality Act (INA), as amended. FTO designations play a

critical role in our fight against terrorism and are an effective means of curtailing support for terrorist activities and
pressuring groups to get out of the terrorism business.

Designated Foreign Terrorist Organizations

Date
Designated

Name
10/8/1997 Abu Sayyaf Group (ASG)
10/8/1997 = Aum Shinrikyo (AUM)
10/8/1997 Basque Fatherland and Liberty (ETA)
10/8/1997 | Gama’a al-Islamiyya (Islamic Group) (IG)
10/8/1997 HAMAS
10/8/1997 ~~ Harakat ul-Mujahidin (HUM)
10/8/1997 — Hizballah
10/8/1997 Kahane Chai (Kach)
10/8/1997 Kurdistan Workers Party (PKK) (Kongra-Gel)
10/8/1997 Liberation Tigers of Tamil Eelam (LTTE)

10/8/1997 National Liberation Army (ELN)

10/8/1997 Palestine Liberation Front (PLF)

SDGT-15665 0052
Case 1:19-cv-01940-TNM Document 18-1. Filed 01/28/20 Page 56 of 122

Foreign Terrorist Organizations

10/8/1997

10/8/1997

10/8/1997

10/8/1997

10/8/1997

10/8/1997

10/8/1999

9/25/2000

5/16/2001

12/26/2001

12/26/2001

3/27/2002

3/27/2002

3/27/2002

8/9/2002

10/23/2002

1/30/2003

3/22/2004

7/13/2004

12/17/2004

6/17/2005

Palestinian Islamic Jihad (PlJ)

Popular Front for the Liberation of Palestine (PFLF)
PFLP-General Command (PFLP-GC)

Revolutionary Armed Forces of Colombia (FARC)
Revolutionary People’s Liberation Party/Front (DHKP/C)
Shining Path (SL)

al-Qa’ida (AQ)

Islamic Movement of Uzbekistan (IMU)

Real trish Republican Army (RIRA)

Jaish-e-Mohammed (JEM)

Lashkar-e Tayyiba (LeT)

Al-Aqsa Martyrs Brigade (AAMB)

Asbat al-Ansar (AAA)

al-Qaida in the Islamic Maghreb (AQIM)

Communist Party of the Philippines/New People's Army (CPP/NPA)
Jemaah Islamiya (JI)

Lashkar i Jhangvi (LJ)

Ansar al-Islam (AAI)

Continuity Irish Republican Army (CIRA)

Islamic State of Iraq and the Levant (formerly al-Qa‘ida in Iraq)

Islamic Jihad Union (IJU)

Page 2 of 7
EXHIBIT 5

SDGT-15665 0053
Case 1:19-cv-01940-TNM Document 18-1. Filed 01/28/20

Foreign Terrorist Organizations

3/5/2008

3/18/2008

5/18/2009

7/2/2009

1/19/2010

8/6/2010

9/1/2010

11/4/2010

5/23/2041

9/19/2011

3/13/2012

5/30/2012

9/19/2012

3/22/2013

11/14/2013

11/14/2013

12/19/2013

1/13/2014

1/13/2014

1/13/2014

4/10/2014

Harakat ul-Jihad-i-islami/Bangladesh (HUJI-B)

al-Shabaab

Revolutionary Struggle (RS)

Kata'ib Hizballah (KH)

al-Qa'ida in the Arabian Peninsula (AQAP)

Harakat ul-Jihad-i-lslami (HUJI)

Tehrik-e Taliban Pakistan (TTP)

Jundaillah

Army of Islam (AOI)

Indian Mujahedeen (IM)

Jemaah Anshorut Tauhid (JAT)

Abdallah Azzam Brigades (AAB)

Haqqani Network (HQN)

Ansar al-Dine (AAD)

Boko Haram

Ansaru

al-Mulathamun Battalion

Ansar al-Shari’'a in Benghazi

Ansar al-Shari'a in Darnah

Ansar al-Shari'a in Tunisia

ISIL Sinai Province (formally Ansar Bayt al-Maqdis)

Page 57 of 122

Page 3 of 7
EXHIBIT 5

SDGT-15665 0054
Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20 Page 58 of 122

Foreign Terrorist Organizations Page 4 of 7

EXHIBIT 5
5/15/2014 — al-Nusrah Front
8/20/2014 = Mujahidin Shura Council in the Environs of Jerusalem (MSC)
9/30/2015 — Jaysh Rijal al-Tariq al Naqshabandi (JRTN)
1/14/2016 — ISiL-Khorasan (ISIL-K)

Islamic State of lraq and the Levant's Branch in Libya (ISIL-Libya)

5/20/2016
6/30/2016 Al-Qa’ida in the Indian Subcontinent
8/16/2017 Hizbul Mujahideen (HM)
22712018 iSIS-Bangladesh
212712018 iSIS-Philippines
22712018 IS1S-West Africa
Delisted Foreign Terrorist Organizations
Date Removed Name Date Orginally

Designated

10/8/1999 Democratic Front for the Liberation of Palestine -Hawatmeh Faction 10/8/1997

10/8/1999 Khmer Rouge 10/8/1997
10/8/1989 Manuel Rodriguez Patriotic Front Dissidents 10/8/1997
10/8/2001 Japanese Red Army 10/8/1997
10/8/2001 Tupac Amaru Revolution Movement 10/8/1997
5/18/2009 = Revolutionary Nuclei . 10/8/1997
10/15/2010 Armed Islamic Group (GIA) 10/8/1997
9/28/2012 | Mujahedin-e Khalq Organization (MEK) 10/8/1997
5/28/2013 10/11/2005

Moroccan Islamic Combatant Group (GICM)

SDGT-15665 0055
Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20 Page 59 of 122

Foreign Terrorist Organizations Page 5 of 7

EXHIBIT 5

7/15/2014 United Self Defense Forces of Colombia 9/10/2001

9/3/2015 10/8/1997
Revolutionary Organization 17 November (17N)

12/9/2015 12/17/2004
Libyan Islamic Fighting Group (LIFG)

6/1/2017 10/8/1997
Abu Nidal Organization (ANO)

Identification

The Bureau of Counterterrorism in the State Department (CT) continually monitors the activities of terrorist groups
active around the world to identify potential targets for designation. When reviewing potential targets, CT looks not
only at the actual terrorist attacks that a group has carried out, but also at whether the group has engaged in planning
and preparations for possible future acts of terrorism or retains the capability and intent to carry out such acts.

Designation

Once a target is identified, CT prepares a detailed "administrative record," which is a compilation of information,
typically including both classified and open sources information, demonstrating that the statutory criteria for
designation have been satisfied. If the Secretary of State, in consultation with the Attorney General and the Secretary
of the Treasury, decides to make the designation, Congress is notified of the Secretary's intent to designate the
organization and given seven days to review the designation, as the INA requires. Upon the expiration of the seven-
day waiting period and in the absence of Congressional action to block the designation, notice of the designation is
published in the Federal Register, at which point the designation takes effect. By law an organization designated as
an FTO may seek judicial review of the designation in the United States Court of Appeals for the District of Columbia
Circuit not later than 30 days after the designation is published in the Federal Register.

Until recently the INA provided that FTOs must be redesignated every 2 years or the designation would lapse. Under
the Intelligence Reform and Terrorism Prevention Act of 2004 (IRTPA), however, the redesignation requirement was
replaced by certain review and revocation procedures. IRTPA provides that an FTO may file a petition for revocation
2 years after its designation date (or in the case of redesignated FTOs, its most recent redesignation date) or 2 years
after the determination date on its most recent petition for revocation. In order to provide a basis for revocation, the
petitioning FTO must provide evidence that the circumstances forming the basis for the designation are sufficiently
different as to warrant revocation. If no such review has been conducted during a 5 year period with respect to a
designation, then the Secretary of State is required to review the designation to determine whether revocation would
be appropriate. In addition, the Secretary of State may at any time revoke a designation upon a finding that the
circumstances forming the basis for the designation have changed in such a manner as to warrant revocation, or that
the national security of the United States warrants a revocation. The same procedural requirements apply to

revocations made by the Secretary of State as apply to designations. A designation may be revoked by an Act of
Congress, or set aside by a Court order.

Legal Criteria for Designation under Section 219 of the INA as amended

It must be a foreign organization.

SDGT-15665 0056.
Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20 Page 60 of 122

Foreign Terrorist Organizations Page 6 of 7

EXHIBIT 5

The organization must engage in terrorist activity, as defined in section 212 (a)(3)(B) of the INA (8 U.S.C. §
1182(a)(3)(B)),* (http://2001-2009.state.gov/g/ct/rls/fs/08/103399.htm) or terrorism, as defined in section 140
(d)(2) of the Foreign Relations Authorization Act, Fiscal Years 1988 and 1989 (22 U.S.C. § 2656f(d)(2)),**
(http://2001-2009.state.gov/g/ct/rls/fs/08/103401.htm) or retain the capability and intent to engage in terrorist
activity or terrorism.

The organization’s terrorist activity or terrorism must threaten the security of U.S. nationals or the national
security (national defense, foreign relations, or the economic interests) of the United States.

Legal Ramifications of Designation

It is unlawful for a person in the United States or subject to the jurisdiction of the United States to knowingly
provide "material support or resources" to a designated FTO. (The term "material support or resources" is
defined in 18 U.S.C. § 2339A(b)(1) as " any property, tangible or intangible, or service, including currency or
monetary instruments or financial securities, financial services, lodging, training, expert advice or assistance,
safehouses, false documentation or identification, communications equipment, facilities, weapons, lethal
substances, explosives, personnel (1 or more individuals who maybe or include oneself), and transportation,
except medicine or religious materials.” 18 U.S.C. § 2339A(b)(2) provides that for these purposes “the term
‘training’ means instruction or teaching designed to impart a specific skill, as opposed to general knowledge.”
18 U.S.C. § 2339A(b)(3) further provides that for these purposes the term ‘expert advice or assistance’
means advice or assistance derived from scientific, technical or other specialized knowledge.”
Representatives and members of a designated FTO, if they are aliens, are inadmissible to and, in certain
circumstances, removable from the United States (see 8 U.S.C. §§ 1182 (a)(3)(B)(i)(IV)-(V), 1227 (a)(1)(A)).
Any U.S. financial institution that becomes aware that it has possession of or control over funds in which a
designated FTO or its agent has an interest must retain possession of or control over the funds and report
the funds to the Office of Foreign Assets Control of the U.S. Department of the Treasury.

Other Effects of Designation

Supports our efforts to curb terrorism financing and to encourage other nations to do the same.
Stigmatizes and isolates designated terrorist organizations internationally.

Deters donations or contributions to and economic transactions with named organizations.
Heightens public awareness and knowledge of terrorist organizations.

Signals to other governments our concern about named organizations.

Revocations of Foreign Terrorist Organizations

The Immigration and Nationality Act sets out three possible basis for revoking a Foreign Terrorist Organization
designation:

The Secretary of State must revoke a designation if the Secretary finds that the circumstances that were the
basis of the designation have changed in such a manner as to warrant a revocation:

The Secretary of State must revoke a designation if the Secretary finds that the national security of the
United States warrants a revocation;

The Secretary of State may revoke a designation at any time.

SDGT-15665 0057
Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20 Page 61 of 122

Foreign Terrorist Organizations Page 7 of 7

EXHIBIT 5

Any revocation shall take effect on the date specified in the revocation or upon publication in the Federal Register if
no effective date is specified. The revocation of a designation shall not affect any action or proceeding based on
conduct committed prior to the effective date of such revocation.

The Office of Website Management, Bureau of Public Affairs, manages this site as a portal for information
from the U.S. State Department.

External links to other Internet sites should not be construed as an endorsement of the views or privacy
policies contained therein.

Note: documents in Portable Document Format (PDF) require Adobe Acrobat Reader 5.0 or higher to view, download
Adobe Acrobat Reader (http://get.adobe.com/reader/).

SDGT-15665 0058
19-cv-01940-TNM Document 18-1 Filed 01/28/20 Page 62 of 122

Case 1

deoo G99Sb-LOdS

9 LIGIHXS

idnougqns 40 ‘dnoad ‘uoyeztuefio sayje
40 ‘uorTesodios ‘uoyeposse ‘dryssouyed e sueam ,AyQua,, was) ay) (q)
‘Ayue Jo yenprarpur
ue suvewt ,uosied,, ula) ay) (2) wepsio sty) yo sasodind ayl soy gz ‘ag
“parqryoid
ST ‘¥epi0 STU UT YMOJ jas suontqiyord ayy jo Aue ‘ajepora o} siduone 40
‘Suiproae io sufpeas jo asodind ayy sey jo ‘sploae Jo sapeas ley} sams
peyun oy) uM Jo uossed sajig payfuQ Aue Aq uotoersuen Aue (9)

isuosiod yons
JO Wyeuaq ai 1Oj 4O 0} Sed|Ases 10 ‘spoo3 ‘spuny jo uoQNAENUOS Aue jo
SUTAJOIaI JO SuPfRur ayy Surpnqour ‘paiqryoid st 1epso sty) o} uensand 20 uy
pojeustsap suosszad ayy jo Ajiedoid uy sysereyut 10 Ayzadosd ut seqeig poruq
dy} UTGIEM Jo suosied sajejg patiup Aq Suljeop 10 uopoesuen Aue (q)

{paxooyg aie ‘suosiad saje}g pa}up, Jo Joajuoo Jo UCIssessod
aU] UTYUWM aod JBYyBVIIY JY} JO ‘salRIg pau eu) UTM sW0D
Joyeariay yey} ‘sayRig pou ayy ur aie jeu} ‘suosued Burogai0y ayy jo
Aue ‘Jo yTeyaq uo Jo Joy joe 0} 30 ‘Aq pay[onuUCD Jo pauMmo 9q
0} ‘jeusuex) Asutoy ay] puR syeIg Jo Areja0g ou) YM UOQeU
-tpio03 uz ‘Ainseary, oy} Jo Arejaioes ayy Aq pouyuuejep suosied (11)
pue
‘AQUB{OIA JO sjoe Yons ‘Jo Jwoddns url saoyasas a0 ‘10} oddns yeoisoy
-OUY9] JO ‘Teeyeul ‘Teueuy eplaoid so ‘uosuods ‘ur ysisse 0} (g)
4o ‘ssaacid aovod sey app
ou) Bupdnisip jo paye so asodind ay) savy yey) oDUV[OJA Jo sje
‘BUPITULUOD JO YS]I JUeITTUSIS B osod 0} 10 ‘paypuED aaey oO} (yy)
puny aae Aey) asnevaq
‘yeruex Aausoyy oy] pue Amsealy, ay jo Arejesoag at) ym uon
-euTp1002 UT ‘aye}g jo AteyeiDag ay) Aq paleuSisep suosied ustei0j (1)
OPO STU] O} XAUUY 94} Ul pa}st] suossed ey) (1)
yo Aywedoad uz sjsouaquy pue Ayedoud Tye (2) :ayep eanoaye
au} 0} Jojid pojueis yruied Jo asueot, Aue 10 oj! poasajuO jOenQueD Aue
SUIPULISYAYOU Pue ‘lapso sty oO} JUeNsInd ponsst oq Avu Jey sasuadi] 30
‘saAOelIp ‘siap1O ‘suOTeTNBes UT pue ((~) PUB (¢)(MZOLI ‘D'S'N OS) WdFal
jo (p) pue (gs)(q)eog UoTOes UE peplaAoid yuoXo oY} 0] YdaOXy “"y waNoIS

wepso £qasoy J

‘Wary WY) YI [evap 07 AoudsIOUIe [UOTE B aie}ep Aqatoy pure

‘sa7e]S peu oui jo Awouoss pue ‘Aoqjod usreioy ‘Ayanoas [euoTJeU oy} 0}
yoy) AleUTpiowyXe pur yensnun ue ajynjysuo0d ssavoid aoved ysey aTppIW
ey} jdrustp yey) syspio.e} ustaroy Aq payTWU0d s9UV[OTA JO s]oe eARIS WY}
Puy ‘eoHoury jo seyeig peifup ey7 Jo JuapIsaid ‘NOLNIIO fT AVITUM ‘I
‘apog saqeisg

pou. ‘g 8H JO TOE UoHDes pue ‘( TOOT ‘O'S'N 0g) WV sapued
tou jeuonen au “(vdaaD TOLT “O'S'N 0S) PY SIeMog oRWOUOIg
AQuasiawy [LuCNeUseU] Oy] SuIpNyUl ‘eo wawy jo sajeig peup, ey] Jo smeyz
oy] pue uoTINAsuCD ay Aq JUapIsaig se aul Ul paysoa AyTWOYINE ayy Ag

SSODOIg dd¥Ig JSVY 2PPYA ey} }dnasiq
Oj, UIVIIG], OM, ssWOLEl YY suonoesuesy Suyiqryorg

S661 ‘2 Avenues Jo LPEZ1 epg annoaxg

juepIselg oy],

—s OPEL

 

sjuaUuINIOg jenuspiseig

S66t ‘sz Avenue ‘Azpsoupay

41 ‘ON '09 “10A
aasFay Jerapaq

 

 

6L06

£8
7

  
19-cv-01940-TNM Document 18-1. Filed 01/28/20 Page 63 of 122

Case 1

S00 G99SL-LOGS

9 LIGIHXKS

‘ASNOW ALIHM SHL

‘Weysey [erepay eq}
ul paysttqnd pue sseisuog ey) 0] pajrusuen oq peys Jopio sty (q)

: “COGI ‘pg Axenuey
UO sly] piepueys Wa}see “We [O:ZT 1 eAoayya st yepso stuy (e) “9 ‘veg

‘uosuad
yoyjo Aue Jo ‘saaAoydwia 10 siaayyjo syt ‘septjeqoummsut io sayouase sy
‘sayeqs poyup, oy) isuyede Ayied Aue Aq ayqeeosojue ‘Tempoooid Jo saque}sqns
youeq 10 jYst1 Aur ajeai |jeys Jepso sy} Ul pouyejuoo Surpon “¢ 9g

“S[RAIOJOI YONS UO Saye} UOTOR Aue Jo Amsealy, ay] Jo
jusuedag ayi Aypou Ajeuny [jeys [qq oY, ‘UoTesMseauy saying 107 [qq ou}
0} pauajea aq [[BYS UOTIRIOTA yRUTUTTIO B Jo soUaplAs Bulajoaur soyeW Aue
pue ‘([gy) uonesisaauy jo neaing fetepag ay) WM payeulps009 oq ISuy
TIeYs ‘tapio sty} 0} JURNsINd pansst uOTeINsai 10 ‘1epsio ‘asuaoly Aue Jo 10
‘ep10 s]yy JO UOTBIOIA afqissod e woay suyvueura uonedyseaur Auy (q)

‘lapio sty} jo suoystAoad ayy ino Area 07
AyoyING Iey UTLPIM samnseeur ayeysdoidde ye aye, 0} pajoasp Aqaray are
JUDUILBADD $9]2}1S pau) 2yj Jo sapouese ypy ‘UsULWGAOCD sayeIS paltuG oul
jO sefauese pure siaoyjo Joyo 0] suoyOUNJ asoy] Jo Aue oyeSefapor Aer
Amseaty, at jo Alejaides at] ‘wep sy) Jo sesodind oy) yno Aue oy
Ayessooou aq Aew se vqyaT Aq aur 0} pajueds sromod ye Aojdwe 0} pure
‘suoyjepnse1 pur sajna so uojesjnuoid ay] Surpnpouy ‘suo oe yons aye} 0}
pazyoyne Aqarzey st ‘[erue Aswoyy ay) ‘ezeidoidde se ‘pue airig jo
ARWPIIS OY} UNM uoNernsuos uy ‘Amseaty, ayy Jo Arejar9eg oy (2) “p ‘Dag

“I9ps0 SIU
jo [— uofes Aq paplAoid se suoteuop ons Wqryord Aqaiay pur ‘aapio
SIU] Ul pasepep Aduesiewe [euONeu ay] YM yeop o7 Amrqe Aw sareduy
Ajsholes Pjhom Jepjo spy} 0} JeNsind so ur poyeustsop suosuad 01 suossed
saieis paug Aq ((Y}(Z)(MZOLT ‘D°S'N_ 0S) VANE JO (V)(Z)(q)Eoe UETIOaS UT
poyjoeds add} ay} Jo suopeuop jo Supjeul ay] Jely oupUOJOp Aqayay | *g ‘oog

‘d}¥IS UBTAIOJ & opnpoul
jou soop Inq ‘soyeIg payun ep ur Ajaytos Suysixa zo sawig pou a8)
JO smey ou) sopun Ayayos pazuessio you AyQua Aue so (saqeyg pou ay)
jo jeuolu Jo UaZziyO eB osje si oyM yenprArpuy yons Aue Suypnypouy) ayeis
usioioy & Jo ]ZUOT}eU JO uaz Aue sueaur ,uossad uBjo10j,, WLIO) OU} (Pp)

pue
‘sayeig peyup, ey? ut uosied Aue so ‘(sayoueiq uspaioy Buypnyouy seyers
pau ey} jo smey ay) Jepun pazyuesio Ayua ‘uaye Juapisar quoueuod
‘uaziyo seqig payup Aue sueaw ,uosiod sajeyg peytupy,, ute} ayy (9)

 

E-IO-SELE Oped Bt

 

 

sjuauinsog yenueptselg / GGG] ‘s¢ Alenuer ‘Aepseupayy / 91 ‘ON ‘09 ‘TOA / ISOy jerepag Osos
Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20 Page 64 of 122

fo00 S99GL-LOdS

9 LIGIHXS

 

Ld D-a’ tle patesintie:y pera

Stiapy nay

  

d2Vad ISVaA AWN SAL LINSSI OL NALWHRELL FOLK SIKOLLVZEAWT

ABNNY

Tg0¢ S}UQUINGUEE [eyUEpisg § SEG] ‘Sz Aumuep ARIRAUPVAL ¢ OE CON ‘OG HOA / Jasitag fempag
Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20 Page 65 of 122

 

49864

EXHIBIT 7

Federal Register/Vol. 77, No. 160/Friday, August 17, 2012/Notices

 

Texas-New Mexico Railroad, located in
New Mexico and Texas; and (6) West
Texas & Lubbock Railway, located in
Texas.

IPH/PBR represent that: (1) The Line
does not connect with any other
railroads in the corporate family; (2) the
transaction is not part of a series of
anticipated transactions that would
connect the Line with any other
railroads in the corporate family; and (3)
the transaction does not involve a Class
I rail carrier. Therefore, the transaction
is exempt from the prior approval
requirements of 49 U.S.C. 11323. See 49
CFR 1180.2(d)}(2).

Under 49 U.S.C. 10502(g), the Board
may not use its exemption authority to
relieve a rail carrier of its statutory
obligation to protect the interests of its
employees. Section 11326{c), however,
does not provide for labor protection for
transactions under sections 11324 and
11325 that involve only Class III rail
carriers. Accordingly, the Board may not
impose labor protective conditions here,
because all of the carriers involved are
Class III carriers.

If the verified notice contains false or
misleading information, the exemption
is void ab initio. Petitions to revoke the
exemption under 49 U.S.C. 10502{d)
may be filed at any time. The filing of
a petition to revoke will not
automatically stay the effectiveness of
the exemption. Stay petitions must be
filed no later than August 24, 2012 (at
least 7 days before the exemption
becomes effective).

An original and 10 copies of all
pleadings, referring to Docket No. FD
35632, must be filed with the Surface
Transportation Board, 395 E Street SW.,
Washington, DC 20423-0001. In
addition, one copy of each pleading
must be served on John D. Heffner,
Strasburger & Price, LLP, 1700 K Street
NW., Suite 640, Washington, DC 20006.

Board decisions and notices are
available on our Web site at
www.stb.dot.gov.

Decided: August 14, 2012.

By the Board, Rachel D. Campbell,
Director, Office of Proceedings.

Derrick A. Gardner,

Clearance Clerk.

[FR Doc. 2012-20240 Filed 8-16-12; 8:45 am]
BILLING CODE 4915-01-P

DEPARTMENT OF THE TREASURY
Office of the Secretary

List of Countries Requiring
Cooperation With an International
Boycott

In accordance with section 999(a)(3)}
of the Internal Revenue Code of 1986,
the Department of the Treasury is
publishing a current list of countries
which require or may require
participation in, or cooperation with, an
international boycott (within the
meaning of section 999(b){3) of the
Internal Revenue Code of 1986).

On the basis of the best information
currently available to the Department of
the Treasury, the following countries
require or may require participation in,
or cooperation with, an international
boycott (within the meaning of section
999(b)(3) of the Internal Revenue Code
of 1986).

Iraq

Kuwait

Lebanon

Libya

Qatar

Saudi Arabia

Syria

United Arab Emirates
Yemen

Dated: August 13, 2012.
Danielle Rolfes,
Acting International Tax Counsel, Tax Policy.
{FR Doc. 2012-20182 Filed 8-16—12; 8:45 am]
BILLING CODE 4810-25-M

 

DEPARTMENT OF THE TREASURY
Office of Foreign Assets Control

Designation of One (1) Entity Pursuant
to Executive Order 13582 of August 17
2011, ‘Blocking Property of the
Government of Syria and Prohibiting
Certain Transactions With Respect to
Syria”

AGENCY: Office of Foreign Assets
Control, Treasury.

ACTION: Notice.

 

SUMMARY: The Treasury Department's
Office of Foreign Assets Control
(“OFAC”) is publishing the name of one
(1) entity whose property and interests
in property are blocked pursuant to
Executive Order 13582 of August 17,
2011, “Blocking Property of the
Government of Syria and Prohibiting
Certain Transactions With Respect to

Syria.”

DATES: The designation by the Director
of OFAC of the one (1) entity identified
in this notice, pursuant to Executive

Order 13582, is effective on August 10,
2012.

FOR FURTHER INFORMATION CONTACT:
Assistant Director, Compliance
Outreach & Implementation, Office of
Foreign Assets Control, Department of
the Treasury, 1500 Pennsylvania
Avenue NW., (Treasury Annex),
Washington, DC 20220, Tel.: 202/622~
2490.

SUPPLEMENTARY INFORMATION:
Electronic and Facsimile Availability

This document and additional
information concerning OFAC are
available from OFAC’s Web site
(www.ireas.gov/ofac) or via facsimile
through a 24-hour fax-on-demand
service, Tel.: 202/622-0077.

Background

On August 17, 2011, the President
issued Executive Order 13582,
“Blocking Property of the Government
of Syria and Prohibiting Certain
Transactions With Respect to Syria,”
(the ‘‘Order’’) pursuant to, inter alia, the
International Emergency Economic
Powers Act (50 U.S.C. 1701-06). In the
Order, the President took additional
steps with respect to the national
emergency declared in Executive Order
13338 of May 11, 2004, which was
modified in scope and relied upon for
additional steps taken in Executive
Order 13399 of April 25, 2006,
Executive Order 13460 of February 13,
2008, Executive Order 13572 of April
29, 2011, and Executive Order 13573 of
May 18, 2011.

Section 1 of the Order blocks, with
certain exceptions, all property and
interests in property that are in the
United States, that hereafter come
within the United States, or that are or
hereafter come within the possession or
control of any United States person,
including any overseas branch, of (1) the
Government of Syria; (2) any person
determined by the Secretary of the
Treasury, in consultation with the
Secretary of State, (a) to have materially
assisted, sponsored, or provided
financial, material, or technological
support for, or goods or services in
support of, any person whose property
and interests in property are blocked
pursuant to the Order; or (b) to be
owned or controlled by, or to have acted.
or purported to act for or on behalf of,
directly or indirectly, any person whose
property and interests in property are
blocked pursuant to the Order.

On August 10, 2012, the Director of
OFAC, in consultation with the
Department of State, designated,
pursuant to one or more of the criteria
set forth in subsection 1(b} of the Order,

SDGT-15665 o0eP
Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20 Page 66 of 122

Federal Register/Vol. 77, No. 160/Friday, August 17, 2012/Notices

EXHIBIT 7

49865

 

one (1) entity whose property and
interests in property are blocked
pursuant to Executive Order 13582.

The listing for the entity on OFAC’s
list of Specially Designated Nationals
and Blocked Persons appear as follows:

Entity

1. HIZBALLAH (a.k.a. ANSAR
ALLAH, a.k.a. FOLLOWERS OF THE
PROPHET MUHAMMED; a.k.a.
ISLAMIC JIHAD; a.k.a. ISLAMIC JIHAD
FOR THE LIBERATION OF
PALESTINE; a.k.a. ISLAMIC JIHAD
ORGANIZATION; a.k.a.
ORGANIZATION OF RIGHT AGAINST
WRONG; a.k.a. ORGANIZATION OF
THE OPPRESSED ON EARTH; a.k.a.
PARTY OF GOD; a.k.a.
REVOLUTIONARY JUSTICE
ORGANIZATION) [FTO] [SDGT] [SDT]
[SYRIA].

Dated: August 13, 2012.
Barbara C. Hammerle,

Acting Director, Office of Foreign Assets
Control.

[FR Doc. 2012-20194 Filed 8-16-12; 8:45 am]
BILLING CODE 4810-AL-P

 

 

DEPARTMENT OF VETERANS
AFFAIRS

Notice of Availability of an
Environmental Impact Statement (EIS)
for the San Francisco Veterans Affairs
Medical Center (SFVAMC) Long Range
Development Plan (LRDP)

AGENCY: Department of Veterans Affairs
(VA).
ACTION: Notice of availability.

 

SUMMARY: Pursuant to the National
Environmental Policy Act (NEPA) of
1969, as amended, (42 U.S.C. 4331 et
seq.), the Council on Environmental
Quality Regulations for Implementing
the Procedural Requirements of NEPA
(40 CFR parts 1500-1508), VA’s
Implementing Regulations (38 CFR part
26), as well as the settlement agreement
resulting from Planning Association for
Richmond, et al. v. U.S. Department of
Veterans Affairs, C-06—02321-SBA
(filed 6 June 2008), VA has prepared a
Draft EIS for the proposed
implementation of the SFVAMC LRDP
in San Francisco, California. The
SFVAMC LRDP involves development
and construction of patient care
buildings, research buildings, business
occupancy buildings, and parking
structures, as well as retrofitting
seismically deficient buildings. The
Draft EIS identifies and evaluates
environmental factors associated with
new construction, demolition, as well as
seismic retrofit to upgrade the SFVAMC

for purposes of meeting the needs of
Veterans of the North Coast and San
Francisco Bay Area over the next 20
years.

DATES: Interested parties are invited to
submit comments in writing on the
SFVAMC LRDP Draft EIS by October 16,
2012. Interested parties are also invited
to participate in a public meeting
regarding the SFVAMC LRDP Draft EIS
on September 20, 2012 at SFVAMC
(4150 Clement Street, San Francisco, CA
94121, Building 7, 1st Floor,
Auditorium) at 5 p.m. At the public
meeting, interested parties will also
have the opportunity to comment
regarding the National Historic
Preservation Act Section 106 process.

ADDRESSES: Submit written comments
on the SFVAMC LRDP Draft EIS through
www.regulations.gov. Please refer to:
“SFVAMC LRDP Draft EIS” in any
correspondence.

FOR FURTHER INFORMATION CONTACT:
Chief Engineer, Engineering Service
(138), San Francisco Veterans Affairs
Medical Center, 4150 Clement Street,
San Francisco, CA 94121 or by
telephone, (415) 221-4810, extension
2009. The SFVAMC LRDP and LRDP
Draft EIS are available for viewing on
the SFVAMC Web site: hitp://
www.sanfrancisco.va.gov/planning.
SUPPLEMENTARY INFORMATION: VA
operates the SFVAMC, located at Fort
Miley in San Francisco, California. It is
the only VAMC in the City and County
of San Francisco and is considered an
aging facility with need for retrofitting
and expansion. The SFVAMC has
identified a need for retrofitting existing
buildings to the most recent seismic
safety requirements and for an
additional 589,000 square feet of
building space (in addition to the
existing nearly one million square feet
of building space) to meet the needs of
San Francisco Bay Area and northern
California coast Veterans over the next
20 years.

Three alternatives were evaluated in
the Draft EIS. Alternative 1 would
include the addition of 244,000 square
feet (or 394,000 square feet including
parking structure space) of medical and
research space and seismic retrofit of
nine existing buildings at the existing
SFVAMC site, a 29-acre site located at
Fort Miley in the northwestern portion
of San Francisco. Alternative 2 would
include the addition of 124,000 square
feet (or 274,000 square feet including
parking structure space) of medical and
research space and seismic retrofit of
nine existing buildings at the existing
SFVAMC site as well as the
construction of 350,000 square feet (or

620,000 square feet including parking
structure space) of new ambulatory care
and research space at a new alternate
site in the Mission Bay area of San
Francisco, Alternative 3 is the No
Action Alternative.

Environmental topics that have been
addressed in the Draft EIS include:
aesthetics, air quality, community
services, cultural resources, coastal
management, geology and soils,
greenhouse gas emissions, hydrology
and water quality, land use, noise,
socioeconomics, hazards, transportation
and parking, utilities, and biological
resources. Relevant and reasonable
measures that could alleviate
environmental effects have been
considered and are included where
relevant within the Draft EIS.

Information related to the EIS process,
including notices of public meetings,
will be available for viewing on the
SFVAMC Web site: Attp://
www.sanfrancisco.va.gov/,

Approved: August 9, 2012.

John R. Gingrich,

Chief of Staff, Department of Veterans Affairs.
{FR Doc. 2012-20243 Filed 8-16-12; 8:45 am]
BILLING CODE 8320-01-P

 

DEPARTMENT OF VETERANS
AFFAIRS

Geriatrics and Gerontology Advisory
Committee, Notice of Meeting

The Department of Veterans A ffairs
(VA) gives notice under Public Law 92—
463 (Federal Advisory Committee Act}
that a meeting of the Geriatrics and
Gerontology Advisory Committee will
be held on September 5-6, 2012, in
Room C~7 at the Department of Veterans
Affairs, 810 Vermont Avenue NW.,
Washington, DC. On September 5, the
session will begin at 8:30 a.m. and end
at 5 p.m. On September 6, the session
will begin at 8 a.m. and end at 12 noon.
This meeting is open to the public.

The purpose of the Committee is to
provide advice to the Secretary of
Veterans Affairs and the Under
Secretary for Health on all matters
pertaining to geriatrics and gerontology.
The Committee assesses the capability
of VA health care facilities and
programs to meet the medical,
psychological, and social needs of older
Veterans and evaluates VA programs
designated as Geriatric Research,
Education, and Clinical Centers.

The meeting will feature
presentations and discussions on VA’s
geriatrics and extended care programs,
aging research activities, updates on
VA’s employee staff working in the area
of geriatrics (to include training,

SDGT-15665 00ey
Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20 Page 67 of 122

Evidentiary Memorandum

Exhibit 8 Withheld in Full

Bates Numbers: SDGT-15665 0064-0067
Case 1:19-cv-01940-TNM. Document 18-1 Filed 01/28/20 Page 68 of 122

Evidentiary Memorandum

Exhibit 9 Withheld in Full

Bates Numbers: SDGT-15665 0068-0072

Releasable Information from Exhibit 9:

Wa’el Bazzi
Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20 Page 69 of 122

Evidentiary Memorandum

Exhibit 10 Withheld in Full

Bates Numbers: SDGT-15665 0073-0076

Releasable Information from Exhibit 10:

Wa’il Muhammad Bazzi
Case 1:19-cv-01940-TNM. Document 18-1 Filed 01/28/20. Page 70 of 122

Evidentiary Memorandum

Exhibit 11 Withheld in Full

Bates Numbers: SDGT-15665 0077-0081
Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20 Page 71 of 122

Evidentiary Memorandum

Exhibit 12 Withheld in Full

Bates Numbers: SDGT-15665 0082-0086
Case 1:19-cv-01940-TNM Document 18-1. Filed 01/28/20 Page 72 of 122

Evidentiary Memorandum

Exhibit 13 Withheld in Full

Bates Numbers: SDGT-15665 0087-0089
Case 1:19-cv-01940-TNM Document.18-1 Filed 01/28/20 Page 73 of 122

Evidentiary Memorandum
Exhibit 14 Withheld in Full

Non-Responsive

Bates Numbers: SDGT-15665 0090-0091
Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20 Page 74 of 122

Evidentiary Memorandum
Exhibit 15 Withheld in Full

Non-Responsive

Bates Numbers: SDGT-15665 0092-0094
Case 1:19-cv-01940-TNM Document.18-1 Filed 01/28/20 Page 75 of 122

Evidentiary Memorandum
Exhibit 16 Withheld in Full

Non-Responsive

Bates Numbers: SDGT-15665 0095-0096
Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20 Page 76 of 122

Evidentiary Memorandum
Exhibit 17 Withheld in Full

Non-Responsive

Bates Numbers: SDGT-15665 0097-0100
Case 1:19-cv-01940-TNM. Document 18-1. Filed 01/28/20. Page 77 of 122

Evidentiary Memorandum
Exhibit 18 Withheld in Full

Non-Responsive

Bates Numbers: SDGT-15665 0101-0102
Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20. Page 78 of 122

Evidentiary Memorandum
Exhibit 19 Withheld in Full

Non-Responsive

Bates Numbers: SDGT-15665 0103-0104
Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20. Page 79 of 122

Evidentiary Memorandum
Exhibit 20 Withheld in Full

Non-Responsive

Bates Numbers: SDGT-15665 0105-0107
 

Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20. Page 80 of 122

FILE COPY Exhibit 21

 

CERTIFICATE OF INCORPORATION
OFA
PRIVATE LIMITED COMPANY

Company Number 11207847

The Registrar of Companies for England and Wales, hereby certifies
that

BSQRD LIMITED
is this day incorporated under the Companies Act 2006 as a private
company, that the company is limited by shares, and the situation of its

registered office is in England and Wales

Given at Companies House, Cardiff, on 15th February 2018

 

 

nn

*N11207847H *

 

 

A

 

THE OFFICIAL SEAL OF THE

Compan | es House REGISTRAR OF COMPANIES

SDGT-15665 0108
Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20. Page 81 of 122

   

Se
Companies House

Exhibit 21

INO 1 (ef)

 

 

Application to register a company

 

 

Received for filing in Electronic Fermat on the:14/02/2018

 

 

 

 

 

AUTO

X6ZROI9M

 

 

 

 

Company Name in
full:

BSQRD LIMITED

Company Type:

Private company limited by shares

Situation of England and Wales
Registered Office:
Proposed Registered MANSION HOUSE MANCHESTER ROAD
Office Address: ALTRINCHAM
CHESHIRE
ENGLAND WA14 4RW
Sic Codes: 62090

I wish to partially adopt the following model articles:>

Private (Ltd by Shares)

 

Electronically filed document for Company Number:

11207847 SDGT-15665 0109

i)
Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20 Page 82 of 122

 

. Exhibit 21
Proposed Officers
Company Director I
Type: Person
Full Forename(s): WAEL
Sumame: BAZZI
Service Address: recorded as Company's registered office
Country/State Usually BELGIUM
Resident:
Date of Birth: P1989 Nationality: | BELGIAN

Occupation: DIRECTOR

The subscribers confirm that the person named has consented to act as a director.

 

Electronically filed document for Company Number: 11207847
SDGT-15665 0149
Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20 Page 83 of 122

 

: . Exhibit 21
Statement of Capital (Share Capital)
Class of Shares: ORDINARY Number allotted 2
GBP Aggregate nominal value: 2
SHARES
Currency: GBP

Prescribed particulars

FULL RIGHTS WITH REGARDS TO VOTING, PARTICIPATION AND DIVIDENDS.

 

Statement of Capital (Totals)

 

 

Currency: GBP Total number of shares: 2

Total aggregate nominal value: 2

Total aggregate unpaid: 0
Electronically filed document for Company Number: 11207847 SDGT-15665 0111

A
Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20 Page 84 of 122

 

Initial Shareholdings Exhibit 21
Name: WAEL BAZZI
Address MANSION HOUSE Class of Shares: ORDINARY GBP
MANCHESTER ROAD SHARES
ALTRINCHAM
CHESHIRE Number of shares: 1
ENGLAND Currency: GBP
WAI4 4RW Nominal value of each 1
share:
Amount unpaid: 0
Amount paid: 1
Name: HUSSEIN BAZZI
Address MANSION HOUSE Class of Shares: ORDINARY GBP
MANCHESTER ROAD SHARES
ALTRINCHAM
CHESHIRE Number of shares: 1
ENGLAND Currency: GBP
WAI14 4RW Nominal value of each 1
share:
Amount unpaid: 0
Amount paid: i

 

Electronically filed document for Company Number:

11207847

SDGT-15665 01412
aq
Case 1:19-cv-01940-TNM Document 18-1. Filed 01/28/20. Page 85 of 122

Persons with Significant Control (PSC) Exhibit 24

 

 

Statement of initial significant control

 

On incorporation, there will be someone who will count as a Person with Significant Control (either a
registerable person or relevant legal entity (RLE)) in relation to the company

 

 

Electronically filed document for Company Number: 11207847 SDGT-15665 0113

a
Case 1:19-cv-01940-TNM Document.18-1 Filed 01/28/20. Page 86 of 122

Individual Person with Significant Control details pit 24

 

Names: WAEL BAZZI

Country/State Usually BELGIUM

Resident:

Date of Birth: M1989 Nationality; BELGIAN

Service address recorded as Company's registered office

The subscribers confirm that each person named as an individual PSC in this application knows that their
particulars are being supplied as part of this application.

 

Electronically filed document for Company Number: 11207847 SDGT-15665 0114

4
Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20 Page 87 of 122

Nature of control The person holds, directly or indirectly, more thalrs3y Slut not
more than 50% of the shares in the company.

Nature of control The person holds, directly or indirectly, more than 25% but not
more than 50% of the voting rights in the company.

 

Electronically filed document for Company Number: 11207847 SDGT-15665 0115

8
Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20. Page 88 of 122

Individual Person with Significant Control details nibit 21

 

Names: HUSSEIN KASSEM BAZZI

Country/State Usually LEBANON

Resident:

Date of Birth: YM1992 Nationality: | LEBANESE

Service address recorded as Company's registered office

The subscribers confirm that each person named as an individual PSC in this application knows that their
particulars are being supplied as part of this application.

 

Electronically filed document for Company Number: 11207847 SDGT-15665 0116

Q
Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20 Page 89 of.122

Nature of control The person holds, directly or indirectly, more thal S8ut Mat not
more than 50% of the shares in the company.

Nature of control The person holds, directly or indirectly, more than 25% but not
more than 50% of the voting rights in the company.

 

Electronically filed document for Company Number: 11207847 SDGT-15665 0117

4n
Case 1:19-cv-01940-TNM Document 18-1. Filed 01/28/20 Page 90 of 122

Exhibit 21
Statement of Compliance om

 

! confirm the requirements of the Companies Act 2006 as to registration have been complied with.

 

 

 

Name: WAEL BAZZI
Authenticated YES
Name: HUSSEIN BAZZI
Authenticated YES
Authorisation
Authoriser Designation; subscriber Authenticated YES
Electronically filed document for Company Number: 11207847 SDGT-15665 0118

11
Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20 Page 91 of 122

SCHEDULE 1 Exhibit 21

COMPANY HAVING A SHARE CAPITAL

Memorandum of association of:
BSORD LIMITED

Each Subscriber to this Memorandum of Association wishes to form a company under the Companies Act 2006 and agrees to become a
member of the company and to take at least one share.

Name of each subscriber:

WAEL BAZZI
HUSSEIN KASSEM BAZZI

DATED: aa

SDGT-15665 0119

An
Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20 Page 92 of 122

THE COMPANIES ACT 2006 a:
PRIVATE COMPANY LIMITED BY SHARES Exhibit 21
ARTICLES OF ASSOCIATION
BSORD LIMITED

INDEX TO THE ARTICLES

PART 4 INTERPRETATION AND LIMITATION OF LIABILITY

1 Defined tenors
2 Luabity of members

PART 2 DIRECTORS
DIRECTORS POWERS AND RESPONSIBILITIES

3. Directors’ general authority
4 Shareholders’ reserve power
5 Directors may delegate

6 Commtzes

DEC'SION-MAKING BY DIRECTORS

7 Directors to take decis:ons collectively

8 Unanimous decisions

9 Caling a drectors’ meeting

1C Paric:pation in directors’ meetings

14 Quorum fer directors’ meetings

42 Chairing of cirectors' meetings

18 Casting vote

44 Conficts of interest

4S Records of decisions to be kept

% Directors’ discretion to rrake further rules

APPOINT MENT OF DIRECTORS

Methods of appointing directors
Termination of cirecto’s apooirtrrent
Grecters’ remuneration

Directors’ excenses

Bossa

PART 3. SHARES AND DISTRIBUTIONS
SHARES

fssue and transfer of shares

Powers 'p issue diferent classes of share

Company net to be bound by less than absolute interests
Share certficates

Reolacerrent share certficates

Shere transfers

Trans Tiss:on of shares

Exet.se of transmittees' rights

Transmitees bound by pror notices

BARS RRBNL

DIVIDENDS AND OTHER DISTR :BUTIONS

Procedure for declaring divdends
Payment of dividends and other dstibutons
No -nterest on distibutions

Uncia med distributons

Non-cash distnoutions

Warver of distributions

ASU AB

CAPITALISATION OF PROFITS

8

Avénorty to capitalise, and appropriation of capta'ised sums
PART 4. DECISION-MAKING BY SHAREHCLCERS

ORGANISATION OF GENERAL MEETINGS

Attendance ard speaking at gerera’ meetings

Quorum "or general meetings

Cnarring general meet ngs

Attendance and speaking by directors and non-sharebolders
Agieumment

SSBRS

VOTING AT GENERAL MEETINGS

Voting. general

Errors and disputes

Poll votes

Contert of proxy notices ‘
Delivery of proxy notices

Asrendmerts to resolutons

A&ARAS

PART 5
ADMINISTRATIVE ARRANGEMENTS

Mears of communication to be used

Company seas

No nght to inspect accourts and other records
Provision fer employees on cessation of business

28a

DIRECTORS INDEMNITY AND INSURANCE

indemnity

insuarce

RLYK

luen
Place of Jur.sdicaer and Choice of Law

SDGT-15685 0120
13
Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20. Page 93 of 122

PART 1: INTERPRETATION AND LIMITATION OF LIABILITY

Exhibit 21

Defined terms

1 + — Inthe articles, unfess the context requires otherwise
“artic'es" means the company’s ariicles of associaton,
“associated company” has the meaning given in article 53
“bankruptcy” includes individual irsobvency proceedings ir a jursdiction other than Ergiard and Wa'es or Northern Ireland which have an effect sirn'ar to that of bankruptcy,
“chairman” has the meaning given in article 12;
“charman of the meeting’ has the mearing given in aricie 33;
“Companies Acts" means the Companies Acts (as defined in section 2 of the Companies Act 206), insofar as they apply to the company,
“director” means a director of the company, and includes ay Person occupying the pesition of director, by whatever name called,
“distribution recipient" has the meaning given in article 31,
“documert” includes, un‘ess othenvise specified, any document sert or suppiied in electronic form,
“electronic form" has the meaning given:n section 1168 of the Companies Act 2066,
“fully paid’ in reaton to a share? means that the norninal value ardany premium to be paid ip the company in respect of that share have been pad to the cormpery,
“nard copy form" has the mearing given in section 1168 of the Companies Act 2006,
"holder", in relation to shares, means the person whose name is entered in the register of members as the holcer of the shares;
‘instrument’ means a document in hard copy form,
“ordinary resolution’ has the meaning given in section 282 of the Companies Act 2008,
“pad means paid or credited as paid,
“pactcipate", in relaton to a directors’ meetng, has the meaning giverin article 10;
“proxy notice” has the meaning given in article 45;
“shareholder” means a person who is the holder of a share
“shares” means shares in the company:
“special resolution” has the meaning given in section 283 of the Corrpanies Act 2006;
"subsidiary" has the mearing given in section 1159 of the Companies Act 2CC6,
“vansitee" means a person entitled tp a share by reason cf the death or bankruptcy of a sharehoider or otherwise by operation of law, and
“whting" means the representation or reproducticn oF words, symbois or other information ina visible form by any method of combination of methods, whether sert or supplied in electronic form or cthenwse

 

Untess the cortext cthenw.se requires, other words or expressions contaned in these articles bear the sarre mearirg as n the Companies Act 2006 as are in force on the dat when these artcles become binding cn the company
Liability of members -

2 The liability of the merrbers's lirmtedto the amount, ary, unpaid onthe shares held ky ther

PART 2: DIRECTORS
DIRECTORS’ POWERS AND RESPONSIBILITIES

Directors’ general authority

3 (1) Subject to the articles, the directors are responsibie for the manage-nert of the corrpany’s business forwhich Purpose they may exercise all the powers of the Company, andthe company shall conduct business as a general commercial
company, ard have ai of the powers of a natural person, in accordance wth the Provisions cf the Companies Act 2006

(2} if the compary has only one directer, that director shall be the sole lead representatwe of the company, in accordance with these articles

{3} F the company has more than one Grector, bwo directors shall be the lega! Tepresertatives of the corwary, in accordance with trese articles

(4) The directors of the company shall not permit the company to engage in the business of banking or in the trading of financial security instruments other than for its own account, neither shall the representatives, nor the directors of a brarch
of the company which 1s not based or situate in the OK, be allowed to undetake any action or activity inether barking or the dealing in securities

{3} The directors may establish cre or more branch offices of the company outside the geographical temteny of Great Bvitain and Northern treland

Shareholders’ reserve power

4 (1) The shareholders may, by special resolution, direct the directors to take, of refrain from talung, speched action
{2} No such special resciution invalidates anything whish the cirectors have cone before the Passing of the reselution

Directors may delegate

5 (1} Subject to the articles, the directors may detegate any of the pewers confe‘red onthem by and under the articles

(a) to such person or corrmtee,

(b} by such means {inclucing by power of attorney},

{c}to such an extent,

(d} -n relation to such rnatters er territories, ard

(e) or suchterms and condicrs
as they shall think fit
(2) f the directors so specify, any such de‘egahion may authorise further delegation of the directors’ Powers by ary person te whem they are so delegated
(3) The drectors may revoke any delegation in whole or Fart, or alter ts terms and concitons, at any time, such revocaton to be valid from its rostication by the delegator to the delegate.
{4} Tne drectors may appoint a compary secretary of the cornpary for such peried of time and according bp terms and conditions that they deer fit ard the tenure of the cormpany secretary shall continue Until such sre as their appomimernt is
fermmated
{5} A director may appoint, according to speciic terms inwriting by avingwrilten not-ce to the company, any other corseniing person as an alternate director to exercise all aghts, functions ard responsibilities of the appointing director for a
fixed period of ime, and such aternate drecter sha! be sJgect to any resinctions otherwise applicable tp the appoint ng director, during the absence of the appointing director, as provided for in these articles in relatior to the company
However, the alternate director shall be i able for his or her own acts and omissions and shall not be deerredto be the agent of, nor acting for, the appointing directer for those acts or omissions, and the appoinimert of the a'te mate director
shail terminate when revoked by the apoointor, er in accordance with the tems cortained -n the written notice of appointrent, or when their tenure as director of the appointor terrinates or is terminated for whatever season

Committees

& (4) Committees to which the directo 3 deiegate any of their powers rust fol‘ow procedures which are based as far as applicable on those previsiors of the articles which govern the taking of decisions by directors
(2} The orectors may make procedurai nes for all or any committees, which shail prevail over rules cerned fromm the aricies ¢ they are rot consistent with them.

DEC SION-MAKING BY DIRECTORS

Girectors te take decisions collectively

7 (7; The general rule about desis‘on-mraiing by directors is that any decsion of the directors must be either a majerity decision at a meeting or 2 decision taken in accordance with article 8
{2} if.

(2) the compary only has ene director, and

(6} no provision of the artides requires it to have more than one cirector
the generai rule does not apply, andthe drector may take decisions without regard to ary of the provisions of the aricles relating to directors’ dec son-making

Unanimous decisions

8 (4) A decision of the drectors is taken in accordance wth ths article when all eligible directors incicate to each other by any means that they share a common view ona mater

{2} Such a decision may take the form ofa resoltticn in whiting, copes of which have been signed by each eligdle director, orto which each eigible director has otherwise indicated agreement in writing
{3} References in ths article to eligible directors are to drectors who woud have been ertitted to vote on the rratter had it been proposed as a resolution at a directors’ meeting

(4) A decision may not be taken in accordance wh ths article if the eb.gble directors woud not have formed @ quorum at such a meetng

Calling a directors’ meeting

9 (1) Ary director rray call a direcors' reetng by gving notice of the meeting to the directors or by authorising the company secretary (if any} to ave such noice

(2) Notice of a directors’ meeting must be given to each Girector, but reed nol be in writing

{3} Notice of a directors‘ meeting need not be given fo directors who warve therr entitiemert to notice of that meeting, by giving notice to that effect to the cermpany not more than seven {7} days after the date on which the meeting is held
Where such notice is given alter the meeting has been heid, that does not affect the valicity of the meeting, or of any business conducted at it

Participation in directors’ meetings

10 (1) Subect to the articles, directors participate in a directors’ meeting, of part of a cirectors’ meeting, when.
{2} the meeting has been called and takes piace in accordance wath the articles, and
{b} they can each communicate to the others any information or oprrons they have on ary parccular tern of business of the meetrg.
{2} In deternining whether Grectors are Participating in a directors’ meebrg, tis irelevant where any director is or how they communicate with each other
{3} fall the directors participating in a meetng are not in the same Place, they may cecide that the meetings tobe treated as taking place wherever ary of themis situate

Quorum for directors’ meetings

SDGT-15665 0121

44 (1) Ata directors’ rreeting, uniess a quorum is Participating, no proposd! is to be voted on, excegt 3 proposal te call another meeting

4
(2) The ouorum fer directors’ meetinas mav he fixed from hme to fime hy a deniann of the cirectars hit tat neverha lace than huacmeveriane ne deb be ai ore 4
Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20 Page 94 of 122

sto be atleastiwo apa

{3} Fthe total rumber of directors for the me beings ‘ess than tre quorum requred, the directors rrust not take ary decision cther than a decision Exh | bit 2 1
(a) to appoint further directors, cr
{b} fp cali a general meeting so as to enable the shareholders to apoort
further directors.

Chairing of directors’ meetings

12 (1) The directors may appoirt a director to chair their meetings.

(2} The person so appointed for the tine being 1s krown as the chairrar

(3) The directors may termmate the chainnan’s aproirtmert at any tire

(4) if the chairman is net participabng in 2 directors’ meeting within ten r:nutes of the hme at whichit was due to start, the parocipating oieciors, wheresoever present, rust apport cre of their number to chair tt

Casting vote

3 {1} F the numbers of voles for and against a proposal are equal, the chaisman or other director cha ng the meeting has a casting vole
{2} This casting vote shail not appiy if, in accordance with the articles, the chairman or other cirector 1s not to be Counted as participating in the decision-making process for quorum or voting purposes

Conflicts of interest

14 A crestor shat declare any direct er nctrect conficts cf interest ~ or both —in relation to any transaction with the company, inclucing all relevant details relating thereto, in advance of negotiations beirg entered rio uponthe relevant
tansachor, in writing to the other directors, if any, othenwise toa't shareholders, and shail obta:nwrtten approval in advance fromm a!l other Grectos, if any, or shareholders as may be applicable in relatonto each partieuar Case, that the
Girector ray vote in relation to the matier at issue

Records of decisions to be, kept

1% The directors must ensure that the company keeps a tecord, in wrtng for at east ter (10} years from the date of the decision recorded, of every unanimous or majority decision taken by the directors, be that decision in favour cf, or agairst,
the moton decided ucen.

Directors’ discretion to make further rules
%G Suyectio the arhcles, the directors may make any rie which they think fitas to haw they taxe decisions, and on how such rules are to be recorded or communicated to directors

APPOINT MENT OF DIRECTORS

Methods of appointing directors

7 (1) Ary person who is willing to act as a director, and is permitted by law 80 to do, may be apponted as a director
(2) dy ordinary resol.tior, or
(b) by a decision of the Sectors.
{2} In any case where, a3 a resut of death, the company has no shareholders and no Grectors, the persona’ representatives of the last surviving sharshclder to have the ngri, by notice in writing to the company at :ts registered office, recent cf
such nobce ‘b be cblained, to appoint a person ip be a director.
{3} For the purposes of sub-paragraph (3 above, where two or more shareholders cle in cwcurrstances ender. ng it uncertain who was the iast to dis, a younger shareholder is deerme to have survived an Older shareholder or sharzholders

Termination of director's appointment

48 Aperson ceases to be a director upon
{a} that person ceas.ng to be 2 director by virtue of any provision of the Companies Act 2006 or \s protibted from being a directer by law,
(b) a bankruptcy omer being mace against that person,
{c} a cornposition being made with that person's crecitors gereraly in satisfaction of that person's cebts;

{c) a registered medical oractitioner who is treatng that persen guirg a written opinionto the company stating that that person has become physically or rrentaly incapable of acting as a director ano may remain sofor mere than
three morths,

(@} that person's mertat health causing a court to make an order which wholly or partly prevents that person from personally exerc:sirg any Powers or rights which that person woud otherwise have, or
(f] nothcation beng -ecetved by tre cormpary from the director that the director is resgning from cffice, and such resignation has taken effect in accordance wth ts terms

Directors’ remuneration

18 (1) Directors may undertake any services for the company thatthe directors deade
{2} Directors are entitled to such remuneration as the directors determine
(a) for their services to ne company as drectors; and
(b} for any other service which they undertake for the cormpany
(3) Subject to the articles, a cirector’s ermunevation may
{8} take ary foo, and
{b} include any arrangements in connection with the payrrent of a pension, allowance or gratuty, or any death, sickress or dsabity benefits, to, for, or :n respect of that director
(4) Unless the directors decide cthenwise, directors’ remuneration accrues from day to day

Directors’ expenses

2D The compary may pay any reasonable expenses whch the drectors Bropery incur in connscton wth their attendance at
{a} meetings of directors or committees of directors
(b) general meetings, or
{c) Separate meetings of the holders of any class of share or debenture cf the company, or otherwise ir connection with the exercise of their powe's and the cischarge of their resporsibiities ‘n relation te the company

PART 3: SHARES AND DISTRIBUTIONS
SHARES

. Issue and transfer of Shares

(1) Shares may be issued as either partly or fully paid

(2} Fu! or partial payment of shares by a sharehoider shall be evidenced by @ watten receipt of the transfer of the relevart amount or amounts to the bark account cf the company, uneéss otherwise determined by a resouticn of the

Board of Directors of the company

(3) in the event that a shareholder proposes, or :s legally requred, ip sel’, transfer, or otherwise dispose cf, a'l or part of hs, her, of its, sraresir the company by whatever means, that transfernng shareholder shali advise aif other
shareholders of this proposal or requrerrent on each occasion in writng with confirmation of receipt of such notfication to be obtained in wring

(4) Gther shareholders in the compary receiving such written notification -eferred te in article 21 (3) above, shall have a period of thirty (30) days -n which ip notify the transfering shareholder in writing, with confinnation of receipt of such
nobfcaton to be ebtaned in wntng, of any intention to acquire the relevant shares in whole or in part

(5) f all of the other shareholders indicate a vald intention to acquire the shares subject to the transfer, then they shall be entileci to acquire the said shares in propertion to their then existing shareholding inthe company

(8) f some of the other shareholders decline the opportunity to acquire the said shares, or do not respond within the Prescribed thirty (30) cay period, the said shares shall be offered to the remaining shareholders, who ray acquire the said
surplus shares 'n pecportion to their then exiskng shareholding inthe compary

(7) The consideraton payable for the said shares by the other shareholder or shareholders to the transferring sharehoider shall be the nominal value of the shares, or the fair market value of the shares detemnired having regard to all relevant
economic factors and in accordance with objective cntena, at the discretion of the transferring shareholder.

{8} f there is a cispute between the transferor and the transferee(s) as tothe menetary amount of the fair market value: of the sad shares being the subject of the transfer, the fair market value shall be determined by anindependent financial
expert, acceptable to both the transferor and transferee, within a reasonable perod of ime that shail not exceed thirty (30} days from the date onw*1ch the rratter was Officially referredto the expert for determunaton sn whtng

(9) If the transteror and lransferse cannot agree upon an Independent financial expert for the purposes of article 21 (8) above, an independent financial expert shail be appointed by the local Chamber of Commerce in the area where the
compary's prncipal cperations are conducted, and the determination of the said independent financial expert, made having regard to all relevart econorric considerations, shall be firal and binding upon the transferor and transferee

(10) The transferor shall sell, transfer or dispose of the sa'd shares at the same Price, per share, to afl other shareholders who have validly indicated an intention to acquire the said shares in accordance with these articles, provided that the
same sale, transfer or disposal of the said shares is concerned A subsequent disposal would require a new share valuation.

(11) f no shareholders validly notify the transferring shareholder of an intention to acg.ire the said shares within the thirty (30) day notice period, the transferring shareholder shall be then entitled to sell, transfer or cthenvise dispose of the
said shares without restriction ard as he, she, or it deems fit

Powers toissue different classes of share

2 (1) Subjectto the articles, Cut without prejucice to the rights attachedto ary exising share, the company "nay issue shares with such rights er restrictions as may be determined by ordinary resolution,
(2) The company may issue Shares witch are to be redeerned, of are liable to be redserred at the opton of the cormpany or the holder, and the directors may determine the terms, condihens and rranner of redemption of any such shares.

Company not to be bound by less than absolute interests

3 Except as required by law, no person is to be recognised by the company as holding any share upon ary trust, and except as othenv'se required by law or the articles, the company & not in any way to be bound by er recognise ary interest in
a share other than the holder's absolute ownership of t and all the nghts attaching to it

Share certificates

24 (1) The company may :ssueto each shareholder, free of charge, one or more certficates in respect of tre shares which that shareholder hods, SDGT-1 5665 0122
(2} Each and every share certificate must apecty
(@} in respect of how many shares, and of what Class, itis issued An
Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20 Page 95 of 122

(b) the nominal value cf those shaves; woe
{Gj that the shares are fully-pad, and Exhibit 21
(dj any distnguishing numbers altr:buted to them :
{3} No single certificate may be issued respect shares of more than one class
(4} If more than one person holds 2 share, only one certificate may be issued in respect of it
(5) All certificates must
(a) have affixed to therr the corrpany's seal; or
Be otherwise executed in accordance with the Companies Acts

Replacement share certificates

2 ia certificate sued in respect of a shareholders shares is
(a) darnaged or defaced; or
(b) said to be lost, stclen er destroyed
that shareho'der is ertitled to be issued with a replacement certificate in respect of the sarne shares free of charge

Share transfers.

@ (1} Shares may be transferred by means of an instrument of fansfer in any usual form, or any other form appreved by the directors, which 's exectied by or on beha'f of the transferor
(2) No fee may be charged for registering ary instrumert of transfer or other document relating tp or affecting the title to any share

(3) The company may reta:nany instrumert of transfer whichis registered

(4} The transterer rernains the holder of a share uri!’ the transferee’s name is ertered in the register of members as holder of it

(5) The rectors may refuse to register the trarsfer of a share transferred other than in accordance vath these arhcles and if they do so, the .nstrumert of transfer must be retumed to the transferee w:th a written netice stating the reasons for
ts refusal

Transmission of shares

27 (1) f ttle toa share passes to a transmittee, the compary may only recogrise the fansmitee as having ary enttlemert to that share

(2) A barsmittee who produces such evidence of ertifernentto shares as the directors may proper'y requre
{a} may, subject to the ariictes, choose ether to become the holcer of those shares or to have them transferred to another person; and
(b} subject to the aricles, and pending any trarsfer of the shares to ancther person, has the samme rights as the criginal holder had

(3) However, transmitees shall not have the rght tp attend or vote at a general meeting, cr agree to a proposed written resolution, in respect of shares to which they are enttied, by reason of the holder's death ot banaruptcy or othenmse, unless
they become tre hoiders of those shares

Exercise of transmittees' rights
& (1} Trarsmittees who wish to become tre holders of shares to which they have become ertited ust nobly the company in wrting of that wish

{2} If 2 transmitter wishes ‘o have a share transferred to another person, the transmtee must execute an instruTent of transfer in respect of it and the tansactior must be in accordance with other provisions concerning the transfer of shares
contained in these articies

 

Transmittees bound by prior notices

@ Ifa nobce is gven to a shareholder in respect of shares and a Tansmittce 1s entitled to those stares, the transrmittee is bound by the notice if It was gven to the shareholder before the transrrittee’s name has been entered in the regster of
members

DIVIDENDS AND OTHER DISTRIBUTIONS

Procedure for declaring dividends

3X (1) The company may by ordinary resoltion declare dividends, and the directors may decide to pay interim div dends

(2) A dv-dend must not be declared unless the cirectors have made a recornmendation as toits anount Such a civdend must not exceed the arrount recommended by the cfrectors

(3) ho dindend may be declared or paid uness itis in accordance with shareholders’ respective rights

{4} Unless the shareholders’ resolution to dediare, or directors’ decision ' pay, a cividend, er the terms on whch shares are issued, specify cthenw'se, it must be paid by reference to each shareholder's holding of shaves on the date of the
resolubon er decision to declare or pay it

(S} f the company's share capital 6 divided nto diferent classes, no nfenm awidernd may be paid on shares carrying deferred or non-preferrednights if, at the time of payrrent, any preferenbal dividends} 1s or are in arrears

(6} The directors may pay al intervals any civdend payatle at a fixed rate if it apoears to them that the profits available for distibutonjustfy the payrrent,

(7) ithe directors act in good faith, they shal: not incur any habilty to the holders of shares corfernng preferred agtts for any loss they may suffer by the tasful payment of an intewm ddend on shares with deferred or non- preferred rights

Payment of dividends and other distributions

SH (1) where a cividend or other sum being a cistributicn is payable in
respect of a share, it must be paid by ore or mere of the follaving means
(a) by transfer to a bark or bu'cing society account specified oy the d-strbution recipient either .n wrbng or as the directors may othenvige decide,
{b} by seneing a cheque made payable to the distribution reciaent by post to the distribution recipient at his, her, or its last regstered address (if the distnbuhon recipient ‘s a hotder of the share) or, ir any other case, to an
adcoress specified by the dstrbution recipient ether in wrting or as the cireciors may othenwse decide,
(c} by sending a cheque made payable to such person by postto such person at the address the distrioution recipient has specified either in writing or as the directors may othenvise decide, or
(d} by any other means of payrnert as the directors agree with the distribution recipient either in writing cr by Such other means 3s the directors decide
(2) inthe artcles, “the cistribution recipient" means, in respect of a share in respect of which a clvidend or cther sums payable
(a} the holder of the share, o
(b) if the share has two or more ;oint holders, whichever of them is narmed first n the register of members, or
(c} ifthe holder is ro longer entitled to the share by reason of death cr bankrupicy, or
otherwise by operation of taw, the trans mHtee:

No interest on distributions

& The company shail not pay interest on any dividend or other sun payable .n espect of a share unless otherwise provided by
(@} the terms on which the share was issued, or
(b} the provisions of arcther agreement cebveen the holder or hoiders of that share and the company

Unclaimed distributions.

3B (4) All divdends or other sums which are.
{aj payable in respect of shares, and
(b} unclaimed after having been declared or becorne payaaie
may be invested or otherwise made use of by the cirectors for the beneft of tre company unt claimed
(2) The payrrent of any such dividend or other sum inte a separate accourt does not make the company a Fustee :n respect of it
BT
(a) we've (12) years or more have passed from the date uponwhich a dividend or other suT became due for payrnert, and
(b} the distibuton recipient has not claimed it
the distributicn recipient is no fonger entifed fo that dividend or other sum ana it ceases to remain-owing by the compary

Non-cash distributions

34. (1) Subject to the terms of issue of the share in question, the company may, by orcinary resoluten on the recommendation of the directors, decide to pay all or part of a dividend or cther cdistrbufon payable in respect of a share by
transferring non-cash assets of equivalent value (inducing, withow limitation, shares or other securities in any company)
{2} For tre purposes of paying a non-cash disinbuton, the directors may make whatever arrangements they think fit, including, where any difficulty arses regarding the distribution.

{a} fixing the value of any assets,

(b} paying cash te any distr-buton recipient on the basis of that value in order fo adjust the nghts of recipierts, and
(c} vesting any assets in trustees

Waiver of distributions

3S Oistribution reapients may waive their enatlernert to a dividend or other distnbutien payable in respect of a share by giving the company nobse:n wrtng to that effect, but
{a) the share has mere than one holder; or

{b} more than one persons enitled to the share, whether by reason of the death or bankruptcy of one or more joint hofders, or othenwise
the notice is not effective unless it s expressed to be given, and signed, by all the holders cr persons othenw:se enbtied to the share
CAPITALISATION OF PROFITS
Authority to capitalise, and appropriation of capitalised sums.

36 (1) Subject to the articies, the directors may, if they are so authorised by SDGT-15665 0123 —
an ordinary resolution.

(a) decide‘o captal-se any prciils of the company (whether or rot they are available for distnbutior} which are rot required for paying a oreferential dividend, or any sum stancing fo the credit of the 's share premium
account er capital redermpt-on veserve. and 6
Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20. Page 96 of 122

{b) appropriate any sur which they so decide to capital-se (a “capitalised sum’) to the persons who would have been enhlled thereto if itwere cisinbuted by way cf dividerd (the "persons entited"} and ir Same procertions
(2) Capialised sums mustbe applied "Exh ibit 34

(a) on behalf cf the persons ertitled, and

{b} in the same proportions as a cividend woud have been distributed lb them
(3) Any capitalised sum may be applied in paying-up new shares of a normal amount equal to the Captalsed sum which are then allotted credited as fully paid to the persons entitled or as they may direct
(4) Acapitalised sum which was appropriated ‘rom profts available for distrioution may be applied in Paying-un new debentures of the company vich are then allotted credited as fully paid to the persons enttled or as they rray direct.
(5) Subject to the articles the directors may

(a) apdly capitalised sums by paying-up a mix of new shares and debentures as set out paragrarhs (3) ard {4) above ;

(b) make such arrangerrens as they think fitto deal with shares or deberiures becerning disinbutable in fractions under this artcle (including the issuing of fractonal cerlificates, or the making of cash payments), and

{c} authorise ary person to enter into an agreement w:th the cormpany on behalf cf all the persons erbtled which is binding upon them 'n respect of the alfotrrent to them of shares or debentures under ths article.

PART 4: DECISION-MAKING BY SHAREHOLDERS
ORGANISATION OF GENERAL MEETINGS

Attendance and speaking at general meetings

¥ {t) Apersonis adle to exercise the rghit to speak at a genera! meeting when that person is in 2 position to communicate during the meeting to all those attending, ary information or opinions which that person has on the business of the
meeting
{2} Aperson is able to exercise the ngti to vote at a general meeing when
(a) that person is abie to vote, Gurng the meeting, on resoiutons put tp the vote af the meetng, and
{b) that person's vote can be taken into account in deterti7ing whether or net such reso‘utions are passed at the samme tme as the votes of all the other persons attenctng the meeting.
(3) The directors may make whatever arrangernerts they consider appropriate to enable these attending a general meeting to exercise their nghts to speak cr vote at it
(4) In determin.ng altendance at a general meeting, it is immaterial whether ary two or more members attending it ane in the sarne Place as each other

(5) Two or more persons whe are not in ihe same piace as each other atterd a genera! meeting if their circumistarces are such that, f they have (or were to have) rights tp soeak and vote at that meeting, they are for would be) able to exercise
ther

Quorum for general meetings

% (1) No business cther than the epportment of the chairman of the meeng is to be ransacted at a gerera’ meeting if the persons attending it de not constitute a quorum
(2) The quorum fer shareho'der meetings sha not be less than two, ues there is a sole shareholder and unless othenwse fixed it sha'l be ave

Chairing general meetings

3B (t) the drectors have appoirted a chairman, the charman shall chair general meetings if present and w ling so to do

(2) f the directors have not appcirted a chairman, or ifthe chairman is unwllirg to chair the meeting or is not present within ten minutes of the bme at which a meeting was due to start
(@} the directors presert, or
(b} {if no directors are presert) the meetng

must appoint a director or shareholder to chairthe meeting, and the apponimiert cf the chairman of the meetng ust be the first business of the ireeting

{3} The person cha:ting a mesting in accordance with this article is referred te as “the chairman of the meetng"

Attendance and speaking by directors and non-shareholders

& (1) Directors may attend and speak at general meetings, whether or not they are shareholders
(2) The chainran of the meetirg may peri cther persors who are not

{a} shareholders of the company, or

(b) otherwise entited to exercise the rights of sharehoiders in relation tp general meetings,
to atend and speak at a general meeting

Adjournment

41 (1) fthe persons attending a general meeting within half an hour of tre time at which the meeting was due to start do not constitute a quorum, or if during a meeting 2 quorum ceases to be present, the chairman of the meeting must adiourn
it.
{2} The chamman of the mesting may adjourn a gereral Teeting at wtich a quorum:s presert f

(a} the meehng consents to an adjournment, or

(b} it appears to the charman cf the meeting that an adjournment is necessary to protect tre safely of any person attending the meeting or ensure that the bus:ness of the meeting is Conducted in an orderly manner.
{3} The chairman of the meeting rrust adjoum 2 genera: meeting if cirected to do so. by the meetrg.
(4) When actournirg a genera! mesting the chairman of the meeting must
(a) either specify the time and place to which itis acjourned or state thatit is to cortirue at 3 brre and Place ip be fed by the drecors ard
(b) have regardto ary directions as to the tre and place of ary adlournmert which have beer given by the meetrg

(5) If the continuation of an adjourned meeting is tp take place mere than fourteen (14) cays alter twas adjcumed, the company must gve atleast seven (7) clear days’ notce of t (inatis, exclucing the day of the ad.;cumed meeting and the day
on wach the netice is gveny

{a} to the same persons ‘o whom notice of the company’s general meetings is required to be gven, and
(6) that notice shall contain the same informaton which such notice 1s required tp contain
{8} No busiress may be transacted at a1 adjoumed gereral meeting which could ret properly have been transacted at the meeting if the adjournment had ret taken place

VOTING AT GENERAL MEETINGS
Voting: general
& Aresolution putto the vote of a general meetng must be deciced on a show of hands untess a poll is duly demanded in accordance with the aricies

Errors and disputes

(1) No obyection may be raised to the qualcaton of ary perscn voing at general meeting except at the meeting or adjourned meeting at whith ine vote objected tp is tendered, and every vote nol disaiteved at the meetingis vahd
(2) Any such cbjectior must be referred to the chairman of the meetng, wnese decision :s final

Poll votes

44 {1} A poll on a resolution may be demancied
(a) In advance of the general meeting where itis to be put to the vote, or . .
(b} at a generai meeting, either before a show of hands on ‘hat resolution, or:mmeciately after the resut of a show of hands on that resoiution is declared

{2) A pol may be demanded by
(a) the chainnan of the resting,
(b} the directors,

(c} we oF mere persons raving the right to vote on the resoluton, or .

{qd} @ person or persons representing not less than one-terin of the total votng rights of all these shareholders having the right to vate on the resolution
(3) A errand for a poll may be withdrawn if

(a) the poll has net yet been taken, and

(b) the chairman of tne rreeting consenis to the withcrawal
(4) Polis must be taken immediately and in such manner as the chairman of the meeting directs

Content of proxy notices

® (4) Proxies may only validly be appointed by a notice in writing (a "proxy rotice"} which
(a} states the narme and address of the shareholder appoint ng the proxy,
(b) identifies the person appointed to be that shareholder's proxy and the general meeting in relation to which that person is appointed,
{c} is signed by or cn behalf of the shareholder @pecinting the proxy, or is authentcated in such manner as the drectors may determine, and
({d) is deliveredto the company in accordance with the articies and any instructions conta:ned in the notice of the general meeting to which they relate
{2} The company may require proxy notices to be delivered in a parteular forrn, and tray specify olfferent forms fer differert puposes.
{3} Proxy notices may specify how the proxy appointed under therm is to vote (or that the proxy is to abstain from voting} on one or more resolutions
(4) Uriess a proxy notice indicates otherwise, it must be treated as
{a} allowing the person apoonted under it a proxy discretion as te how fo vete on any ancillary or prececural resolutons put to the meeting, and
(b} appointing that person as @ proxy in re‘aticn to any adjournment cf the general meeting to which it relates as well as the meeting dself

Delivery of proxy notices

(4) Aperson who's enttledto attend, speak or vote fether on a show of hands or ona poll} at a general meeting remains so ertitied in respect of that meetng or any acjourrmert 3F it, notwithstanding that a valid proxy notice has been
detiveredto the company by or cn behalf of that person,

{2} An appointment under a proxy nobce may be revoked by deivering fo the company a notice in wntng given by or on behalf of the person by whem or on whose behall the aroxy notice was given’
{3} A netice “eveking a proxy appoinimert only takes effect if it 1s delivered betcre the start of the meeting cf adourned meeting to which it relates
(4) Ifa proxy notice is rot executed by the person apoomnting the proxy, it must be accompanied by written evidence of the authorty of the person who executed it tp execute iton bebaF of the arpointor.
SDGT-15665 0124

any

Amendments to resolutions
Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20 Page 97 of 122

4 (1) Ancrdinary resolution to be proposed at a genera! meeting may be arnended by ordinary resolution if. ee
(a) notice of the proposed amendment .s givento the compary in writing by a person enttied to vote at the general meeting at whsh it :s to be proposed not less than 48 hours before tepdatie it 2 fiace (or such later ame
as the charman of the rreeting may deterrrine}, and
(b} the proposed amendment does not, in the reasonable opinion of the chairman of the meeting, rraterially alter the scope of the resolution
(2) A special reseluticn to be proposed at a general meeting may be amended by ordinary resaluion, £
{a} the chairman cf the meeting proposes the armendmert at the general meeting at which the resolution is to be proposed, and
{b} the arrendment coes rot go beyond what is necessary tp correct a grammatical or sim''ar error in the resolution.
(3) f the chairman of the meeting, achng in geod faith, wrongly cecides that an amendment to a resolution is not in onder, the chairman's error does not invalidate the vote on that resolution,

PART 5: ADMINISTRATIVE ARRANGEMENTS

Means of communication te be used

® (1) Subject to the articies, anything seri or supplied by or to the compary under the articles may be sert er supplied in any way inwhichthe Cormparies Act 2066 provides for documents or information which are authorised or required by ary
prowsicn of that Act tp be sent or supplied by or to the company

(2) Subject to the artcles, any notice or decurnent to be sent or supple to @ director in connection with the tai:ng of decisions by directors tray also be sent or supplied by the means by which that director has tequesiedthat they be sert or
supal:ed wih such notices or documents

(3) A director may agree with the company that nofices or docurnerts sert to that director ina Fartcular way are to be deemed as having been received within a specified tne of ther having been sent, andfor the specttied time to be less than
‘wo (2) complete working days

Company seals

4 (1) Any comrronsea may orly be used by the authorty of the directors
(2) The dreciors may decide by what means and in what form any common seal is to be used .
(3) Unless othenwise decided by the drecters, f the company has a cormmer sed ard tisafxedto a document, that docurnent must also be signed by at ieast one authorised person inthe presence of a witness who aiests the signature of that
person,
(4) For the purposes of this article, an authorised person is
{a) any director of the compary:
(b} the company secretary (if ary}
(c) any person authorised by the directors for the purpose of sigrirg documerts to which the corrmon is applied

No right to inspect accounts and other records

S Except as provided by law, or authorised by the directors or ar ordinary resolution of the company, no perser is entitled to inspect any of the company’s accounting or other records or docurnents merely by virtue of being a shareholder

Provision for employees on cessation of business

St The directors may decide to rake provsion for the benefit of Persons employed or formerly employed py the company or any of ts subsidiares {other than a director or former cirecior or shadow director} in cornecton with the cessation or
transfer to any persor of the whele or part cf the undertaking of the compary er that subsidiary

DIRECTORS’ INDEMN!TY AND INSURANCE

indemnity

(1) Subject to sub. paragranh (2) below, a relevant director of the Company or an associated company may be indemnified out of the company’s assets against
{a} any abit incurred by that directo: ‘n conrectior with ary negligence, defauit, breach of duty cr breach of trust in relation fp the company or an associated compary,
(b} any kability incurred by that director in connection with the activities of the company of an associated company inits capacity as a trustee of an occupahonal persion scheme (as defined in section 2368/6} of the Comparies Act
2006), or
(c) any other liability incurred by that director as an officer of the company’ or an assocaied comoary.
{2} Ths article does not authorse any ndertrity which would be prohibited or rendered void by any provision cf the Companies Acts or by any other provision of law.
(3) inthis artcle
(a) companies are associated if one is a subsidiary of the other or both are subsidiaries of the Same body corporate, and
{b) a “relevart director’ means ary director er former directer of the company or anasscciated company

Insurance

33 (1) The directors may decide to purchase and maintain ingurance, at tne experse of the cornpany, for the benefit of any relevart director ir respect of ary re'evant 'o3s
(2) inths article
{a} a ‘relevart director" means any director or former civector of the company or an associated company;
(0) a ‘televant!oss" means any 'oss or tiab ity which has been or may be 'ncurred by a relevant dector in connecton with that director's cuties or Rowers in relation to the company, any assocated company or any pension fund or
employees’ share scherre of the company or associated company, and
(c) comparies are associated f one is a subsidiary of the other or both are subsidiaries of the same tedy comorate

Lien

SA (1} With respect tp any shareholder indebted to the company in any way the company shall retan a first and paramocrt lien wih respect to all shares registered in the narre of the indebted shareholder, irrespective of whether the relevant
shares are fully pad or otherwise

{2} Uriess Cetermined otherwise by the directors, the company’s len over shares falling w:thin the arbi of sub- paragraph $4 (1) above sha! have phonty over any third party claim or clairs or interest wth respect to the relevart shares and
includes any dvidends payable by the corrpany in re‘atior to the said shares and the

proceeds of sate in the event thatthe company’s lien 1s uimately enforced

{3} In tre event that the corrpany has deeded to enforce the fen with respect to the shares falling withn the amot of sub-paragraph 54 (4) above, the director cr directors shalt send a writen notice of enforcement of tre len to the registered
holder or holders or the legaily et ted bereficianes of the relevant shares, and such notice shal’ speciy the rronetary amourt outstanding, include a final demand for full paymertwthin fourteen (14) cays ard state the compary's interton to
sell the shares nthe evert of non-paymect

{4} In the event that the company has sold tre shares fa ling vathin the amit of sub .paragraph 54 (1) above, the cirectors may such take acton necessary to

arpiement and give effect to the trensfe- of the said shaves in accoriance with the Provisions of these articles

{3} In the evert that the proceeds of the sale of the said skares fal'ing within the ambit of sud-paragraph 54 (4) exceed the debt owed Ip the company, the surplus

monetary arnourt, less all reascnabie costs of enforcement incurred by tne company, shail be returned to the registered holder or holders ar the legally erttled benefiaaries of the relevart shares, provided ‘hat
certh.cates have been retumed to the compary for cancellation

{8} A statutery declaration by a director or company secretary conf ering tre office he-d by the s:gnatory in relaticnto the company and that the said shares subject to the ‘ten have beer sold'to a third party shail corstitite sufficiert evidence as
to the same

the relevant share cert ficate or

Place of Jurisdiction and Choice of Law

SS Subject to the articles, to the Cormpartes Acts and to other loca! legislative provisions that may be apphcabie in any particuar reievart arcuTstances, al legal d:sputes behveen or Tyowvirg one cr more shareholders, directors, company
secretary andthe cormpany, the disputed subject matter which is an issue or issues ‘nvoiving one or more transactions bebveen some or al! of the aforemerboned Parties and the compary involving matters retating to these articles or gevemed
by the Companies Acts, shall require that formal legal proceedings in each case be commenced in the legal jurisdiction where the company's principal operatons are conducted, as evidenced from the filing and cortert of the taxation retums
of the company during the previous three (3) years, or since the date of incorporation of the cormpany in the case of 2 period being less than three (3) years, prior to the date of the f: ing of the relevant !egal proceedings, and such proceedings
shail be governed in accordance with the laws of the terntory where the registered office of the compary’:s situate, be thatin England and Wales, cr Northern reland, or Scotland

SDGT-15665 0125
1R
Case 1:19-cv-01940-TNM Document 18-1. Filed 01/28/20 Page 98 of 122

Evidentiary Memorandum
Exhibit 22 Withheld in Full

Non-Responsive

Bates Numbers: SDGT-15665 0126-0127
Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20 Page 99 of 122

Evidentiary Memorandum
Exhibit 23 Withheld in Full

Non-Responsive

Bates Numbers: SDGT-15665 0128-0129
Case 1:19-cv-01940-TNM . Document 18-1. Filed 01/28/20 Page 100 of 122

Evidentiary Memorandum
Exhibit 24 Withheld in Full

Non-Responsive

Bates Numbers: SDGT-15665 0130-0133
Case 1:19-cv-01940-TNM Document 18-1. Filed 01/28/20 Page 101 of 122

Evidentiary Memorandum
Exhibit 25 Withheld in Full

Non-Responsive

Bates Numbers: SDGT-15665 0134-0138
Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20 Page 102 of 122

Exhibit 26

UNCLASSIFIED /ALAW-_ENFORCEMENT SENSE

WARNING: This docuszent is FOR OFFICIAL USE ONEY/LAW ENF, ORCEMENT SENSITIVE
(PO@O/EES)., It contains infarmation that may be-eXempt from public release under the
Freedom of Information Act (5 (S.C. 552) préxecutive privilege. It is to be controlled, stored,
handled, transmitted, distributed, and yigbosed of in accordance with DHS policy relating to
FOUO/LES information and is nopté be released to any personnel who do not have a valid
“need-to-know,” the public orf foreign governnien (without prior approval of an authorized
CBP official. The informg#ion is to be used by (Departmext of the Treasury/OFAC) for
designation purposes oily and any other use or Jurther dissémiyation is prohibited unless prior
written authorization is provided by an authorized CBP official, ~

  
   
 
   
 

February 14, 2019

Office of Foreign Assets Contro!
1500 Pennsylvania Ave NW, Washington, DC 20220

In response to your request for information on Wael Bazzi, CBP/ nr ills provided the following
biographic information. The below biographic information is considered FOR-GFRICIATUSEONLY LAW
ENFORCEMENTSENSHFVE, however has been cleared by the CBP Privacy Office far OFAC’s use in the
designation process, including release into the public domain if/when the individual is sanctioned.
Please let me know if you have any questions.

 
 
 
 

Customs and Border Protection Officer
National Targeting Center

Requested Information

Individual 1: Wael BAZZI, DOM 1989

® Belgian Passport EN312261, Expiring 9/7/2023

UNCLASSIFIED/AAAWLENFOREEMENT-SENSHYE

SDGT-15665 0139
Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20 Page 103 of 122

Evidentiary Memorandum

Exhibit 27 Withheld in Full

Bates Numbers: SDGT-15665 0140-0141
Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20 Page 104 of 122

Evidentiary Memorandum
Exhibit 28 Withheld in Full

Non-Responsive

Bates Number: SDGT-15665 0142
Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20 Page 105 of 122

Evidentiary Memorandum
Exhibit 29 Withheld in Full

Non-Responsive

Bates Numbers: SDGT-15665 0143-0146
Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20 Page 106 of 122

Druze | Definition of Druze by Merriam-Webster Page | of 7

Exhibit 30

 

SINCE 1828
Menu

* JOIN MWU

Gain access to thousands of additional definitions and advanced search features—ad free! JOIN NOW

« GAMES
* BROWSE THESAURUS
* WORD OF THE DAY
* VIDEO
* MORE

WORD OF THE DAY VIDEO WORDS AT PLAYFAVORITES
* WORDS AT PLAY
* FAVORITES

Facebook Twitter YouTube Instagram

5

dictionary thesaurus

* JOIN MWE

* GAMES

* THESAURES

* WORD OF THE DAY
* VIDEO

« WORDS AT PLAY

* FAVORITES

Follow: Facebook Twitter YouTube Instagram

Druze

noun, often attributive

\ ‘driiz ® \

variants: or Druse

plural Druze or Druzes or Druse or Druses

Definition of Druze

 

SOGT-15665 0147
Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20 Page 107 of 122

Druze | Definition of Druze by Merriam-Webster

: a member of a religious sect originating among Muslims and centered in Lebanon and Syria

First Known Use of Druze

1855, in the meaning defined above

History and Etymology for Druze

Arabic Duriiz, plural, from Muhammad ibn-sma‘tl al-Darazi +1019 Muslim religious leader

Keep scrolling for more

Learn More about Druze

Share Druze

O®)

Resources for Druze

‘Time Traveler! Explore the veara word first appeared ©

Dictionary Entries near Druze

druthers
druy
(runs
Druze
dr

Inad

im

d

A

a

a

 

Statistics for Druze

Look-up Popularity
Bottom 30%. of words

Time Traveler for Druze

The first known use of Druze was in 1855

See more words from the same year
More from Merriam-Webster on Druze

Rhyming Dictionary: \Words that rly me with suze

https://www.merriam-webster.com/dictionary/Druze

 

Page 2 of 7

SOGT-15885 0148
Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20 . Page 108 of 122

Evidentiary Memorandum

Exhibit 31 Withheld in Ful]

Bates Numbers: SDGT-15665 0149-0150
Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20 Page 109 of 122

Evidentiary Memorandum

Exhibit 32 Withheld in Full

Bates Numbers: SDGT-15665 0151-0154
Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20 Page 110 of 122

-Evidentiary Memorandum

Exhibit 33 Withheld in Full

Bates Numbers: SDGT-15665 0155-0156

Releasable Information from Exhibit 33:
Place of Birth: FREETOWN SIERRA LEONE (SLEO)

Home Address: EGLANTIERLAAN 15, ANTWERP, ANTWEPEN
2020, Belgium

National Identification Number: 89103150321
~ Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20 Page 1110f122 ~
Exhibit 34

Resources (/resources)

Advisories/Bulletins/Fact

Sheets
(/resources/advisoriesbulletinsfact-
sheets)

Filing Information
(/resources/filing-
information)

Financial Institutions
(/resources/financial-
institutions)

FinCEN Exchange
(/resources/financial-
crime-enforcement-
network-exchange)

International
(/resources/international-
programs)

The Egmont Group of

Financial Intelligence

Units
(/resources/international/egmont-
group-financial-
intelligence-units)

The Financial Action Task

Force
(/resources/international/financial-
action-task-force)

Transnational Organized
Crime
(/resources/international/combating-

SDGT-15665 0157
~ Case 1:19-cv-01940-TNM ~Document 18-1 Filed 01/28/20 Page 112 of 122 ~

transnational-organized-
crime)

Law Enforcement
(/resources/law-
enforcement-overview)

SAR Stats (/reports/sar-
stats)

Statutes and Regulations
(/resources/fincens-
mandate-congress)

Quick Links

Significant International AML/CFT
Events (/significant-international-
amlcft-events)

2014-2015 Egmont Group Annual
Report
(https://egmontgroup.org/en/filedepot_download/1660/22)

FinCEN Statement Noting the
Release of the Egmont Group’s
White Paper on Enterprise-wide
STR Sharing (/fincen-statement-
noting-release-egmont-groups-
white-paper-enterprise-wide-str-
sharing-issues-and)

Section 311 (/resources/statutes-
regulations/311-special-measures)

Egmont Group
(http://www.egmontgroup.org/)

FATF (http://www. fatf-

APG (http://www.apgml.org/)
CFATF (http://www.cfatf.org/)

MONEYVAL
(http://www.coe.int/t/dghl/monitoring/moneyval/)

Exhibit 34

SDGT-15665 0158
~ Case 1:19-cv-01940-TNM ‘Document 18-1 Filéd 01/28/20

EAG
(http://www.eurasiangroup.org/)

ESAAMLG
(http://www.esaamlg.org/)

GIABA (http://www.giaba.org/)
GAFILAT (http://www.gafilat.org/)

MENAFATF
(http://www.menafatf.org/)

OFAC
(http://www.treas.gov/offices/enforcement/ofac/)

UN Office on Drugs and Crime
(http://www.unodc.org/unodc/en/money-
laundering/index.html)

IMF
(http://www.imf.org/external/np/exr/facts/aml.htm)

World Bank
(http://www.worldbank.org)

International Narcotics Control
Strategy Report
(http://www.state.gov/j/inl/rls/nrcrpt/index.htm)

Page 113 of 122 ~
Exhibit 34

The Egmont Group of Financial

Intelligence Units

The Egmont Group began in 1995 as a collection of a small number of national agencies, then referred
to as “financial disclosure units” and today referred to as financial intelligence units (FIUs), seeking to
explore ways of cooperation among themselves. The FIU concept has grown over the years and is now
an important component of the international community’s approach to combating money laundering
and terrorist financing. To meet the standards of Egmont membership an FIU must be a centralized
unit within a nation or jurisdiction to detect criminal financial activity and ensure adherence to laws
against financial crimes, including terrorist financing and money laundering. Since its inception, the
Egmont Group has grown dramatically from a small group to a recognized membership of more than
150 FIUs. The Egmont Group now has passed its first decade, and is evolving toward a structure of

SDGT-15665 0159
~ Case 1:49-cv-01940-TNM ~Document:18-1 Filed 01/28/20 Page 114 of 122 ~
Exhibit 34

independent units working closely together to strengthen not only their own countries’ anti-money
laundering/counter-terrorism financing (AML/CFT) regime, but to strengthen the global firewall of
economic resistance to money launderers and terrorist financiers.

The Egmont Group is an international network designed to improve interaction among FlUs in the
areas of communications, information sharing, and training coordination. The goal of the Egmont

Group is to provide a forum for FiUs around the world to improve support to their respective
governments in the fight against money laundering, terrorist financing and other financial crimes. This
support includes expanding and systematizing the exchange of financial intelligence information,
improving expertise and capabilities of personnel employed by such organizations, and fostering
better and more secure communication among FlUs through the application of technology. The
Egmont Group’s secure Internet system, the Egmont Secure Web, permits members to communicate
with one another via secure e-mail, requesting and sharing case information as well as posting and
assessing information on typologies, analytical tools and technological developments. On behalf of the
Egmont Group, FinCEN maintains the Egmont Secure Web (ESW). FinCEN also developed the Egmont
Group’s public Web site (http://www.egmontgroup.org/), but transferred maintenance of the site to the
Egmont Secretariat in 2009.

The Egmont Group is organizationally structured to meet the challenges of the volume of membership
and its workload. The Egmont Committee, a group of 14 members, is an intermediary group between
the heads of member FlUs and the five Egmont Working Groups: Legal, Training, Outreach, Information
Technology, and Operational. This Committee addresses the administrative and operational issues
facing Egmont and is comprised of seven permanent members and seven regional representatives. The
seven permanent members include the Chair of each of the five Working Groups, the FIU hosting the
ESW (FinCEN) and the Egmont Executive Secretary. The regional representation is based on continental
groupings and includes one representative from Asia, two from Europe, two from the Americas, one
from Africa, and one from Oceania. The five Working Groups are instrumental in the operations of the
Egmont Group. The Legal Working Group reviews the candidacy of potential members and handles all
legal aspects and matters of principle within the Egmont Group. The Training Working Group looks at
ways to communicate more effectively, identifies training opportunities for FIU personnel and
examines new software applications that might facilitate analytical work. The Outreach Working Group
concentrates on expanding and developing the FIU global network by identifying countries that have
established or are establishing FlUs. Outreach is responsible for making initial contact with potential
candidate FlUs, and conducts assessments to determine if an FIU is ready for Egmont membership. The
Operational Working Group is designed to foster increased cooperation among the operational
divisions of the member FlUs and coordinate the development of studies and typologies - using data
collected by the FlUs - on a variety of subjects useful to law enforcement. The Information Technology
(IT) Working Group promotes collaboration and information sharing on IT matters among the Egmont
membership, in particular looking to increase the efficiency in the allocation of resources and technical
assistance regarding IT systems. The Egmont Secretariat office supports the Committee and all
Working Groups and is located in Toronto, Canada. The Committee, Working Groups and Secretariat
meet three times per year, including the annual plenary session.

SDGT-15665 0160
~ Case 1:19-cv-01940-TNM ‘Document 18-1 Filed 01/28/20 Page 115 of 122 ~
Exhibit 34

FinCEN continues its work in the Egmont Group to promote effective information sharing and
networking. FinCEN sponsors new FIUs for membership in the Group, and has played a key role on
projects relating to cross-border, enterprise-wide suspicious transaction information sharing within
the financial sector, compiling best practices in FIU security, and advising counterparts on FIU issues
relating to FATF recommendations and mutual evaluations.

Egmont Group Plenary Meetings

* Egmont Group Co-Chairs Statement on the 21st Plenary of the Egmont Group of FIUs HTML Only
(http://www.egmontgroup.org/news-and-events/news/2013/07/05/co-chairs-statement-21st-
egmont-plenary-2013)

Archive (/egmont-archive)

FIUs of the world

Americas (https://www.egmontgroup.org/en/content/americas-region)

+ Asia and Pacific Region (https://www.egmontgroup.org/en/content/asia-and-pacific-region)

* East and Southern Africa Region (https://www.egmontgroup.org/en/content/east-and-southern-
africa-region)

* Eurasia Region (https://www.egmontgroup.org/en/content/eurasia-region)

Europe | Region (https://www.egmontgroup.org/en/content/europe-i-region)

Europe II Region (https://www.egmontgroup.org/en/content/europe-ii-region)

Middle East and North Africa Region (//www.egmontgroup.org/en/content/middle-east-and-north-

africa-region)

+ West and Central Africa Region (https://www.egmontgroup.org/en/content/west-and-central-

africa-region)

 

Resources (/resources)

Contact (/contact)
About (/what-we-do)
Careers (/cutting-edge-opportunities)

Newsroom (/news-room)

SDGT-15665 0161
~ Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20 Page 116 of 122 ~
Exhibit 34

Site Map (/sitemap)

Contract Opportunities (/contract-opportunities)

USA.gov (https://www.USA.gov) | Regulations.gov (https://www.Regulations.gov) | Treasury.gov
(https://www.treasury.gov) | IRS.gov (https://www.!RS.gov) | Freedom of information Act (FOIA) (/freedom-
information-act-foia-and-guide-accessing-fincen-information) | NO FEAR Act (https://www.treasury.gov/No-
Fear-Act/Pages/default.aspx) | Accessibility (/accessibility} | EEO & Diversity Policy (/equal-employment-
opportunity-and-diversity-policy) | Privacy Policy (/privacy-security)

SDGT-15665 0162
Case 1:19-cv-01940-TNM. Document 18-1. Filed 01/28/20. Page 117 of 122

Evidentiary Memorandum

Exhibit 35 Withheld in Full

Bates Numbers: SDGT-15665 0163-0170
Case 1:19-cv-01940-TNM. Document 18-1. Filed 01/28/20 Page 118 of 122

Evidentiary Memorandum

Exhibit 36 Withheld in Full

Bates Numbers: SDGT-15665 0171-0175
Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20 Page 119 of 122

Evidentiary Memorandum

Exhibit 37 Withheld in Full

Bates Numbers: SDGT-15665 0176-0181
Case 1:19-cv-01940-TNM. Document 18-1 Filed 01/28/20 Page 120 of 122

Evidentiary Memorandum

Exhibit 38 Withheld in Full

Bates Numbers: SDGT-15665 0182-0188
Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20 Page 121 of 122

Evidentiary Memorandum

Exhibit 39 Withheld in Full

Bates Numbers: SDGT-15665 0189-0200
Case 1:19-cv-01940-TNM Document 18-1 Filed 01/28/20. Page 122 of 122

Evidentiary Memorandum

Exhibit 40 Withheld in Full

Bates Numbers: SDGT-15665 0201-0202
